Exhibit 10.127

THIRD AMENDMENT

TO MASTER DISBURSEMENT AGREEMENT

THIS THIRD AMENDMENT TO MASTER DISBURSEMENT AGREEMENT (this “Amendment”) is made
and entered into as of March 15, 2006, by and among WYNN LAS VEGAS, LLC, a
Nevada limited liability company (the “Company”), DEUTSCHE BANK TRUST COMPANY
AMERICAS, as the Bank Agent (the “Bank Agent”), and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as the Disbursement Agent (the “Disbursement Agent”), with respect to
the following:

Recitals

A. Disbursement Agreement. The undersigned are parties to that certain Master
Disbursement Agreement, dated as of December 14, 2004 (as amended by that
certain First Amendment to Master Disbursement Agreement, dated as of April 26,
2005, as amended by that certain Second Amendment to Master Disbursement
Agreement, dated as of June 28, 2005, and as further amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Disbursement Agreement”), among the Company, the Bank Agent, U.S. Bank National
Association as the indenture trustee (the “Indenture Trustee”), and the
Disbursement Agent. The defined terms used herein and not otherwise defined
herein shall have the meanings given in the Disbursement Agreement.

B. Right to Amend Disbursement Agreement Without Consent of Indenture Trustee.
The Bank Agent, the Disbursement Agent and the Company have the right to amend
the Disbursement Agreement as set forth therein without the Indenture Trustee’s
consent.

C. Amendment. The undersigned desire to amend the Disbursement Agreement to
reflect certain agreements of the parties hereto, all as more particularly set
forth herein.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agree as follows:

1. AMENDMENT. The Disbursement Agreement is hereby amended to read in its
entirety as set forth in Exhibit A attached hereto.

2. MISCELLANEOUS. Except as set forth in this Amendment, all other terms and
provisions of the Disbursement Agreement remain unmodified and in full force and
effect. This Amendment shall be construed and enforced in accordance with the
laws of the State of New York. In the event that any term or provision contained
herein is held to be invalid, void or otherwise unenforceable by any court of
competent jurisdiction, the fact that such term or provision is invalid, void or
otherwise unenforceable shall in no way affect the validity or enforceability of
any other term or provision contained herein. This Amendment may be executed in
any number of identical counterparts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

COMPANY:

WYNN LAS VEGAS, LLC,

a Nevada limited liability company

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

 

By:

 

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

   

By:

 

/s/ Ronald J. Kramer

   

Name: 

 

Ronald J. Kramer

   

Title:

    

 

BANK AGENT:

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:

 

/s/ Steven P. Lapham

Name: 

 

Steven P. Lapham

Title:

 

Managing Director

By:

 

/s/ Joanna Soliman

Name: 

 

Joanna Soliman

Title:

 

Assistant Vice President



--------------------------------------------------------------------------------

DISBURSEMENT AGENT:

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:

 

/s/ Stephen P. Lapham

Name: 

 

Stephen P. Lapham

Title:

 

Managing Director

By:

 

/s/ Joanna Soliman

Name: 

 

Joanna Soliman

Title:

 

Assistant Vice President



--------------------------------------------------------------------------------

Exhibit A to the

Disbursement Agreement

 

--------------------------------------------------------------------------------

MASTER DISBURSEMENT AGREEMENT

among

WYNN LAS VEGAS, LLC,

as the Company,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Bank Agent,

U.S. BANK NATIONAL ASSOCIATION,

as the 2014 Notes Indenture Trustee,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Disbursement Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE 1. DEFINITIONS; RULES OF INTERPRETATION

   2

1.1

   Definitions    2

1.2

   Rules of Interpretation    2

ARTICLE 2. ACCOUNTS, ADVANCES AND DISBURSEMENTS

   2

2.1

   Availability of Advances    2

2.2

   Company Accounts    2

2.3

   Mechanics for Obtaining Advances    5

2.4

   Order of Sources of Funding    10

2.5

   Disbursements    12

2.6

   Phase I Substantial Completion Date Procedures    12

2.7

   Completion Date Procedures    13

2.8

   Completion Guaranty Release Procedures    14

2.9

   Final Completion Procedures    14

2.10

   No Approval of Work    15

2.11

   Security    16

ARTICLE 3. CONDITIONS PRECEDENT TO THE CLOSING DATE, PHASE II APPROVAL DATE AND
ADVANCES

   16

3.1

   Conditions Precedent to the Closing Date    16

3.2

   Conditions Precedent to Advances to the Phase I Project and, After the Phase
II Approval Date, the Phase II Project    25

3.3

   Conditions Precedent to Advances for the Phase II Project Prior to the Phase
II Approval Date    33

3.4

   Conditions Precedent to Phase II Approval Date    33

3.5

   No Waiver or Estoppel    36

3.6

   Waiver of Conditions    37

3.7

   Special Procedures Regarding Reimbursements to the Company and its Affiliates
   37

3.8

   Closing Date Transactions    38

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

   38

4.1

   Permits    38

4.2

   In Balance Requirement    39

4.3

   Sufficiency of Interests and Project Documents    39

4.4

   Project Budget; Summary Anticipated Cost Report    40

4.5

   Project Schedule    42

4.6

   Plans and Specifications    42

 

i



--------------------------------------------------------------------------------

ARTICLE 5. AFFIRMATIVE COVENANTS

   43

5.1

   Use of Proceeds    43

5.2

   Diligent Construction of the Projects    44

5.3

   Reports; Cooperation    44

5.4

   Notices    45

5.5

   Certain Transfers from Company Accounts    46

5.6

   Material Project Documents and Permits    47

5.7

   Storage Requirements for Off-Site Materials and Deposits    47

5.8

   Plans and Specifications    47

5.9

   Payment and Performance Bonds    47

5.10

   Retainage Amounts    47

5.11

   Construction Consultant    48

5.12

   Governmental and Environmental Reports    49

5.13

   Insurance    49

5.14

   Application of Insurance and Condemnation Proceeds    49

5.15

   Compliance with Material Project Documents    50

5.16

   Utility Easement Modifications    50

ARTICLE 6. NEGATIVE COVENANTS

   51

6.1

   Waiver, Modification, Termination and Amendment of Permits and Contracts   
51

6.2

   Scope Changes; Completion; Drawings    52

6.3

   Project Budget and Project Schedule Amendment    54

6.4

   Opening    56

6.5

   Additional Construction Agreements    56

6.6

   Unincorporated Materials    56

6.7

   Payment of Project Costs    57

ARTICLE 7. EVENTS OF DEFAULT

   57

7.1

   Events of Default    57

7.2

   Remedies    61

ARTICLE 8. CONSULTANTS AND REPORTS

   61

8.1

   Removal and Fees    61

8.2

   Duties    62

8.3

   Acts of Disbursement Agent    62

ARTICLE 9. THE DISBURSEMENT AGENT

   62

9.1

   Appointment and Acceptance    62

9.2

   Duties and Liabilities of the Disbursement Agent Generally    62

9.3

   Particular Duties and Liabilities of the Disbursement Agent    64

9.4

   Segregation of Funds and Property Interest    66

9.5

   Compensation and Reimbursement of the Disbursement Agent    66

 

ii



--------------------------------------------------------------------------------

9.6

   Qualification of the Disbursement Agent    66

9.7

   Resignation and Removal of the Disbursement Agent    67

9.8

   Merger or Consolidation of the Disbursement Agent    67

9.9

   Statements; Information    67

9.10

   Limitation of Liability    67

ARTICLE 10. SAFEKEEPING OF ACCOUNTS

   68

10.1

   Application of Funds in Company Accounts    68

10.2

   Event of Default    69

10.3

   Liens    69

10.4

   Perfection    69

ARTICLE 11. MISCELLANEOUS

   69

11.1

   Addresses    69

11.2

   Delay and Waiver    71

11.3

   Entire Agreement    71

11.4

   Governing Law    71

11.5

   Severability    71

11.6

   Headings    71

11.7

   Limitation on Liability    72

11.8

   Waiver of Jury Trial    72

11.9

   Consent to Jurisdiction    72

11.10

   Successors and Assigns    72

11.11

   Reinstatement    73

11.12

   No Partnership; Etc.    73

11.13

   Costs and Expenses    73

11.14

   Counterparts    74

11.15

   Termination    74

11.16

   Amendments    74

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Definitions

Exhibit B-1

  

The Company’s Closing Certificate

Exhibit B-2

   Construction Consultant’s Closing Certificate

Exhibit B-3

   Insurance Advisor’s Closing Certificate

Exhibit B-4

   Company’s Insurance Broker’s Closing Certificate (Willis)

Exhibit C-1

   Form of Advance Request and Certificate

Exhibit C-2

   Form of Construction Consultant’s Advance Certificate

Exhibit C-3

   Form of Phase I Architect’s Advance Certificate

Exhibit C-4

   Form of Phase I Primary Contractor’s Advance Certificate

Exhibit C-5

   Form of Phase I Golf Course Designer’s Advance Certificate

Exhibit C-6

   Form of Phase I Golf Course Contractor’s Advance Certificate

Exhibit C-7

   Form of Phase I Aqua Theater and Showroom Designer’s Advance Certificate

Exhibit C-8

   Form of Phase II Major Architect’s Advance Certificate

Exhibit C-9

   Form of Phase II Major Contractor’s Advance Certificate

Exhibit D

   Notice of Advance Request

Exhibit E

   Project Schedule Amendment Certificate

Exhibit F-1

   Phase I Project Budget

Exhibit F-2

   Phase I Summary Anticipated Cost Report

Exhibit F-3

   Phase I Anticipated Cost Report

Exhibit F-4

   Phase II Project Budget

Exhibit F-5

   Phase II Summary Anticipated Cost Report

Exhibit F-6

   Phase II Anticipated Cost Report

Exhibit F-7

   Phase I Projected Excess Cash Flow Schedule

 

iv



--------------------------------------------------------------------------------

Exhibit G-1

   Phase I Project Schedule

Exhibit G-2

   Phase II Project Schedule

Exhibit H-1

   Form of Unconditional Release of Lien Upon Progress Payment

Exhibit H-2

   Form of Conditional Release of Lien Upon Progress Payment

Exhibit H-3

   Form of Unconditional Release of Lien Upon Final Payment

Exhibit H-4

   Form of Conditional Release of Lien Upon Final Payment

Exhibit I

   Form of Local Company Collateral Account Agreement

Exhibit J-1

   Schedule of Permits Phase I Project

Exhibit J-2

   Schedule of Permits Phase II Project

Exhibit K-1

   Wynn Las Vegas Permitted Encumbrances

Exhibit K-2

   Wynn Golf Permitted Encumbrances

Exhibit K-3

   Wynn Sunrise Permitted Encumbrances

Exhibit L

   Insurance Requirements

Exhibit M

   [Intentionally Omitted]

Exhibit N

   Opinion List

Exhibit O

   Form of Payment and Performance Bond

Exhibit P

   Form of Consent to Assignment

Exhibit Q-1

   Description of the Phase I Project

Exhibit Q-2

   Description of the Phase II Project

Exhibit Q-3

   Description of the Site

Part A

   Description of the Golf Course Land

Part B

   Description of the Wynn Sunrise Land

Part C

   Description of the Phase II Land

Exhibit Q-4

   List of Plans and Specifications

Exhibit Q-5

   List of Contracts and all other Material Project Documents

 

v



--------------------------------------------------------------------------------

Exhibit R-1

   Form of Company’s Phase II Approval Date Certificate

Exhibit R-2

   [Intentionally Omitted]

Exhibit R-3

   [Intentionally Omitted]

Exhibit R-4

   [Intentionally Omitted]

Exhibit R-5

   [Intentionally Omitted]

Exhibit R-6

   Form of Company’s Completion Guaranty Release Certificate

Exhibit R-7

   Form of Construction Consultant’s Completion Guaranty Release Certificate

Exhibit S-1

   Form of Company’s Opening Date Certificate

Exhibit S-2

   Form of Construction Consultant’s Opening Date Certificate

Exhibit S-3

   [Intentionally Omitted]

Exhibit S-4

   [Intentionally Omitted]

Exhibit S-5

   [Intentionally Omitted]

Exhibit S-6

   [Intentionally Omitted]

Exhibit T-1

   Form of Company’s Completion Certificate

Exhibit T-2

   Form of Construction Consultant’s Completion Certificate

Exhibit T-3

   Form of Phase I Architect’s Completion Certificate

Exhibit T-4

   Form of Phase I Primary Contractor’s Completion Certificate

Exhibit T-5

   Form of Phase I Golf Course Designer’s Completion Certificate

Exhibit T-6

   Form of Phase I Aqua Theater and Showroom Designer’s Completion Certificate

Exhibit T-7

   Form of Phase I Golf Course Contractor’s Completion Certificate

Exhibit T-8

   Form of Phase I Parking Structure Contractor’s Completion Certificate

Exhibit T-9

   Form of Phase II Major Architect’s Completion Certificate

Exhibit T-10

   Form of Phase II Major Contractor’s Completion Certificate

Exhibit U-1

   Form of Company’s Final Completion Certificate

 

vi



--------------------------------------------------------------------------------

Exhibit U-2

   Form of Construction Consultant’s Final Completion Certificate

Exhibit U-3

   Form of Phase I Architect’s Final Completion Certificate

Exhibit U-4

   Form of Phase I Primary Contractor’s Final Completion Certificate

Exhibit U-5

   Form of Phase II Architect’s Final Completion Certificate

Exhibit U-6

   Form of Phase II Primary Contractor’s Final Completion Certificate

Exhibit V-1

   Minimum Phase I Project Requirements

Exhibit V-2

   Minimum Phase II Project Requirements

 

vii



--------------------------------------------------------------------------------

THIS MASTER DISBURSEMENT AGREEMENT (this “Agreement”), dated as of December 14,
2004, is entered into by and among WYNN LAS VEGAS, LLC, a Nevada limited
liability company (the “Company”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as the
initial Bank Agent, U.S. BANK NATIONAL ASSOCIATION, as the initial 2014 Notes
Indenture Trustee, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as the initial
Disbursement Agent.

RECITALS

A. The Projects. The Company is in the process of developing and constructing
and proposes to operate the Phase I Project and, at the Company’s option and
subject to certain conditions, may develop, construct and operate the Phase II
Project. Prior to the date hereof, the Company has entered into certain
Contracts in respect of the Phase I Project and has incurred and paid for
certain Project Costs.

B. Bank Credit Agreement. Concurrently herewith, the Company, the Bank Agent,
Deutsche Bank Securities Inc., as lead arranger and joint book-running manager,
Bank of America, N.A., as syndication agent, Banc of America Securities LLC, as
lead arranger and joint book-running manager, Bear Stearns Corporate Lending,
Inc., as joint documentation agent, Bear, Stearns & Co. Inc., as arranger and
joint book-running manager, JPMorgan Chase Bank, N.A., as joint documentation
agent, J.P. Morgan Securities Inc., as arranger and joint book-running manager,
Societe Generale, as joint documentation agent, SG Americas Securities, LLC, as
arranger and joint book-running manager, and the Bank Lenders have entered into
the Bank Credit Agreement pursuant to which the Bank Lenders have agreed,
subject to the terms thereof and hereof, to provide certain revolving loans to
the Company in an aggregate principal amount not to exceed $600,000,000 and
certain term loans to the Company in an aggregate principal amount not to exceed
$400,000,000, as more particularly described therein.

C. 2014 Notes Indenture. Concurrently herewith, the Company, Wynn Las Vegas
Capital Corp. (“Capital Corp.”), certain guarantors signatory thereto and the
2014 Notes Indenture Trustee have entered into the 2014 Notes Indenture pursuant
to which the Company and Capital Corp. will issue the 2014 Notes, as more
particularly described therein. The Bank Lenders and the 2014 Noteholders will
share first priority Liens on the Project Security (subject to certain
exceptions).

D. Purpose. The parties are entering into this Agreement in order to set forth,
among other things, (a) the mechanics for and allocation of the Company’s
requests for Advances under the various Facilities and from the Company’s Funds
Account, and (b) the conditions precedent to the Closing Date, to the initial
Advance and to subsequent Advances.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

ARTICLE 1.

DEFINITIONS; RULES OF INTERPRETATION

1.1 Definitions. Except as otherwise expressly provided herein or in the
exhibits hereto, capitalized terms used in this Agreement and its exhibits shall
have the meanings given in Exhibit A hereto.

1.2 Rules of Interpretation. Except as otherwise expressly provided herein, the
rules of interpretation set forth in Exhibit A hereto shall apply to this
Agreement.

ARTICLE 2.

ACCOUNTS, ADVANCES AND DISBURSEMENTS

2.1 Availability of Advances. Subject to the satisfaction of all conditions
precedent listed in Article 3 and the other terms and provisions of this
Agreement, Advances under the Facilities and from the Company’s Funds Account
shall be made during the Availability Period.

2.2 Company Accounts.

2.2.1 Company’s Funds Account. On or prior to the Closing Date, the Company’s
Funds Account shall be established at Deutsche Bank Trust Company Americas, as
the Securities Intermediary. There shall be deposited into the Company’s Funds
Account (a) the amounts required pursuant to Sections 5.5.1 and 5.5.2, (b) all
funds received by the Company relating to the Phase I Project prior to the Phase
I Final Completion Date (i) consisting of liquidated or other damages under the
Construction Agreements, (ii) under the Construction Guaranty, (iii) under any
Payment and Performance Bond provided under Section 5.9, or (iv) consisting of
any amounts related to construction of the Phase I Project or to any other
Construction Agreement, (c) all funds received by the Company relating to the
Phase II Project prior to the Phase II Final Completion Date (i) consisting of
liquidated or other damages under the Construction Agreements, (ii) under any
Construction Guaranty, (iii) under any Payment and Performance Bond or other
risk mitigant provided under Section 5.9, or (iv) consisting of any amounts
related to construction of the Phase II Project or to any other Construction
Agreement, (d) prior to the Phase I Substantial Completion Date, all Loss
Proceeds in respect of the Phase I Project required to be deposited into the
Company’s Funds Account pursuant to Section 5.14, (e) prior to the Phase II
Completion Date, all Loss Proceeds in respect of the Phase II Project required
to be deposited into the Company’s Funds Account pursuant to Section 5.14,
(f) at the Company’s option, any additional equity contributions made to the
Company prior to the Termination Date and (h) if the Company so elects in
accordance with the terms hereof, investment income from Permitted Investments
in the Completion Guaranty Deposit Account and the Project Liquidity Reserve
Account. Subject to the provisions of Section 10.2 and the Company Collateral
Account Agreements, amounts on deposit in the Company’s Funds Account shall from
time to time, be transferred by the Disbursement Agent to the Company’s
Concentration Account for application in accordance with the provisions of this
Agreement or applied to prepay the Obligations in accordance with Section 5.14.
The Disbursement Agent shall cause investment income from Permitted Investments
on amounts on deposit in the Company’s Funds Account to be deposited at all
times therein until applied as provided in this Agreement.

 

2



--------------------------------------------------------------------------------

2.2.2 2014 Notes Proceeds Account. On or prior to the Closing Date, the 2014
Notes Proceeds Account shall be established at Deutsche Bank Trust Company
Americas, as the Securities Intermediary. In addition, on or prior to the
initial issuance of any Additional Notes, the Additional Notes Sub-Account shall
be established as a sub-account of the 2014 Notes Proceeds Account. There shall
be deposited (a) into the 2014 Notes Proceeds Account (but not the Additional
Notes Sub-Account) certain proceeds of the 2014 Notes described in clause (i) of
the definition of 2014 Notes and (b) into the Additional Notes Sub-Account, the
net proceeds from the issuance of any Additional Notes. Subject to the
provisions of Section 10.2 and the Company Collateral Account Agreements,
amounts on deposit in the 2014 Notes Proceeds Account shall, from time to time,
be transferred by the Disbursement Agent to the Company’s Concentration Account
for application in accordance with the provisions of this Agreement. The
Disbursement Agent shall cause (i) investment income from Permitted Investments
on amounts on deposit in the Additional Notes Sub-Account, to be deposited
therein and (ii) all other investment income from Permitted Investments on
amounts on deposit in the 2014 Notes Proceeds Account to be deposited in the
2014 Notes Proceeds Account (but not the Additional Notes Sub-Account), in each
case, until applied as provided in this Agreement.

2.2.3 Disbursement Account. On or prior to the Closing Date, the Disbursement
Account shall be established at Deutsche Bank Trust Company Americas, as the
Securities Intermediary. On the Amendment Date, the Disbursement Agent shall
cause all amounts then on deposit in the Disbursement Account to be transferred
to and deposited in the Company’s Concentration Account.

2.2.4 Cash Management Account. On or prior to the Closing Date, the Company
shall establish a local deposit account (the “Cash Management Account”) in Las
Vegas, Nevada with a bank (i) that is reasonably acceptable to the Disbursement
Agent and (ii) that enters into a control agreement substantially in the form of
Exhibit I hereto or otherwise satisfactory to the Disbursement Agent. On the
Amendment Date, the Disbursement Agent shall cause all amounts then on deposit
in the Cash Management Account to be transferred to and deposited in the
Company’s Concentration Account.

2.2.5 Bank Proceeds Account. On or prior to the Closing Date, the Bank Proceeds
Account shall be established at Deutsche Bank Trust Company Americas, as the
Securities Intermediary. There shall be deposited in the Bank Proceeds Account
proceeds of “Term Loans” funded from time to time by the Bank Lenders pursuant
to Section 2.5(c) of the Bank Credit Agreement. Subject to the provisions of
Section 10.2 and the Company Collateral Account Agreements, amounts on deposit
in the Bank Proceeds Account shall from time to time be transferred by the
Disbursement Agent to the Company’s Concentration Account for application in
accordance with the provisions of this Agreement. Upon receipt of a written
request from the Company on or within one (1) Banking Day after the Phase II
Revolving Commitment Sunset Date (if the Phase II Approval Date shall have not
occurred), the Disbursement Agent shall release any proceeds of “Term Loans”
funded under Section 2.5(c) of the Bank Credit Agreement then on deposit in the
Bank Proceeds Account to the Bank Agent for application to the repayment of
“Term Loans” pursuant to Section 2.12(e) of the Bank Credit Agreement. The
Disbursement Agent shall cause investment income from Permitted Investments on
amounts on deposit in the Bank Proceeds Account to be deposited at all times
therein until applied as provided in this Agreement.

 

3



--------------------------------------------------------------------------------

2.2.6 Company’s Concentration Account. (a) The Company has established the
Company’s Concentration Account. In addition to other funds deposited by the
Company in the Company’s Concentration Account, there shall be deposited into
the Company’s Concentration Account:

(i) all funds from time to time advanced by the Bank Lenders under the Bank
Credit Facility pursuant to Section 2.5(a) of the Bank Credit Agreement;

(ii) all funds transferred from the Company’s Funds Account, the Bank Proceeds
Account and the 2014 Notes Proceeds Account pursuant to the provisions of this
Agreement; and

(iii) investment income from Permitted Investments on amounts on deposit therein
at all times until applied as provided in this Agreement.

(b) Subject to the provisions of Section 10.2 and the Company Collateral Account
Agreements, (i) the Company shall be permitted, at any time and from time to
time, without submitting an Advance Request or satisfying any of the conditions
or other requirements set forth in Article 3, to cause funds on deposit in the
Company’s Funds Account to be transferred to the Company’s Concentration
Account, (ii) on each Advance Date, the Disbursement Agent shall transfer from
the Bank Proceeds Account and the 2014 Notes Proceeds Account into the Company’s
Concentration Account and shall deposit into the Company’s Concentration
Account, as applicable, the amounts provided in Section 2.3.3(a)(ii) and the
funds advanced by the Bank Lenders pursuant to Section 2.5(a) of the Bank Credit
Agreement and (iii) the Company shall be permitted from time to time to draw
checks on and otherwise withdraw amounts on deposit in the Company’s
Concentration Account to (A) pay Project Costs by writing checks or wiring funds
that clear through a zero balance account used exclusively for clearing Project
Costs and (B) make other payments and disbursements not otherwise prohibited by
the Financing Agreements.

2.2.7 Completion Guaranty Deposit Account. On or prior to the Closing Date, the
Completion Guaranty Deposit Account shall be established at Deutsche Bank Trust
Company Americas, as the Securities Intermediary. On the Closing Date, the
Company shall cause $50,000,000 to be on deposit in the Completion Guaranty
Deposit Account. There shall also be deposited into the Completion Guaranty
Deposit Account all amounts described in Section 5.1.4. Subject to the
provisions of Section 10.2 and the Completion Guaranty Collateral Account
Agreement, amounts on deposit in the Completion Guaranty Deposit Account shall,
from time to time, be (a) transferred or applied by the Disbursement Agent to
the Company’s Funds Account or the Company’s Concentration Account for
application as provided in accordance with Sections 5.5.1 or 5.5.3, as
applicable or (b) applied to prepayment of the Obligations in accordance with
Section 5.14. The Disbursement Agent shall cause investment income from
Permitted Investments on amounts on deposit in the Completion Guaranty Deposit
Account to be deposited therein unless the Company shall request that such
investment income be transferred to and deposited in the Company’s Funds
Account, which transfer shall be effected as a dividend from the Completion
Guarantor to the Company. The Disbursement Agent shall release all amounts
remaining on deposit in the Completion Guaranty Deposit Account, other than the
Reserved Amounts, to the Company on the Completion Guaranty Release Date, which
release

 

4



--------------------------------------------------------------------------------

shall be effected as a dividend from the Completion Guarantor to the Company.
The Disbursement Agent shall release all amounts remaining on deposit in the
Completion Guaranty Deposit Account to the Company on the Termination Date.

2.2.8 Project Liquidity Reserve Account. On or prior to the Closing Date, the
Project Liquidity Reserve Account shall be established at Deutsche Bank Trust
Company Americas, as the Securities Intermediary. On or prior to the Closing
Date, the Company shall cause $30,000,000 to be on deposit in the Project
Liquidity Reserve Account. Subject to the provisions of Section 10.2 and the
Company Collateral Account Agreements, amounts on deposit in the Project
Liquidity Reserve Account shall, from time to time, be applied by the
Disbursement Agent to prepayment of the Obligations in accordance with
Section 5.14. After the Phase I Final Completion Date, upon receipt of a written
request from the Company pursuant to Section 2.12(f) of the Bank Credit
Agreement, the Disbursement Agent shall release all amounts remaining on deposit
in the Project Liquidity Reserve Account to the Bank Agent for application to
the repayment of Obligations under the Bank Credit Agreement (such amounts to be
applied in accordance with Section 2.12(g) of the Bank Credit Agreement and
without reduction of any commitments thereunder). The Disbursement Agent shall
cause investment income from Permitted Investments on amounts on deposit in the
Project Liquidity Reserve Account to be deposited at all times therein until
applied by the Bank Agent as described above.

2.3 Mechanics for Obtaining Advances.

2.3.1 Advance Requests.

(a) Other than as provided in Sections 2.6(b) and 3.7, the Company shall have
the right, from time to time, to deliver to the Disbursement Agent and the
Construction Consultant an Advance Request containing, in each case, all
exhibits, attachments and certificates thereto, all appropriately completed and
duly executed, requesting that an Advance be made (i) if the Construction
Consultant will be required, pursuant to Section 3.2.6(a)(ii), to deliver to the
Disbursement Agent its Construction Consultant’s Advance Certificate with
respect to such Advance Request, on or after the tenth (10th) Banking Day after
delivery of such Advance Request and (ii) with respect to all other Advance
Requests, on or after the third (3rd) Banking Day after delivery of such Advance
Request; provided that in the event the Disbursement Agent receives an Advance
Request from the Company after 12:00 p.m. New York, New York time on the day
such Advance Request is delivered by the Company, such Advance Request shall be
deemed to have been delivered on the following Banking Day; provided further
that any Advance Request that does not request an Advance for the purpose of
payment to Contractors shall not be required to include the exhibits,
attachments and certificates thereto. Except with respect to Advances under
Section 3.3, Advance Requests with respect to the Phase II Project may only be
submitted after the Phase II Approval Date.

(b) For each Advance with respect to Project Costs allocated to the Phase I
Project in the Phase I Project Budget, the Company’s Advance Request shall
include the Phase I Required Contractor and Architect Advance Certificates (in
each case, to the extent that such Advance Request requests that payment be made
to such Person or to any Contractor or Subcontractor implementing the work
designed by such Person).

 

5



--------------------------------------------------------------------------------

(c) For each Advance with respect to Project Costs allocated to the Phase II
Project in the Phase II Project Budget from and after the Phase II Approval
Date, the Company’s Advance Request shall include the Phase II Major
Contractors’ Advance Certificate(s) and the Phase II Major Architects’ Advance
Certificate(s) (in each case, to the extent that such Advance Request requests
that payment be made to such Person or to any Contractor or Subcontractor
implementing the work designed by such Person).

(d) (i) Each Advance Request shall (A) request Advances (1) in an amount
sufficient to pay all Project Costs specifically allocated to either the Phase I
Project or (subject to Section 3.3 and 3.4) the Phase II Project in the
applicable Project Budget that are due and payable or that are estimated to
become due and payable within thirty (30) days after the Advance Date or
(2) request Advances in order to issue a Letter of Credit under the Bank Credit
Facility and (B) without limiting any other provision of this Section 2.3.1,
substantiate, in the manner contemplated by the Advance Request, that any
amounts previously debited by the Company from the Construction Tracking Account
have been used to pay Project Costs in accordance with the applicable Project
Budget and in the amounts specified in the previous Advance Requests.

(ii) Except with respect to Advances from the Company’s Funds Account and the
issuance of Letters of Credit, the requested Advance may not exceed the positive
difference, if any, between (A) the aggregate amount of Project Costs which the
Company may request pursuant to clause (i)(A)(i) above, less (B) the credit
balance in the Construction Tracking Account (such difference being referred to
as the “Maximum Permitted Advance Amount”).

(iii) Without limiting the generality of the foregoing, from and after the Phase
I Opening Date, Advances for the purpose of paying Debt Service shall be limited
to the amount of Debt Service that accrues on the portion of the proceeds of the
loans under the Bank Credit Facility and the portion of the proceeds of the 2014
Notes that have been applied to pay Project Costs allocated to the Phase II
Project under the Phase II Project Budget.

(iv) Each Advance Request submitted by the Company shall request Advances from
the various Funding Sources consistent with the requirements of Section 2.4 and
shall include (A) an estimated use of proceeds for the requested Advance and, if
applicable, broken down for each Project by Contractor and Line Item, (B) at any
time that the aggregate amount of the Project Costs anticipated to be paid by
the Company in a calendar month exceeds the aggregate amount of Project Costs
anticipated to be incurred during such month pursuant to the Project Budgets by
an amount equal to or greater than $10,000,000 (a “Monthly Disbursement
Excess”), written notice thereof, and (C) a detailed calculation of the balance
of the Construction Tracking Account. The Company shall certify as to the
matters set forth in each Advance Request.

(v) Promptly after delivery of each Advance Request, the Disbursement Agent
shall review such Advance Request and any certificates, attachments or exhibits
thereto to determine whether all required documentation has been provided.

 

6



--------------------------------------------------------------------------------

(e) Concurrently with the delivery by the Company of each Advance Request, the
Company shall deliver to the Funding Agents and the Disbursement Agent a Notice
of Advance Request substantially in the form of Exhibit D, appropriately
completed and duly executed by a Responsible Officer of the Company. Each
Funding Agent shall, as soon as practicable (but no later than two (2) Banking
Days) after receiving each Notice of Advance Request, deliver a notice
confirming such receipt to the Disbursement Agent and, in the case of the Bank
Agent, confirming that the Company’s calculation of interest and fees scheduled
to become due and payable under its Facility on and after the requested Advance
Date and through the scheduled next succeeding Advance Date is accurate (or, if
not accurate, shall provide the appropriate revisions to the Disbursement
Agent).

(f) Promptly after receipt of a request therefor, the Disbursement Agent shall
deliver copies of any Advance Request to the Funding Agents.

2.3.2 Funding Notices from Disbursement Agent.

(a) (i) Promptly after delivery of each Advance Request and related Notice of
Advance Request by the Company pursuant to Section 2.3.1, the Disbursement Agent
shall review the same in order to (A) reconcile the information set forth in the
Advance Request with the information set forth in the related Notice of Advance
Request and (B) determine whether all required documentation has been provided
and whether all applicable conditions precedent pursuant to this Agreement have
been satisfied. In particular, and without limiting the generality of the
foregoing, the Disbursement Agent may verify, to the extent set forth herein,
based on information provided to it by the Funding Agents, the Company and the
Construction Consultant (V) that the amount of the Requested Advance (excluding
Advances from the Company’s Funds Account and the issuance of Letters of Credit)
does not exceed the Maximum Permitted Advance Amount, (W) the Company’s
calculation of Available Funds, including Anticipated Earnings, set forth in the
Advance Request, (X) that the Projects are In Balance as of the Advance Date,
(Y) that the allocation of the requested Advance among the various Funding
Sources complies with the provisions of Section 2.4 and (Z) that the Company’s
calculation of interest and fees scheduled to become due and payable under the
Bank Credit Agreement and the 2014 Notes, in each case, from and after the
requested Advance Date and through the date that is thirty (30) days after the
Advance Date, is accurate. The parties hereto recognize that the Disbursement
Agent will be reviewing the Company’s Advance Request prior to receipt by the
Disbursement Agent of the Construction Consultant’s certifications in respect of
such Advance Request. Accordingly, and notwithstanding anything in this
Agreement to the contrary, the Disbursement Agent shall be entitled to approve
any Advance Request so long as such Advance Request satisfies, on its face, the
requirements of this Agreement. The Disbursement Agent shall have no obligation
to make any further review or investigation of the Advance Request, the contents
thereof or the accuracy of any statement, information or certification therein.

(ii) If based on the Disbursement Agent’s review of the Advance Request and
accompanying Notice of Advance Request, the Disbursement Agent finds any errors
or inaccuracies in the Advance Request or the Notice of Advance Request
(including any inaccuracy in the allocations made pursuant to Section 2.4
hereof), but the Advance Request and Notice of Advance Request otherwise conform
to the requirements of this Agreement, the Disbursement Agent shall (A) notify
the Company thereof, (B) revise (to the extent it is able to

 

7



--------------------------------------------------------------------------------

do so and with the Company’s consent, which may be provided electronically) or
request that the Company revise the relevant certificates to remove the request
for the disapproved payment and/or rectify any errors or inaccuracies,
(C) deliver or request that the Company execute and deliver to the Funding
Agents a revised Notice of Advance Request and (D) approve the requested Advance
after making the required revisions (or receiving from the Company the revised
certificates) on the basis of the certificates as so revised. In the event that
the Disbursement Agent revises the Advance Request and Notice of Advance Request
so as to increase the amount to be advanced under the Bank Credit Facility, the
amount of such increase shall constitute the same type of Loans as requested in
such Advance Request (unless otherwise prohibited under the Bank Credit
Agreement). In the event that the Disbursement Agent revises the Advance Request
and Notice of Advance Request so as to decrease the amount to be advanced under
the Bank Credit Facility, the amount of such decrease shall (unless otherwise
requested by the Company and permitted under the Bank Credit Agreement) first
reduce the amount of “Base Rate Loans” requested under such Facility and then
reduce the amount of “Eurodollar Loans” requested under such Facility. All
references to a particular requested Advance, Advance Request or Notice of
Advance Request in the ensuing provisions of this Article 2 shall, to the extent
the context so requires, refer to the same as revised or modified pursuant to
this clause (ii).

(b) In the event that the Disbursement Agent (i) on or prior to the requested
Advance Date, determines that the conditions precedent to an Advance have not
been satisfied or (ii) prior to the requested Advance Date receives notice from
any Funding Agent that a Potential Event of Default or an Event of Default has
occurred and is continuing, then the Disbursement Agent shall notify the Company
and each Funding Agent thereof as soon as reasonably possible but in no event
later than one (1) Banking Day after such determination or receipt, as the case
may be (such notification, a “Stop Funding Notice”). The Stop Funding Notice
shall specify, in reasonable detail, the conditions precedent which the
Disbursement Agent has determined have not been satisfied and/or shall include
as an attachment a copy of any notice of default received by the Disbursement
Agent. Upon such written notice from the Disbursement Agent, subject to the
provisions of Section 3.5, and until the Disbursement Agent notifies the Company
and the Funding Agents that the Stop Funding Notice has been withdrawn, (i) no
Bank Lender shall have any obligation to advance its portion of the requested
Advance, if any, (ii) the Disbursement Agent shall not withdraw any funds from
the 2014 Notes Proceeds Account for the purpose of transferring such funds to
the Company’s Concentration Account (provided that the Disbursement Agent shall
withdraw funds from the 2014 Notes Proceeds Account for the purpose of paying
scheduled Debt Service on the 2014 Notes), (iii) the Disbursement Agent shall
not withdraw any funds from the Company’s Funds Account to satisfy such
requested Advance, (iv) the Disbursement Agent shall not withdraw, transfer or
release to the Company any funds then on deposit in the Bank Proceeds Account
(provided that the Disbursement Agent shall withdraw funds from the Bank
Proceeds Account for the purpose of paying scheduled Debt Service on the Bank
Credit Facility) and (v) the Company shall not be permitted to pay Project Costs
(other than Debt Service) from amounts on deposit in the Company’s Concentration
Account; provided that such Stop Funding Notice shall not affect the obligations
of the Company for break funding costs under the Bank Credit Facility.

(c) Prior to the earliest of (i) termination of the “Term Loan Commitments” (as
defined in the Bank Credit Agreement) other than due to the funding in full

 

8



--------------------------------------------------------------------------------

thereof, (ii) termination of the “Revolving Credit Commitments” (as defined in
the Bank Credit Agreement) and (iii) acceleration by any Funding Agent of
amounts owed under its Facility, unless any such action has been rescinded, at
such time, if ever, as the Disbursement Agent (x) determines that the condition
precedent to the requested Advance which had not been satisfied has become
satisfied or (y) receives notice from the Funding Agent who issued the notice of
default described in the preceding paragraph that the Potential Event of Default
or Event of Default has been cured or waived, as the case may be, the
Disbursement Agent shall notify the Company and the Funding Agents that the Stop
Funding Notice has been withdrawn.

(d) In the event that a Funding Agent entitled to waive conditions precedent to
funding pursuant to Section 3.5 or the Bank Agent pursuant to Section 3.6
informs the Disbursement Agent in writing that it has waived the event or events
giving rise to the Stop Funding Notice, the Disbursement Agent shall withdraw
the Stop Funding Notice (with respect only to amounts to be advanced under such
Funding Agent’s Facility unless all Funding Agents entitled to waive conditions
with respect to such Advance Request have waived the conditions or the Bank
Agent has waived such conditions pursuant to Section 3.6, in which case the
Disbursement Agent shall withdraw the Stop Funding Notice with respect to all
Advances requested by the Company and all amounts in the Company’s Concentration
Account) by notice to the Company and each of the Funding Agents.

2.3.3 Provision of Funds by the Bank Lenders.

(a) (i) (A) On the requested Advance Date or (B) in the event that a Stop
Funding Notice has been issued and subsequently withdrawn, on the third (3rd)
Banking Day after the withdrawal of such Stop Funding Notice, before 12:00 p.m.
New York, New York time, the Bank Agent shall send written notice to the
Disbursement Agent (x) that the Bank Agent (subject to Section 2.4.3) is
prepared to deposit or cause to be deposited in the Company’s Concentration
Account, in immediately available funds, the Bank Credit Facility’s portion of
the requested Advance, if any, as determined pursuant to Sections 2.4.1 and
2.4.2 and (y) if the related Notice of Advance Request includes a request for
the issuance of one or more Letters of Credit under the Bank Credit Agreement,
that the “Issuing Lenders” (as defined in the Bank Credit Agreement) have
advised the Bank Agent that they are committed to issue each such Letter of
Credit.

(ii) Upon receipt of written notice from the Bank Agent pursuant to clause
(i) above that the Bank Agent is prepared to deposit the funds required to be
deposited in the Company’s Concentration Account and, if applicable, upon
receipt of the Bank Agent’s confirmation that the “Issuing Lenders” (as defined
in the Bank Credit Agreement) have advised the Bank Agent that they are
committed to issue each requested Letter of Credit, the Disbursement Agent shall
(A) instruct the Bank Agent to deposit or cause to be deposited the required
funds into the Company’s Concentration Account and (B) (subject to
Section 2.3.2(b)) promptly withdraw from the Company’s Funds Account, the 2014
Notes Proceeds Account, the Bank Proceeds Account and the Completion Guaranty
Account the portion of the Advance to be funded from each such account as
determined pursuant to Section 2.4, deposit such funds in the Company’s
Concentration Account and notify the Bank Agent that such transfer to the
Company’s Concentration Account has been made. Upon receipt of such notice, if
applicable,

 

9



--------------------------------------------------------------------------------

the Bank Agent shall instruct the “Issuing Lenders” (as defined in the Bank
Credit Agreement) under the Bank Revolving Facility to issue the requested
Letters of Credit.

(b) Neither the Disbursement Agent nor the Bank Agent shall be responsible for
any Bank Lender’s failure to make any required Advance or, if applicable, the
failure of any “Issuing Lender” under the Bank Credit Agreement to issue any
Letter of Credit. The Bank Agent shall not deposit or cause to be deposited in
the Company’s Concentration Account any amounts requested by the relevant
Advance Request until (i) instructed so to do by the Disbursement Agent and
(ii) the Bank Agent has confirmed that each Bank Lender has made the required
Advance and, if applicable, that the “Issuing Lenders” (as defined in the Bank
Credit Agreement) under the Bank Revolving Facility have advised the Bank Agent
that they are committed to issue each requested Letter of Credit, unless one or
more of the Lenders who have provided to the Bank Agent their share of the
Advance request that the funds advanced by such Lender be deposited in the
Company’s Concentration Account (the Bank Agent shall promptly notify the
Disbursement Agent and the 2014 Notes Indenture Trustee upon receiving any such
request). However, the withholding of such Advances by the Disbursement Agent
and/or the Bank Agent shall not release the Lender who failed to make the
Advance under its Facility or any “Issuing Lender” who failed to issue a Letter
of Credit from liability. The Disbursement Agent shall have no liability to the
Company arising from any Stop Funding Notice issued pursuant to Section 2.3.2(b)
at the request of any Funding Agent (such a request, a “Stop Funding Request”),
whether or not such Funding Agent was entitled to issue such Stop Funding
Request. A Funding Agent shall not have any liability to the Company, the
Disbursement Agent, any other Funding Agent or any Lender arising from any Stop
Funding Notice issued by the Disbursement Agent in response to a Stop Funding
Request by such Funding Agent; provided, however, that nothing herein shall
release from liability the Funding Agent who issued the Stop Funding Request if
such issuance resulted from, or constituted an act of gross negligence or
willful misconduct on the part of such Funding Agent, as finally judicially
determined by a court of competent jurisdiction.

2.3.4 Change in Facts Certified. The Company shall promptly notify the
Disbursement Agent prior to the making of any Advances in the event that the
Company obtains knowledge that any of the matters to which the Company certified
in the corresponding Advance Request are no longer true and correct in all
material respects. The acceptance by the Company of the proceeds of any Advance
shall constitute a re-certification by the Company, as of the applicable Advance
Date, of all matters certified to in the related Advance Request, except to the
extent that any matter so certified to relates to a specific earlier date in
which case such certification shall be true and correct in all material respects
as of such earlier date.

2.3.5 References to Dates. In the event that any day or date referred to in the
foregoing provisions of this Section 2.3 occurs on a day that is not a Banking
Day, the reference shall be deemed to be to the next succeeding Banking Day.

2.4 Order of Sources of Funding.

2.4.1 Order of Withdrawals From Funding Sources. The full amount of all Advances
to be made on any given date shall be made from the following sources and in the
following order of priority:

(a) first, from funds from time to time on deposit in the Company’s Funds
Account, until Exhausted;

 

10



--------------------------------------------------------------------------------

(b) second, until the funds on deposit in the 2014 Notes Proceeds Account have
been Exhausted and subject to Section 2.4.2, from funds from time to time on
deposit in the 2014 Notes Proceeds Account and from funds available to be drawn
under the Bank Credit Facility, in such amounts so that the aggregate amount of
Advances on any given date pursuant to this Section 2.4.1(b) shall have been
made in the following percentages: (A) sixty-six and two-thirds percent (66
2/3%) shall have been Advanced from the 2014 Notes Proceeds Account and
(B) thirty-three and 1/3 percent (33 1/3%) shall have been Advanced from the
Bank Credit Facility;

(c) third, from funds available to be drawn under the Bank Credit Facility,
until Exhausted;

(d) fourth, from funds available to be transferred from the Completion Guaranty
Deposit Account under Section 5.5.3, until Exhausted; and

(e) fifth, from funds available to be transferred from the Project Liquidity
Reserve Account under Section 5.5.3, until Exhausted.

2.4.2 Advances for Letters of Credit. For purposes of determining the funding
ratio of the Bank Credit Facility under Section 2.4.1 (b) above, all Advances
consisting of Letters of Credit shall be counted as an Advance made from the
Bank Credit Facility in an amount equal to the stated amount of such Letters of
Credit outstanding from time to time.

2.4.3 Advances Under the Bank Credit Facility. All issuances of Letters of
Credit under the Bank Credit Facility shall be satisfied through the Bank
Revolving Facility pursuant to the procedures set forth in Article 3 of the Bank
Credit Agreement. All other amounts required to be obtained from the Bank Credit
Facility for deposit in the Company’s Concentration Account shall be satisfied
as follows:

(a) first, from amounts on deposit in the Bank Proceeds Account on the relevant
date, to the extent thereof; and

(b) second, from funds available to be drawn under the Bank Credit Facility.

2.4.4 Advances from the 2014 Notes Proceeds Account. With respect to any Advance
from the 2014 Notes Proceeds Account, the Company shall specify in the
applicable Advance Request the portion of such Advance that is to be withdrawn
from the Additional Notes Sub-Account, the portion of such Advance that is to be
withdrawn from other funds on deposit in the 2014 Notes Proceeds Account, and
the Project Costs that will be paid from each such portion. The amounts
withdrawn from the Additional Notes Sub-Account and from other funds on deposit
in the 2014 Notes Proceeds Account will be deemed to have been used to pay the
Project Costs specified in the applicable Advance Request.

 

11



--------------------------------------------------------------------------------

2.4.5 Post-Funding Reallocations. In the event that at any time the Disbursement
Agent determines that the allocations made in any previous Advance Request
pursuant to the foregoing provisions of this Section 2.4 were erroneous or
inaccurate, the parties shall cooperate to rectify such misallocations by
allocating future Advances in a manner that accounts for the previous
misallocation or by using such other methods reasonably determined by the
Disbursement Agent.

2.5 Disbursements.

2.5.1 [Intentionally Omitted].

2.5.2 Special Procedures for Unpaid Contractors. The Company agrees that the
Disbursement Agent may make payments from the Company’s Concentration Account
(or instruct the financial institution where such Account is held to pay) to any
Contractor for amounts due and owing to such Contractor under the relevant
Contract, or any other Subcontractors in payment of amounts due and owing to
such party from the Company without further authorization from the Company, and
the Company hereby constitutes and appoints the Disbursement Agent its true and
lawful attorney in fact to make such direct payments and this power of attorney
shall be deemed to be a power coupled with an interest and shall be irrevocable;
provided that, except upon the occurrence and continuation of an Event of
Default, the Disbursement Agent shall not exercise its rights under this power
of attorney except to make payments as directed by the Company pursuant to an
Advance Request. No further direction or authorization from the Company shall be
necessary to warrant or permit the Disbursement Agent to make such payments in
accordance with the foregoing sentence and, to the extent funds in the Company’s
Concentration Account are not sufficient to make such payments, the Disbursement
Agent may withdraw the shortfall from any other Company Account and transfer
sufficient funds from such Company Accounts to the Company’s Concentration
Account as needed to make such payments.

2.6 Phase I Substantial Completion Date Procedures.

(a) No less than thirty (30) days prior to the anticipated Phase I Substantial
Completion Date, the Company shall deliver notice of the anticipated Phase I
Substantial Completion Date to the Disbursement Agent, the Construction
Consultant, the Phase I Architect and the Funding Agents. Thereafter, in order
to cause the Phase I Substantial Completion to occur, the Company shall deliver
to the Construction Consultant, the Disbursement Agent and each Funding Agent
the Company’s Phase I Substantial Completion Certificate relating thereto,
appropriately completed and duly executed by a Responsible Officer of the
Company with all attachments thereto.

(b) The Disbursement Agent shall, and shall instruct the Construction Consultant
to, review the Company’s Phase I Substantial Completion Certificate delivered
pursuant to Section 2.6(a). In the event that the Disbursement Agent or the
Construction Consultant discovers any errors in the Company’s Phase I
Substantial Completion Certificate, they shall request that the Company revise
and resubmit the certificate. The Disbursement Agent shall promptly instruct the
Construction Consultant to, within ten (10) Banking Days after its receipt of
the Company’s Phase I Substantial Completion Certificate, deliver to the

 

12



--------------------------------------------------------------------------------

Disbursement Agent, the Bank Agent, the 2014 Notes Indenture Trustee and the
Company the Construction Consultant’s Phase I Substantial Completion Certificate
approving or disapproving the Company’s Phase I Substantial Completion
Certificate. If the Construction Consultant disapproves the Company’s Phase I
Substantial Completion Certificate, the Disbursement Agent shall instruct the
Construction Consultant to provide the Company, in reasonable detail, its
reason(s) for such disapproval.

(c) Within five (5) Banking Days after receipt by the Disbursement Agent of the
Construction Consultant’s Phase I Substantial Completion Certificate approving
the Company’s Phase I Substantial Completion Certificate, the Disbursement Agent
shall, subject to its reasonable determination that each of the conditions to
the Phase I Substantial Completion has been satisfied, countersign the Company’s
Phase I Substantial Completion Certificate and forward the same to the Bank
Agent, the 2014 Notes Indenture Trustee and the Company. The Phase I Substantial
Completion Date shall be deemed to occur on the date the Disbursement Agent
countersigns the Company’s Phase I Substantial Completion Certificate relating
thereto.

2.7 Completion Date Procedures.

(a) No less than thirty (30) days prior to the anticipated Completion Date for a
Project, the Company shall deliver notice of the anticipated Completion Date for
such Project to the Disbursement Agent, the Construction Consultant, the Project
Architects and the Funding Agents. Thereafter, in order to cause Completion for
such Project to occur, the Company shall deliver to the Construction Consultant,
the Disbursement Agent and each Funding Agent the Company’s Completion
Certificate relating to such Project, appropriately completed and duly executed
by a Responsible Officer of the Company together with all attachments thereto.

(b) The Disbursement Agent shall, and shall instruct the Construction Consultant
to, review the Company’s Completion Certificate for the applicable Project. In
the event that the Disbursement Agent or the Construction Consultant discovers
any errors in the Company’s Completion Certificate, they shall request that the
Company revise and resubmit the certificate. The Disbursement Agent shall
promptly instruct the Construction Consultant to, within ten (10) Banking Days
after its receipt of the Company’s Completion Certificate for each Project,
deliver to the Disbursement Agent, the Bank Agent, the 2014 Notes Indenture
Trustee and the Company the Construction Consultant’s Completion Certificate
with respect to such Project approving or disapproving the Company’s Completion
Certificate. If the Construction Consultant disapproves the Company’s Completion
Certificate, the Disbursement Agent shall instruct the Construction Consultant
to provide the Company, in reasonable detail, its reason(s) for such
disapproval.

(c) Within five (5) Banking Days after receipt by the Disbursement Agent of the
Construction Consultant’s Completion Certificate approving the Company’s
Completion Certificate for the applicable Project, the Disbursement Agent shall,
subject to its reasonable determination that each of the conditions to
Completion of such Project has been satisfied, countersign the Company’s
Completion Certificate for such Project and forward the same to the Bank Agent,
the 2014 Notes Indenture Trustee and the Company. The Completion

 

13



--------------------------------------------------------------------------------

Date for the applicable Project shall be deemed to occur on the date the
Disbursement Agent countersigns the Company’s Completion Certificate for such
Project.

2.8 Completion Guaranty Release Procedures.

(a) In order to cause the Completion Guaranty Release Date to occur, the Company
shall deliver to the Construction Consultant, the Disbursement Agent and the
Bank Agent the Company’s Completion Guaranty Release Certificate appropriately
completed and duly executed by a Responsible Officer of the Company, with all
attachments thereto. The Company’s Completion Guaranty Release Certificate shall
indicate that the Company believes the Completion Guaranty Release Conditions
have been satisfied, and shall contain all other information required thereby,
including the Company’s calculation of the Reserved Amount (if any).

(b) The Disbursement Agent shall, and shall instruct the Construction Consultant
to, promptly review the Company’s Completion Guaranty Release Certificate. In
the event that the Disbursement Agent or the Construction Consultant discovers
any errors in the Company’s Completion Guaranty Release Certificate, it shall so
inform the Company, stating in reasonable detail the revisions required, and
shall request that the Company revise and resubmit the certificate. The
Disbursement Agent shall promptly instruct the Construction Consultant to,
within ten (10) Banking Days after its receipt of the Company’s Completion
Guaranty Release Certificate, deliver to the Disbursement Agent, the Bank Agent
and the Company, the Construction Consultant’s Completion Guaranty Release
Certificate approving or disapproving the Company’s Completion Guaranty Release
Certificate. If the Construction Consultant disapproves the Company’s Completion
Guaranty Release Certificate, the Disbursement Agent shall instruct the
Construction Consultant to provide the Company, in reasonable detail, its
reason(s) for such disapproval.

(c) Within five (5) Banking Days after receipt by the Disbursement Agent of the
Construction Consultant’s Completion Guaranty Release Certificate approving the
Company’s Completion Guaranty Release Certificate, the Disbursement Agent shall,
subject to its reasonable determination that each of the Completion Guaranty
Release Conditions has been satisfied, countersign the Company’s Completion
Guaranty Release Certificate and forward the same to the Bank Agent and the
Company. The Completion Guaranty Release Date shall be deemed to occur on the
date the Disbursement Agent countersigns the Company’s Completion Guaranty
Release Certificate.

(d) On the Completion Guaranty Release Date, the Disbursement Agent shall
release to the Company all amounts on deposit in the Completion Guaranty Deposit
Account, excluding the Reserved Amounts, which release shall be effected as a
dividend from the Completion Guarantor to the Company.

2.9 Final Completion Procedures.

2.9.1 Procedures.

(a) No less than thirty (30) days prior to the anticipated Final Completion Date
for a Project, the Company shall deliver notice of the anticipated Final

 

14



--------------------------------------------------------------------------------

Completion Date for such Project to the Disbursement Agent, the Construction
Consultant, the Project Architects and the Funding Agents. Thereafter, in order
to cause Final Completion for such Project to occur, the Company shall deliver
to the Construction Consultant, the Disbursement Agent and each Funding Agent
the Company’s Final Completion Certificate relating to such Project,
appropriately completed and duly executed by a Responsible Officer of the
Company together with all attachments thereto.

(b) The Disbursement Agent shall, and shall instruct the Construction Consultant
to, review the Company’s Final Completion Certificate for the applicable
Project. In the event that the Disbursement Agent or the Construction Consultant
discovers any errors in the Company’s Final Completion Certificate, they shall
request that the Company revise and resubmit the certificate. The Disbursement
Agent shall promptly instruct the Construction Consultant to, within ten
(10) Banking Days after its receipt of the Company’s Final Completion
Certificate for each Project, deliver to the Disbursement Agent, the Bank Agent,
the 2014 Notes Indenture Trustee and the Company, the Construction Consultant’s
Final Completion Certificate with respect to such Project approving or
disapproving the Company’s Final Completion Certificate. If the Construction
Consultant disapproves the Company’s Final Completion Certificate, the
Disbursement Agent shall instruct the Construction Consultant to provide the
Company, in reasonable detail, its reason(s) for such disapproval.

(c) Within five (5) Banking Days after receipt by the Disbursement Agent of the
Construction Consultant’s Final Completion Certificate approving the Company’s
Final Completion Certificate for the applicable Project, the Disbursement Agent
shall, subject to its reasonable determination that each of the conditions to
Final Completion of such Project has been satisfied, countersign the Company’s
Final Completion Certificate for such Project and forward the same to the Bank
Agent, the 2014 Notes Indenture Trustee and the Company. The Final Completion
Date for the applicable Project shall be deemed to occur on the date the
Disbursement Agent countersigns the Company’s Final Completion Certificate for
such Project.

2.9.2 Phase I Project. On the Final Completion Date for the Phase I Project, the
Disbursement Agent shall permit the release to the Company of any amounts in
excess of $30,000,000 then on deposit in the Completion Guaranty Deposit
Account. Any such release shall be effected as a dividend from the Completion
Guarantor to the Company.

2.9.3 Last Project. On the Termination Date, the Disbursement Agent shall
release to the Company all amounts on deposit in the Company Accounts, other
than the Project Liquidity Reserve Account which shall be released as provided
in Section 2.2.8. Any such release to the Company from the Completion Guaranty
Deposit Account shall be effected as a dividend from the Completion Guarantor to
the Company.

2.10 No Approval of Work. The making of any Advance shall not be deemed an
approval or acceptance by the Disbursement Agent, any Funding Agent, any Lender
or the Construction Consultant (except to the extent set forth in the
Construction Consultant Engagement Agreement, and then only for the benefit of
the Lenders) of any work, labor, supplies, materials or equipment furnished or
supplied with respect to the Projects.

 

15



--------------------------------------------------------------------------------

2.11 Security. The Obligations shall be secured by the Project Security in
accordance with the Security Documents. Further, all funds advanced by the Bank
Lenders to complete the Projects or to protect the rights and interests of the
Secured Parties under the Financing Agreements are deemed to be obligatory
advances and are to be added to the total indebtedness secured by each of the
Security Documents (including the Deeds of Trust). All sums so advanced shall be
secured by each such Deed of Trust with the same priority of lien as the
security for any other obligations secured thereunder.

ARTICLE 3.

CONDITIONS PRECEDENT TO

THE CLOSING DATE, PHASE II APPROVAL DATE AND ADVANCES

3.1 Conditions Precedent to the Closing Date. The occurrence of the Closing Date
is subject to the prior satisfaction of each of the conditions precedent
hereinafter set forth in this Section 3.1 in form and substance satisfactory to
each of the Bank Agent and the Representatives of the Initial Purchasers in its
sole discretion. Subject to Section 3.5, by executing this Agreement (or, in the
case of (a) the Representatives of the Initial Purchasers, by purchasing the
2014 Notes and (b) the Bank Lenders, by becoming a party to the Bank Credit
Agreement) each of the Bank Agent, the Bank Lenders and the Representatives of
the Initial Purchasers shall be deemed to have confirmed that it has become
satisfied that each of the following conditions precedent applicable to its
Facility in this Section 3.1 has been satisfied.

3.1.1 Financing Agreements and Material Project Documents. Delivery to each of
the Bank Agent, the Representatives of the Initial Purchasers and the
Disbursement Agent (with such number of originally executed copies as they may
reasonably request) of (a) executed originals of each Financing Agreement (other
than those Financing Agreements, including the Phase II Deliverables, that are
not required to be executed and delivered on the Closing Date) (collectively,
the “Closing Financing Agreements”), and true and correct copies of each
Material Project Document then in effect and any supplements or amendments
thereto then in effect (including each Payment and Performance Bond securing the
Phase I Primary Construction Contract and each Subcontract with a total contract
amount or value of more than $25,000,000 with an endorsement thereto naming the
Collateral Agent as additional obligee and otherwise complying with the
requirements of Section 5.9), all of which shall be in form and substance
satisfactory to each of the Bank Agent and the Representatives of the Initial
Purchasers, shall have been duly authorized, executed and delivered by the
parties thereto, and each such Material Project Document shall be certified by a
Responsible Officer of the Company as of the Closing Date as being true,
complete and correct and in full force and effect and (b) evidence satisfactory
to each of the Bank Agent and the Representatives of the Initial Purchasers that
each such Material Project Document and each such Closing Financing Agreement is
in full force and effect and that no party to any such Material Project Document
or Closing Financing Agreement is or, but for the passage of time or giving of
notice or both will be, in breach of any obligation thereunder.

3.1.2 Corporate and/or LLC Authority of the Loan Parties. Delivery to each of
the Bank Agent, the Representatives of the Initial Purchasers and the
Disbursement Agent of (a) a certified copy of the Articles of Incorporation,
Articles of Organization or other similar formation document(s) of the each of
the Loan Parties, (b) good standing certificates for each of

 

16



--------------------------------------------------------------------------------

the Loan Parties issued by the Secretary of State of Nevada or any other state
of incorporation or organization, (c) a certified copy of the bylaws or a copy
of the Operating Agreement of each of the Loan Parties, certified by a
Responsible Officer of each such Loan Party or a member of such Loan Party, as
applicable, and (d) a copy of one or more resolutions or other authorizations of
the Loan Parties certified by a Responsible Officer of each such Loan Party, as
being in full force and effect on the Closing Date, authorizing the Advances
herein provided for and the execution, delivery and performance of this
Agreement and the other Operative Documents and any instruments or agreements
required hereunder or thereunder to which each such entity is a party.

3.1.3 Incumbency of the Loan Parties. Delivery to each of the Bank Agent, the
Representatives of the Initial Purchasers and the Disbursement Agent of a
certificate from each of the Loan Parties satisfactory in form and substance to
each of the Bank Agent and the Representatives of the Initial Purchasers signed
by a Responsible Officer of each such Loan Party, and dated as of the Closing
Date, as to the incumbency of the Person or Persons authorized to execute and
deliver this Agreement and the other Material Project Documents (not theretofore
executed) and Closing Financing Agreements and any documents, instruments or
agreements required hereunder or thereunder to which each such entity is a
party.

3.1.4 Insurance.

(a) Policies. Insurance complying with the requirements of Exhibit L shall be in
place and in full force and effect.

(b) The Company Insurance Broker’s Certificate. Delivery to each of the Bank
Agent, the Representatives of the Initial Purchasers and the Disbursement Agent
of (i) a certificate, in the form of Exhibit B-4 attached hereto or otherwise in
form and substance reasonably satisfactory to each of the Bank Agent and the
Representatives of the Initial Purchasers from the Company’s insurance
broker(s), dated as of the Closing Date and identifying underwriters, type of
insurance, insurance limits and policy terms, listing the special provisions
required as set forth in Exhibit L, describing the insurance obtained and
stating that such insurance is in full force and effect and that all premiums
then due thereon have been paid and (ii) certified copies of all policies
evidencing such insurance (or a binder, commitment or certificates signed by the
insurer or a broker authorized to bind the insurer along with a commitment to
deliver certified copies of the policies within forty-five (45) days after the
Closing Date) meeting the requirements of Exhibit L and otherwise in form and
substance reasonably satisfactory to each of the Bank Agent and the
Representatives of the Initial Purchasers.

(c) Company’s Insurance Certificate. The Company shall have identified, in the
Company’s Closing Certificate, the type of insurance, insurance limits and
policy terms of any insurance then required to be obtained by any Contractor
under the Material Project Documents then in effect and shall have certified
that, to the best of Company’s knowledge, all insurance required to be obtained
by each Contractor under such Material Project Document or Exhibit L is in full
force and effect if the same is required to be in effect and that if then
required to be in effect, all premiums then due thereon have been paid, and that
such insurance complies with the requirement of such Material Project Documents
and Exhibit L.

 

17



--------------------------------------------------------------------------------

(d) Insurance Advisor’s Closing Certificate. Delivery to each of the Bank Agent,
the Representatives of the Initial Purchasers and the Disbursement Agent of the
Insurance Advisor’s Closing Certificate, substantially in the form of
Exhibit B-3, or otherwise in form and substance reasonably satisfactory to each
of the Bank Agent and the Representatives of the Initial Purchasers.

3.1.5 Project Security. All of the Security Documents other than those not
required to be delivered as of the Closing Date, in form and substance
satisfactory to the Bank Agent and the Representatives of the Initial
Purchasers, shall have been executed and delivered to the Secured Parties
thereunder and shall be in full force and effect and all actions necessary or
desirable, including all filings, in the opinion of the Funding Agents party
thereto to perfect the security interests granted therein as a valid security
interest over the Project Security having the priority contemplated therefor by
this Agreement, the Intercreditor Agreement and the Security Documents shall
have been taken or made (except for any filings or recordings to perfect the
Secured Parties’ lien in any motor vehicles).

3.1.6 Opinions. Each of the Bank Agent, the Representatives of the Initial
Purchasers and the Disbursement Agent shall have received the opinions
identified in Exhibit N.

3.1.7 Company’s Closing Certificate. Delivery to each of the Bank Agent, the
Representatives of the Initial Purchasers and the Disbursement Agent of the
Company’s Closing Certificate (which shall include, among other things, a
certification as to the solvency of the Company and each of the Loan Parties on
a consolidated basis after giving pro forma effect to the transactions
contemplated hereby) signed by a Responsible Officer of each Loan Party.

3.1.8 Projections. The Bank Lenders and the Representatives of the Initial
Purchasers shall have received Projections for the seven year period following
the Closing Date in form and substance satisfactory to the Bank Lenders and the
Representatives of the Initial Purchasers.

3.1.9 Advance Request. Delivery to the Disbursement Agent, the Bank Agent and
the Construction Consultant of an Advance Request in form and substance
satisfactory to the Bank Agent and the Disbursement Agent. Such Advance Request
shall request an Advance in an amount sufficient to pay all fees and expenses
then due and payable to the Secured Parties and their respective advisors and
consultants. Neither delivery of a Construction Consultant’s Advance Certificate
nor delivery of an advance certificate from the Phase I Architect (in the Form
of Exhibit C-3) approving the requested Advance shall be required for the
initial Advance Request on the Closing Date.

3.1.10 Consultant Certificates and Report. Delivery to each of the Bank Agent,
the Representatives of the Initial Purchasers and the Disbursement Agent of the
Construction Consultant’s Closing Certificate with the Construction Consultant’s
Report in form and substance reasonably satisfactory to each of the Bank Agent
and the Representatives of the Initial Purchasers attached thereto.

3.1.11 Litigation. No action, suit, proceeding or investigation of any kind
shall have been instituted or, to the Company’s knowledge, pending or
threatened, including actions or

 

18



--------------------------------------------------------------------------------

proceedings of or before any Governmental Authority, to which any Loan Party,
the Phase I Project or, to the knowledge of the Company, any Major Project
Participant, is a party or is subject, or by which any of them or any of their
properties or the Phase I Project are bound that could reasonably be expected to
have a Material Adverse Effect, nor is the Company aware of any reasonable basis
for any such action, suit, proceeding or investigation and no injunction or
other restraining order shall have been issued and no hearing to cause an
injunction or other restraining order to be issued shall be pending or noticed
with respect to any action, suit or proceeding if the same reasonably could be
expected to have a Material Adverse Effect.

3.1.12 Fees. All amounts required to be paid to or deposited with the Funding
Agents, the Representatives of the Initial Purchasers, the Disbursement Agent or
the Independent Consultants and all taxes, fees and other costs payable in
connection with the execution, delivery, recordation and filing of the documents
and instruments referred to in this Section 3.1, shall have been paid or
deposited, as the case may be, in full. The Company shall have paid or arranged
for payment out of the requested Advance of all fees, expenses and other charges
then due and payable by it under this Agreement or other Financing Agreements or
under any agreements between the Company and any of the Independent Consultants.

3.1.13 Phase I Project Budget. Delivery to each of the Disbursement Agent, the
Bank Agent, the Representatives of the Initial Purchasers and the Construction
Consultant of a budget substantially in the form of Exhibit F-1 (as amended from
time to time in accordance with the terms hereof, the “Phase I Project Budget”)
for all anticipated Project Costs of the Phase I Project (including, without
limitation, Project Costs incurred prior to, as well as after, the Closing Date
including closing costs and Debt Service expected to be incurred prior to the
Phase I Opening Date), which includes a drawdown schedule for Advances necessary
to achieve Final Completion for the Phase I Project and such other information
and supporting data as any of the Bank Agent, the Representatives of the Initial
Purchasers, the Disbursement Agent or the Construction Consultant may reasonably
require, together with a balanced statement of sources and uses of proceeds (and
any other funds necessary to complete the Phase I Project), broken down by
Facility and Line Item Category, which Phase I Project Budget, drawdown schedule
and statement of sources and uses shall be reasonably satisfactory to the
Construction Consultant, as and to the extent certified to in the Construction
Consultant’s Closing Certificate, and to the Bank Lenders and the
Representatives of the Initial Purchasers, it being acknowledged by the Bank
Lenders and the Representatives of the Initial Purchasers, that the level of
detail of the Phase I Project Budget shall be commensurate with the state of
completion of the Plans and Specifications relating to the Phase I Project.

3.1.14 Phase I Project Schedule and Schedule of Key Dates. Delivery to the
Disbursement Agent, the Bank Agent, the Representatives of the Initial
Purchasers and the Construction Consultant of a schedule for construction and
completion of the Phase I Project substantially in the form of Exhibit G-1 (as
amended from time to time in accordance with the terms hereof, the “Phase I
Project Schedule”) which demonstrates that the Phase I Opening Date is expected
to occur on or before the Phase I Scheduled Opening Date, the Phase I
Substantial Completion Date is expected to occur on or before the Phase I
Scheduled Substantial Completion Date and the Phase I Completion Date is
expected to occur on or before the Phase I Scheduled Completion Date and which
is otherwise reasonably satisfactory to the Construction Consultant, as
certified to in the Construction Consultant’s Closing Certificate.

 

19



--------------------------------------------------------------------------------

3.1.15 Financial Statements. Delivery to the Disbursement Agent, the Bank Agent
and the Representatives of the Initial Purchasers of the most recent annual
consolidated financial statements and most recent quarterly consolidated
financial statements from the Company and its consolidated Subsidiaries,
together with certificates from a Responsible Officer of such Person certifying
such financial statements.

3.1.16 Material Adverse Effect. Since December 31, 2003, after giving effect to
the corporate restructuring, there shall not have occurred any material adverse
condition or material adverse change in or affecting the Phase I Project Budget,
the economics or feasibility of developing and/or constructing and/or operating
the Phase I Project, or business, assets, liabilities, property, condition
(financial or otherwise), results of operations, prospects, or management of the
Company and the other Loan Parties taken as a whole, or any Project Credit
Support Provider, or calls into question in any material respect the Projections
or any of the material assumptions on which the Projections were prepared, or
any other event, development or circumstance that has caused or resulted in or
could reasonably be expected to cause or result in a Material Adverse Effect as
certified by a Responsible Officer of the Company in the Company’s Closing
Certificate.

3.1.17 Events of Default. No Event of Default or Potential Event of Default
shall have occurred and be continuing, as certified by a Responsible Officer of
the Company in the Company’s Closing Certificate.

3.1.18 Permits.

(a) All Permits described in Exhibit J-1 as required to have been obtained by
any Loan Party or any Contractor by the Closing Date shall have been issued and
be in full force and effect and not subject to current legal proceedings or to
any unsatisfied conditions (that are required to be satisfied by the Closing
Date) that could reasonably be expected to materially adversely modify any
Permit, to revoke any Permit, to restrain or prevent the construction or
operation of the Phase I Project or otherwise impose material adverse conditions
on the Phase I Project or the financing contemplated under the Financing
Agreements and all applicable appeal periods with respect thereto shall have
expired.

(b) With respect to any of the Permits described in Exhibit J-1 as not yet
required to be obtained by any Loan Party or any Contractor (other than
Gaming/Liquor Licenses and any massage or second-hand dealer licenses to be
issued by Clark County), (i) each such Permit is of a type that is routinely
granted on application and compliance with the conditions for issuance and
(ii) no facts or circumstances exist which indicate that any such Permit will
not be timely obtainable without undue expense or delay by the Company or the
applicable Person, respectively, prior to the time that it becomes required.

3.1.19 Buy-Sell. The Buy-Sell Agreement is in full force and effect.

3.1.20 Third Party Consents. Delivery to the Disbursement Agent and each of the
Bank Agent and the Representatives of the Initial Purchasers of Consents from
(a) the Phase I Primary Contractor, (b) the Construction Guarantor, (c) the
Phase I Architect and (d) the Phase I Aqua Theater and Showroom Designer, each
in the form of Exhibit P or otherwise in form and

 

20



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Bank Agent and the Representatives of
the Initial Purchasers.

3.1.21 Representations and Warranties. Each representation and warranty of
(a) each Loan Party set forth in Article 4 hereof, in the Bank Credit Agreement
or in any of the other Operative Documents shall be true and correct in all
material respects on the date made in the applicable document and (b) to the
Company’s knowledge, each Major Project Participant (other than any Loan Party)
set forth in any of the Operative Documents shall be true and correct in all
material respects as of the date made in the applicable document, unless the
failure of any such representation and warranty referred to in this clause (b)
to be true and correct could not reasonably be expected to have a Material
Adverse Effect, in each case, as certified by the Company in the Company’s
Closing Certificate.

3.1.22 Service of Process. Delivery to the Funding Agents and the Disbursement
Agent of a letter from CT Corporation System or any other Person reasonably
satisfactory to each of the Bank Agent and the Representatives of the Initial
Purchasers consenting to its appointment by each Loan Party in each case in form
and substance reasonably acceptable to each of the Bank Agent and the
Representatives of the Initial Purchasers, as each such Person’s agent to
receive service of process in New York, New York.

3.1.23 Establishing of Company Accounts; 2014 Notes Proceeds. (a) Each of the
Company Accounts shall have been established pursuant hereto and the Collateral
Account Agreements; (b) the 2014 Notes shall have been issued in a principal
amount at maturity of One Billion Three Hundred Million Dollars
($1,300,000,000), and net proceeds of Seven Hundred Thirty Million, Seventy-Two
Thousand, Five Hundred Fifty-Six Dollars and Thirty-Seven Cents
($730,072,556.37) shall have been deposited in the 2014 Notes Proceeds Account;
(c) funds in an amount equal to Fifty Million Dollars ($50,000,000) shall be on
deposit in the Completion Guaranty Deposit Account, and (d) funds in an amount
equal to Thirty Million Dollars ($30,000,000) shall be on deposit in the Project
Liquidity Reserve Account.

3.1.24 Funding of Equity. The Company shall have certified in the Company’s
Closing Certificate (as confirmed by the Construction Consultant to the extent
set forth in the Construction Consultant’s Closing Certificate) that (a) the
amounts on deposit in the Project Liquidity Reserve Account have been
irrevocably and unconditionally contributed to the Company; and (b) in addition
thereto, cash or property in an amount not less than Four Hundred Million
Dollars ($400,000,000.00) has been irrevocably and unconditionally contributed
to the Company.

3.1.25 A.L.T.A. Surveys. The Disbursement Agent and each of the Bank Agent and
the Representatives of the Initial Purchasers shall have received A.L.T.A.
surveys of the Site and the Site Easements, satisfactory in form and substance
to the Title Insurer and each of the Bank Agent and the Representatives of the
Initial Purchasers, dated no earlier than sixty (60) days prior to the Closing
Date and certified to each such Person by a licensed surveyor satisfactory to
each such Person, showing (a) as to the Site, the exact location and dimensions
thereof, including the location of all means of access thereto, the perimeters
within which all of foundations for the Phase I Project are located, and all
easements relating thereto; (b) as to the Site Easements, the exact location and
dimensions thereof to the extent capable of being

 

21



--------------------------------------------------------------------------------

described, including the location of all means of access thereto, and all
improvements or other encroachments in or on the Site Easements; (c) the
existing utility facilities servicing the Phase I Project (including water,
electricity, gas, telephone, sanitary sewer and storm water distribution and
detention facilities); (d) that such existing improvements do not encroach or
interfere (in any manner that could reasonably be expected to have a Material
Adverse Effect) with adjacent property or existing easements or other rights
(whether on, above or below ground), and that there are no gaps, gores,
projections, protrusions or other survey defects other than Permitted
Encumbrances applicable to such real property; (e) whether the Site or any
portion thereof is located in a special earthquake or flood hazard zone; and
(f) that there are no other matters that could reasonably be expected to be
disclosed by a survey constituting a defect in title other than the Permitted
Encumbrances.

3.1.26 Title Policies. The Company shall have delivered to the Collateral Agent,
a lender’s A.L.T.A. policy of title insurance, or a commitment to issue such
policy, in the amount of $2,300,000,000. Such policy or commitment shall
(i) include such endorsements as are required by the Bank Agent and the
Representatives of the Initial Purchasers, respectively, (ii) reasonably be
reinsured by such reinsurance as is satisfactory to the Bank Agent and the
Representatives of the Initial Purchasers, respectively, (iii) be reasonably
issued by Title Insurer in form and substance reasonably satisfactory to the
Bank Agent and the Representatives of the Initial Purchasers, respectively, and
(iv) insure (or agree to insure) that:

(a) The Company has fee simple title to the Site and the Site Easements (other
than the Mortgaged Property encumbered or to be encumbered by Wynn Sunrise and
Wynn Golf) and a valid leasehold estate or easement interest, as the case may
be, in the portions of the Site described in the Affiliate Real Estate
Agreements, free and clear of liens, encumbrances and other exceptions to title
except those exceptions specified on Exhibit K-1 (“Wynn Las Vegas Permitted
Encumbrances”);

(b) Wynn Golf has fee simple title to the Golf Course Land (including the Home
Site Land and the Wynn Home Site) and the Golf Course Land Easements, free and
clear of liens, encumbrances and other exceptions to title except those
exceptions specified on Exhibit K-2 (“Wynn Golf Permitted Encumbrances”);

(c) Wynn Sunrise has fee simple title to the Wynn Sunrise Land and the Wynn
Sunrise Land Easements, free and clear of liens, encumbrances and other
exceptions to title except those exceptions specified on Exhibit K-3 (“Wynn
Sunrise Permitted Encumbrances”); and

(d) Each Deed of Trust is (or will be when recorded) a valid, first priority
lien on the “Trust Estate” (as defined in each Deed of Trust), free and clear of
all liens, encumbrances and exceptions to title whatsoever, other than (i) Wynn
Las Vegas Permitted Encumbrances in the case of the Deeds of Trust executed by
the Company, (ii) Wynn Golf Permitted Encumbrances in the case of the Deeds of
Trust executed by Wynn Golf, and (iii) Wynn Sunrise Permitted Encumbrances in
the case of the Deeds of Trust executed by Wynn Sunrise.

 

22



--------------------------------------------------------------------------------

3.1.27 Commitment and Fee Letters. The letters regarding the fees of the Bank
Agent, the Collateral Agent, the Nevada Collateral Agent and the Disbursement
Agent, respectively, shall have been executed and delivered. The Company shall
have complied with all of its obligations under and agreements in the Commitment
Letter and the various fee letters entered into with the Arrangers, the Bank
Agent, the Collateral Agent, the Nevada Collateral Agent or the Disbursement
Agent then required to be complied with.

3.1.28 Phase I Plans and Specifications. The Company shall have delivered to the
Construction Consultant Plans and Specifications for the Phase I Project in form
and substance reasonably satisfactory to the Construction Consultant, as
certified to in the Construction Consultant’s Closing Certificate. Subject to
approval of the finalized Plans and Specifications for the Phase I Project by
the proper Governmental Authorities, such Plans and Specifications for the Phase
I Project shall constitute Final Plans and Specifications.

3.1.29 Corporate and Capital Structure; Management. The corporate organization
structure, capital structure and ownership of the Project Credit Support
Providers, the Company and its Subsidiaries shall be satisfactory to each of the
Bank Agent and the Representatives of the Initial Purchasers. The management
structure of the Company and its Subsidiaries shall be satisfactory to each of
the Bank Agent and the Representatives of the Initial Purchasers.

3.1.30 Real Estate Appraisals. Each of the Bank Agent, the Representatives of
the Initial Purchasers and the Disbursement Agent shall have received a FIRREA
appraisal of the Site from an independent real estate appraiser reasonably
satisfactory to the Bank Agent and the Representatives of the Initial
Purchasers, in form, scope and substance satisfactory to each such Person,
satisfying the requirements of any applicable laws and regulations.

3.1.31 Environmental Reports. Each of the Bank Agent, the Representatives of the
Initial Purchasers and the Disbursement Agent shall have received (a) the
Phase I Environmental Site Assessment for the Site and the Site Easements
(excluding the Wynn Sunrise Land and Wynn Sunrise Land Easements) conducted by
Terracon and dated November 22, 2004 and the Phase I Environmental Site
Assessment for the Wynn Sunrise Land and Wynn Sunrise Land Easements conducted
by Terracon and dated November 5, 2004 (collectively, the “Phase I Reports”) and
(b) that certain reliance letter from Terracon dated December 7, 2004.

3.1.32 In Balance Requirement. The Phase I Project shall be In Balance.

3.1.33 No Restrictions. No order, judgment or decree of any court, arbitrator or
governmental authority shall purport to enjoin or restrain any of the Bank
Lenders from making the Advances to be made by them on the Closing Date.

3.1.34 Violation of Certain Regulations. The making of the requested Advance
shall not violate any law including Regulation T, Regulation U or Regulation X
of the Board of Governors of the Federal Reserve System.

3.1.35 Notices of Pledges of Water Permits. The Company and Wynn Golf shall have
executed duplicate original notices of pledge in form and substance reasonably
satisfactory to the Bank Agent and the Representatives of the Initial Purchasers
describing Nevada Water

 

23



--------------------------------------------------------------------------------

Permit Nos. 69513 (Certificate no. 4765), 69514 (Certificate no. 4766), 69515
(Certificate no. 7828), 69516 (Certificate no. 7827), 69517 (Certificate no.
7829) and 69518 (Certificate no. 7830), 69512 (Certificate no. 4731), 60164
(Certificate no. 15447), 60165 (Certificate no. 15448) and such notices of
pledge shall have been completed and delivered to the Disbursement Agent. Upon
the occurrence of the Closing Date, the Company hereby authorizes the
Disbursement Agent to complete the recording information from each Deed of Trust
signed by the Company and Wynn Golf and to file them with the Nevada State
Engineer promptly after recordation of such Deeds of Trust, together with a
Report of Conveyance and Abstract of Title for each permit.

3.1.36 Liens. The Company shall have delivered or caused to be delivered to the
Disbursement Agent a lien release summary chart substantially in the form of
Appendix VI to Exhibit C-1 and the following releases:

(a) Unconditional Releases. Duly executed acknowledgments of payments and
unconditional releases of mechanics’ and materialmen’s liens substantially in
the form of Exhibit H-1 from the Contractors and Subcontractors listed in
clauses (i) and (ii) below for all work, services and materials, including
equipment and fixtures of all kinds, done, performed or furnished for the
construction of each Project through October 31, 2004, except for such work,
services and materials the payment for which does not exceed, in the aggregate
$10,000,000 and is being disputed in good faith, so long as (1) such proceedings
shall not involve any substantial danger of the sale, forfeiture or loss of
either Project, or any Mortgaged Property, as the case may be, title thereto or
any interest therein and shall not interfere in any material respect with either
Project or any Mortgaged Property and (2) adequate cash reserves have been
provided therefor through an allocation in the Phase I Anticipated Cost Report.
The Persons required to provide such lien releases are:

(i) The Primary Contractors and each of their first tier trade subcontractors
and materialmen under the Primary Construction Contracts, in each case
performing work with a contract price (or expected aggregate amount to be paid
in the case of “cost-plus” contracts) in excess of $25,000; and

(ii) (A) Each Contractor party to a “fixed price” contract and (B) each other
Contractor and each of its first tier trade subcontractors and materialmen, in
each case performing work with a contract price (or expected aggregate amount to
be paid in the case of “cost-plus” contracts) in excess of $100,000 (or with
respect to suppliers and vendors who are located outside the United States and
do not provide labor at the Site, $200,000).

(b) Conditional Releases. Duly executed acknowledgments of payments and releases
of mechanics’ and materialmen’s liens substantially in the form of Exhibit H-2
from the Contractors and Subcontractors listed in clauses (i) and (ii) below for
all work, services and materials, including equipment and fixtures of all kinds,
done, performed or furnished for the construction of each Project from
November 30, 2004, except for such work, services and materials the payment for
which does not exceed, in the aggregate $10,000,000 and is being disputed in
good faith, so long as (1) such proceedings shall not involve any substantial
danger of the sale, forfeiture or loss of either Project or any Mortgaged
Property, as the case may be, title thereto or any interest therein and shall
not interfere in any material respect with either Project or any Mortgaged
Property and (2) adequate cash reserves have been provided therefor

 

24



--------------------------------------------------------------------------------

through an allocation in the Phase I Anticipated Cost Report. The Persons
required to provide such lien releases are:

(i) The Primary Contractors and each of its first tier trade subcontractors and
materialmen under the Primary Construction Contracts, in each case performing
work with a contract price (or expected aggregate amount to be paid in the case
of “cost-plus” contracts) in excess of $25,000;

(ii) (A) Each Contractor party to a “fixed price” contract and (B) each other
Contractor and each of its first tier trade subcontractors and materialmen, in
each case performing work with a contract price (or expected aggregate amount to
be paid in the case of “cost-plus” contracts) in excess of $100,000 (or, with
respect to suppliers and vendors who are located outside the United States and
do not provide labor at the Site, $200,000).

Notwithstanding the foregoing, if the Company or any Contractor does not obtain
any of the foregoing waivers and releases of liens required under clauses (a) or
(b) above (collectively, “Closing Date Outstanding Releases”), then instead of
delivering such Closing Date Outstanding Releases, the Company may obtain and
provide to the Disbursement Agent from the Title Insurer bonds or endorsements
to the title insurance policies reasonably satisfactory to the Disbursement
Agent insuring the lien free status of the work and the Mortgaged Property;
provided, however, that at no time shall the aggregate of all Closing Date
Outstanding Releases represent work with an aggregate value in excess of
$2,000,000.

3.1.37 Phase I Excess Cash Flow Schedule. Delivery to each of the Disbursement
Agent, the Bank Agent, the Arrangers, the Representatives of the Initial
Purchasers and the Construction Consultant of the Phase I Projected Excess Cash
Flow Schedule substantially in the form of Exhibit F-7 identifying the
anticipated “Excess Cash Flows” (as such term is defined in the Bank Credit
Agreement) for the Phase I Project designated by the Company to be used to pay
Project Costs with respect to the Phase II Project (if the Phase II Approval
Date occurs), broken down by quarter for each quarter from the then anticipated
Phase I Opening Date through the then anticipated Phase II Final Completion
Date, which Phase I Projected Excess Cash Flow Schedule shall be reasonably
satisfactory to each of the Disbursement Agent, the Bank Agent, the Arrangers,
the Representatives of the Initial Purchasers and the Construction Consultant.

3.1.38 Closing Date Transactions. The Closing Transactions shall have occurred
or shall be occurring substantially concurrently herewith.

3.1.39 Other Documents. The Disbursement Agent and each of the Bank Agent and
the Representatives of the Initial Purchasers shall have received such other
documents and evidence as are customary for transactions of this type as each
such Person may reasonably request in connection with the transactions
contemplated hereby.

3.2 Conditions Precedent to Advances to the Phase I Project and, After the Phase
II Approval Date, the Phase II Project. Subject to Sections 2.2.6(b) and 3.3,
the obligation of the Bank Lenders, the 2014 Notes Indenture Trustee and the
Disbursement Agent to make Advances and to pay Project Costs with respect to the
Phase I Project and, from and

 

25



--------------------------------------------------------------------------------

after the Phase II Approval Date, the Phase II Project are subject to the prior
satisfaction of each of the following conditions precedent in form and substance
reasonably satisfactory to the Disbursement Agent in its reasonable discretion:

3.2.1 Certain Operative Documents. Each Material Project Document and each
Financing Agreement shall be in full force and effect (unless it has expired in
accordance with its terms), without amendment since the respective date of its
execution and delivery, and in a form which was provided to the Bank Agent and
the Representatives of the Initial Purchasers prior to the Closing Date except
(a) for amendments or terminations to Material Project Documents not prohibited
by Section 6.1, the Bank Credit Agreement or the 2014 Notes Indenture, (b) to
the extent the Company has entered into a replacement Material Project Document
to the extent permitted by Section 7.1.6, or if pursuant to such Section the
Company is not required to enter into a replacement Material Project Document,
and each certificate delivered by the Company with respect to any such document
shall be true and correct in all material respects, as certified by the Company
in the relevant Advance Request, (c) amendments to the Financing Agreements to
the extent not prohibited under the Facility Agreements and (d) prior to the
Phase II Approval Date, the Phase II Deliverables.

3.2.2 Representations and Warranties. Each representation and warranty of
(a) each Loan Party set forth in Article 4 hereof or in any of the other
Financing Agreements shall be true and correct in all material respects as if
made on such date (except that any representation and warranty that relates
expressly to an earlier date shall be deemed made only as of such earlier date),
(b) each Loan Party set forth in each Material Project Document shall have been
true and correct in all material respects on the date made in the applicable
document and (c) to the Company’s knowledge, each Major Project Participant
(other than any Loan Party) set forth in any of the Material Project Documents
shall have been true and correct in all material respects on the date made in
the applicable document, unless the failure of any such representation and
warranty referred to in clauses (b) or (c) to be true and correct could not
reasonably be expected to have a Material Adverse Effect, in each case, as
certified by the Company in the relevant Advance Request.

3.2.3 Events of Default. No Event of Default or Potential Event of Default shall
have occurred and be continuing or could reasonably be expected to result from
such Advance, as certified by the Company in the relevant Advance Request.

3.2.4 Notice of Advance Request. The Disbursement Agent shall have received and
shall have been notified that the Funding Agents have received a Notice of
Advance Request in accordance with Section 2.3.1(e) with respect to the
requested Advance.

3.2.5 Advance Request and Certificate. The Company shall have delivered to the
Disbursement Agent and the Construction Consultant an Advance Request, as
required by Section 2.3.1. The Disbursement Agent shall have reviewed and
evaluated the same as provided in Section 2.3.2(a) and, subject to
Section 2.3.2(a)(ii), shall not have become aware of any material error,
inaccuracy, misstatement or omission of fact in the Advance Request or an
attachment, exhibit or certificate attached thereto or information provided by
the Company upon the reasonable request of the Disbursement Agent.

 

26



--------------------------------------------------------------------------------

3.2.6 Consultant’s Certificates.

(a) The Disbursement Agent shall have received the Construction Consultant’s
Advance Certificate with respect to:

(i) each Advance Request submitted by the Company thirty (30) or more days prior
to the requested Advance (provided that if the Construction Consultant
disapproves any prior Advance Request in the form originally submitted but the
item so disapproved is addressed to the Construction Consultant’s reasonable
satisfaction on or prior to the requested Advance, then such previously
submitted Advance Request shall be deemed to be approved); and

(ii) the requested Advance, in the event that a Monthly Disbursement Excess is
anticipated to occur in the calendar month of the requested Advance or the
ensuing calendar month;

in each case, substantially in the form of Exhibit C-2, approving the
corresponding Advance Request.

(b) The Construction Consultant shall have notified the Disbursement Agent that
it has approved any amendments to the Project Budgets implemented by the Company
that had not been previously approved by the Construction Consultant.

3.2.7 Liens. The Company shall have delivered or caused to be delivered to the
Disbursement Agent an updated lien release summary chart substantially in the
form of Appendix VI to the Company’s Advance Request and the following releases:

(a) Unconditional Releases. Duly executed acknowledgments of payments and
unconditional releases of mechanics’ and materialmen’s liens substantially in
the form of Exhibit H-1 from the Contractors and Subcontractors listed in
clauses (i) and (ii) below for all work, services and materials, including
equipment and fixtures of all kinds, done, performed or furnished for the
construction of the Projects the payment for which became due and payable prior
to the date of the immediately preceding Advance Request, except for such work,
services and materials the payment for which does not exceed, in the aggregate
$10,000,000 and is being disputed in good faith, so long as (1) such proceedings
shall not involve any substantial danger of the sale, forfeiture or loss of the
Projects, or any Mortgaged Property, as the case may be, title thereto or any
interest therein and shall not interfere in any material respect with the
Projects or any Mortgaged Property and (2) adequate cash reserves have been
provided therefor through an allocation in the applicable Anticipated Cost
Report. The Persons required to provide such lien releases are:

(i) the Primary Contractors and each of their first tier trade subcontractors
and materialmen under the Primary Construction Contracts, in each case
performing work with a contract price (or expected aggregate amount to be paid
in the case of “cost-plus” contracts) in excess of $25,000; and

(ii) (A) each Contractor party to a “fixed price” contract and (B) each other
Contractor and each of its first tier trade subcontractors and materialmen, in
each

 

27



--------------------------------------------------------------------------------

case performing work with a contract price (or expected aggregate amount to be
paid in the case of “cost-plus” contracts) in excess of $100,000 (or with
respect to suppliers and vendors who are located outside the United States and
do not provide labor at the Site, $200,000).

(b) Conditional Releases. Duly executed acknowledgments of payments and releases
of mechanics’ and materialmen’s liens substantially in the form of Exhibit H-2
from the Contractors and Subcontractors listed in clauses (i) and (ii) below for
all work, services and materials, including equipment and fixtures of all kinds,
done, performed or furnished for the construction of the Projects the payment
for which became due and payable on or after the date of the immediately
preceding Advance Request and prior to the date of the current Advance Request
except for such work, services and materials the payment for which does not
exceed, in the aggregate $10,000,000 and is being disputed in good faith, so
long as (1) such proceedings shall not involve any substantial danger of the
sale, forfeiture of loss of the Projects or any Mortgaged Property, as the case
may be, title thereto or any interest therein and shall not interfere in any
material respect with the Projects or any Mortgaged Property and (2) adequate
cash reserves have been provided therefor through an allocation in the
applicable Anticipated Cost Report. The Persons required to provide such lien
releases are:

(i) the Primary Contractors and each of its first tier trade subcontractors and
materialmen under the Primary Construction Contracts, in each case performing
work with a contract price (or expected aggregate amount to be paid in the case
of “cost-plus” contracts) in excess of $25,000;

(ii) (A) each Contractor party to a “fixed price” contract and (B) each other
Contractor and each of its first tier trade subcontractors and materialmen, in
each case performing work with a contract price (or expected aggregate amount to
be paid in the case of “cost-plus” contracts) in excess of $100,000 (or, with
respect to suppliers and vendors who are located outside the United States and
do not provide labor at the Site, $200,000).

Notwithstanding the foregoing, if the Company or any Contractor does not obtain
any of the foregoing waivers and releases of liens required under clauses (a) or
(b) above (collectively, “Outstanding Releases”), then instead of delivering
such Outstanding Releases and as a condition to any progress or other payment
from the proceeds of the requested Advance, the Company may obtain and provide
to the Disbursement Agent from the Title Insurer bonds or endorsements to the
title insurance policies insuring the lien free status of the work and the
Mortgaged Property; provided, however, that at no time shall the aggregate of
all Outstanding Releases represent work with an aggregate value in excess of
$2,000,000.

3.2.8 Title Policy Endorsement. The Disbursement Agent shall have received a
commitment from the Title Insurer, attached to the Advance Request, evidencing
the Title Insurer’s unconditional commitment to issue an endorsement to the
Title Policies (such endorsement to be dated as of the applicable Advance Date)
in the form of a 122 CLTA Endorsement insuring the continuing priority of the
Lien of each Deed of Trust as security for the requested Advance and confirming
and/or insuring that (i) since the previous Advance, there has been no change in
the condition of title unless permitted by the Financing Agreements and
(ii) there are no intervening liens or encumbrances which may then or thereafter
take priority over the respective Liens of the Deeds of Trust other than
Permitted Encumbrances and such

 

28



--------------------------------------------------------------------------------

intervening liens or encumbrances securing amounts the payment of which is being
disputed in good faith by the Company, so long as the Disbursement Agent has
received confirmation from the applicable Funding Agents that the Title Insurer
has delivered to such Funding Agents any endorsement to the respective Title
Policies required or desirable to assure against loss to the Secured Parties due
to the priority of such lien or encumbrance.

3.2.9 Permits. The Company shall have certified that:

(a) other than exceptions to any of the following that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect:
(i) each of the Loan Parties and each Contractor has obtained and holds all
Permits described in Exhibit J-1 or Exhibit J-2 required to be obtained by such
Loan Party or Contractor as of the date this certification is deemed made,
(ii) all such Permits are in full force and effect and each of the Loan Parties
and, to the Company’s knowledge, each Contractor, has performed and observed all
requirements of such Permits to the extent required to be performed as of the
date this certification is deemed made, (iii) no event has occurred which allows
or results in, or after notice or lapse of time would allow or result in,
revocation, modification, suspension or termination by the issuer thereof or in
any other impairment of the rights of the holder of any such Permit, (iv) no
such Permits contain any restrictions, either individually or in the aggregate,
that could reasonably be expected to materially and adversely affect any of the
Loan Parties, or the operation of the business of any such Loan Party or any
property owned, leased or otherwise operated by such Person, (v) the Company has
no knowledge that any Governmental Authority is considering limiting, modifying,
suspending, revoking or renewing any such Permit on terms that could reasonably
be expected to materially and adversely affect any of the Loan Parties or the
operation of the business of any such Loan Party or any property owned, leased
or otherwise operated by such Person and (vi) each of the Loan Parties
reasonably believes that each such Permit will be timely renewed and complied
with, without undue expense or delay; and

(b) with respect to any of the Permits described in Exhibit J-1 or Exhibit J-2
as not yet required to be obtained by any Loan Party or any Contractor (other
than the Gaming/Liquor Licenses and any massage or second-hand dealer licenses
to be issued by Clark County), (i) each such Permit is of a type that is
routinely granted on application and compliance with the conditions for issuance
and (ii) no facts or circumstances exist which indicate that any such Permit
will not be timely obtainable without undue expense or delay by the Company or
the applicable Person, respectively, prior to the time that it becomes required.

3.2.10 Additional Documents. With respect to any Material Construction
Agreements entered into or obtained, transferred or required (whether because of
the status of the construction or operation of the Projects or otherwise) since
the date of the most recent Advance, the Bank Agent shall have confirmed that
the Company has complied with the requirements of Section 6.5.

3.2.11 Plans and Specifications. The Disbursement Agent and the Construction
Consultant shall have received copies of all Plans and Specifications which, as
of the date of the requested Advance Date, constitute Final Plans and
Specifications to the extent not theretofore delivered.

 

29



--------------------------------------------------------------------------------

3.2.12 As-Built Survey. At the time of the first Advance Request occurring after
completion of the foundation work for each Project, the Company shall cause an
updated as-built survey to be delivered to the Construction Consultant and the
Disbursement Agent satisfactory in form and substance to the Title Insurer and
the Disbursement Agent.

3.2.13 Litigation. No action, suit, proceeding or investigation of any kind
shall have been instituted or, to the Company’s knowledge, pending or
threatened, including actions or proceedings of or before any Governmental
Authority, to which any Loan Party, the Projects or, to the knowledge of the
Company, any Major Project Participant (other than any Loan Party), is a party
or is subject, or by which any of them or any of their properties or the
Projects are bound that could reasonably be expected to have a Material Adverse
Effect nor is the Company aware of any reasonable basis for any such action,
suit, proceeding or investigation and no injunction or other restraining order
shall have been issued and no hearing to cause an injunction or other
restraining order to be issued shall be pending or noticed with respect to any
action, suit or proceeding if the same could reasonably be expected to have a
Material Adverse Effect.

3.2.14 In Balance Requirement. The Projects shall be In Balance.

3.2.15 No Restriction. No order, judgment or decree of any court, arbitrator or
governmental authority shall purport to enjoin or restrain any of the Bank
Lenders or the 2014 Notes Indenture Trustee from making the Advances to be made
by it on the requested Advance Date.

3.2.16 Violation of Certain Regulations. The making of the requested Advance
shall not violate any law, including Regulation T, Regulation U or Regulation X
of the Board of Governors of the Federal Reserve System.

3.2.17 Material Adverse Effect. Since the Closing Date, there shall not have
occurred any change in the Project Budgets (excluding any amendment thereto
permitted under Section 6.3), in the economics or feasibility of constructing
and/or operating the Projects, or in the financial condition, business or
property of the Loan Parties, any of which could reasonably be expected to have
a Material Adverse Effect.

3.2.18 Subcontracts. The Company shall have delivered a copy of (i) each
Contract entered into between the Company and any Contractor with a contract
price (or expected aggregate amount to be paid in the case of “cost plus”
contracts) in excess of $5,000,000, (ii) each first tier Subcontract entered
into by any Primary Contractors with a contract price (or expected aggregate
amount to be paid in the case of “cost plus” contracts) in excess of $5,000,000,
(iii) each first tier Subcontract with a contract price (or expected aggregate
amount to be paid in the case of “cost plus” contracts) in excess of $5,000,000
entered into by any other Contractor who is party to a Contract entered into
with the Company that is not subject to a fixed price and (iv) a copy of any
Payment and Performance Bond required pursuant to Section 5.9 hereof to the
Disbursement Agent, the Construction Consultant and the Bank Agent promptly
after mutual execution and delivery thereof.

3.2.19 Unincorporated Materials. (a) The Company shall have delivered to the
Disbursement Agent and the Construction Consultant a written inventory in the
form of

 

30



--------------------------------------------------------------------------------

Appendix IX to the Company’s Advance Request identifying all materials,
machinery, fixtures, furniture, equipment or other items purchased or
manufactured for incorporation into the Project but which, at the time of the
Advance Request, (i) are not located at the Site and for which the Company has
paid or intends to pay with the proceeds of the Advance Request all or a portion
of the purchase price or (ii) are located at the Site but are not expected to be
incorporated into the Projects within thirty (30) days after such Advance
Request (such materials, the “Unincorporated Materials”) and including the value
thereof, together with evidence reasonably satisfactory to the Construction
Consultant and the Disbursement Agent that the following conditions have been
satisfied with respect to such Unincorporated Materials:

(A) all Unincorporated Materials for which full payment has previously been made
or is being made with the proceeds of the Advance to be disbursed are, or will
be upon full payment, owned by the Company, as evidenced by the bills of sale,
certificates of title or other evidence reasonably satisfactory to the
Construction Consultant, and all lien rights or claims of the supplier have been
or will be released simultaneously with such full payment and all amounts, if
any, required to be paid to the supplier thereof with respect to the
installation of such Unincorporated Materials (including any Retainage Amounts);

(B) the Company believes that the Unincorporated Materials consist of fabricated
or unfabricated components that conform to the Final Plans and Specifications
and that will be ready for incorporation into the Projects upon delivery thereof
or within a reasonable period of time thereafter;

(C) all Unincorporated Materials are properly inventoried, securely stored,
protected against theft and damage at the Site or at such other location which
has been specifically identified by its complete address to the Construction
Consultant and the Disbursement Agent (or if the Company cannot provide the
complete address of the current storage location, the Company shall list the
name and complete address of the applicable contracting party supplying or
manufacturing such Unincorporated Materials);

(D) all Unincorporated Materials are insured against casualty, loss and theft
for an amount equal to their replacement costs in accordance with Section 5.13;

(E) the value of Unincorporated Materials located at the Site but not expected
to be incorporated into the Projects within the ensuing calendar month at any
time is not more than $20,000,000;

(F) the amounts paid by the Company in respect of Unincorporated Materials not
at the Site at any one time is not more than $60,000,000; and

(G) the amount of contract deposits paid by the Company in respect of
Unincorporated Materials at any one time is not more than $80,000,000.

(b) The Disbursement Agent and the Construction Consultant, at the request of
the Company, may from time to time mutually agree to increase the thresholds set
forth in Sections 3.2.19(E), (F) and (G) above.

 

31



--------------------------------------------------------------------------------

3.2.20 [Intentionally Omitted].

3.2.21 [Intentionally Omitted].

3.2.22 Suspension of Performance. Construction of the Projects shall be
proceeding in accordance with the Project Schedules and the Final Plans and
Specifications and no Contractor party to any Material Construction Agreements
and no first tier Subcontractor under the Primary Construction Contracts party
to a Subcontract with a total contract amount or value in excess of $15,000,000
shall have suspended performance or otherwise repudiated its obligation to
perform any duty or obligation under its respective Material Construction
Agreements or Subcontract (unless such suspended or repudiated Material
Construction Agreements or Subcontract is permitted to be, and actually has
been, replaced, or a replacement is determined not to be necessary, pursuant to
Section 7.1.5).

3.2.23 Advances with respect to Phase II Project. Prior to the later of: (a) the
Phase I Opening Date and (b) the Phase II Approval Date, the aggregate amount of
Advances made relating to Project Costs allocable to the Phase II Project shall
not exceed One Hundred Million Dollars ($100,000,000.00).

3.2.24 Other Documents. The Disbursement Agent and the Bank Agent shall have
received such other documents and evidence as are customary for transactions of
this type as the Bank Agent or the Disbursement Agent may reasonably request in
connection with the Phase II Project.

3.2.25 Contracts for Phase II Project. With respect to the first Advance
requested by the Company for the purpose of paying Project Costs relating to the
Phase II Project that, together with all previous Advances relating to Project
Costs for the Phase II Project, exceeds One Hundred Fifty Million Dollars
($150,000,000), (i) the Company shall have executed the Phase II Primary
Construction Contract and other guaranteed maximum price Contracts in respect of
at least fifty percent (50%) of the total costs reflected in the Phase II
Project Budget, (ii) if the Phase II Primary Construction Contract is not a
“design/build” agreement, the Company shall have executed the Phase II
Architect’s Agreement for the Phase II Project, (iii) copies of all such
Contracts shall have been delivered to the Construction Consultant and (iv) such
Contracts shall have been approved by the Disbursement Agent and the
Construction Consultant (such approval not to be unreasonably withheld). The
Company shall have certified in the Company’s Advance Request that such
Contracts are consistent with the Phase II Project Budget, the Phase II Project
Schedule and the Final Plans and Specifications for the Phase II Project.

3.2.26 Insurance. With respect to the first Advance requested by the Company for
the purpose of paying Project Costs in respect of the construction of any
improvements for the Phase II Project:

(a) Policies. Insurance with respect to the Phase II Project complying with the
requirements of Exhibit L shall be in place and in full force and effect.

(b) The Company’s Insurance Broker’s Certificate. The Company shall have
delivered to each of the Arrangers and the Disbursement Agent (i) a certificate,

 

32



--------------------------------------------------------------------------------

substantially in the form of Exhibit B-4 attached hereto addressing the
insurance coverage for the Phase II Project or otherwise in form and substance
reasonably satisfactory to the Majority of the Arrangers from the Company’s
insurance broker(s), identifying underwriters, type of insurance, insurance
limits and policy terms, listing the special provisions required as set forth in
Exhibit L, describing the insurance obtained and stating that such insurance is
in full force and effect and that all premiums then due thereon have been paid
and (ii) certified copies of all policies evidencing such insurance (or a
binder, commitment or certificates signed by the insurer or a broker authorized
to bind the insurer along with a commitment to deliver certified copies of the
policies within forty-five (45) days after the Advance Date) meeting the
requirements of Exhibit L.

(c) Company’s Insurance Certificate. The Company shall have identified in the
Company’s Advance Request the type of insurance, insurance limits and policy
terms of any insurance then required to be obtained by any Contractor under the
Material Project Documents with respect to the Phase II Project then in effect
and shall have certified, to the best of the Company’s knowledge, that all
insurance required to be obtained by each Contractor under such Material Project
Documents or Exhibit L is in full force and effect if the same is required to be
in effect and that if then required to be in effect, all premiums then due
thereon have been paid, and that such insurance complies with the requirement of
such Material Project Documents and Exhibit L. The Company shall have delivered
to each of the Arrangers and the Disbursement Agent (i) for each Contractor
party to a Material Project Document with respect to the Phase II Project,
certified copies of all policies evidencing such insurance (or a binder,
commitment or certificates signed by the insurer or a broker authorized to bind
the insurer) which insurance shall, to the extent reasonably available, name the
Disbursement Agent, the Collateral Agent, the Funding Agents and the Lenders as
additional insureds.

(d) Insurance Advisor’s Certificate. Each of the Arrangers and the Disbursement
Agent shall have received the Insurance Advisor’s Certificate addressing the
insurance coverage for the Phase II Project, substantially in the form of
Exhibit B-3.

3.3 Conditions Precedent to Advances for the Phase II Project Prior to the Phase
II Approval Date. Notwithstanding Section 3.2, after the Closing Date and prior
to the Phase II Approval Date, the obligation of the Bank Lenders, the 2014
Notes Indenture Trustee and the Disbursement Agent to make Advances to pay
Project Costs with respect to the Phase II Project are subject only to
satisfaction of each of the conditions precedent set forth in Sections 3.2.2,
3.2.3, 3.2.4, 3.2.7, 3.2.8, 3.2.14, 3.2.15, 3.2.16, 3.2.17 and 3.2.23 (with such
changes to the form of Notice of Advance Request as are reasonably acceptable to
or reasonably required by the Disbursement Agent but including, at a minimum, an
allocation of such Advance among the Funding Sources and representations by the
Company that such Advance will be used to pay Project Costs relating to the
Phase II Project and that each of the foregoing conditions precedent shall have
been satisfied) in form and substance reasonably satisfactory to the
Disbursement Agent in its reasonable discretion.

3.4 Conditions Precedent to Phase II Approval Date. In order to request that the
Phase II Approval Date occur (which request shall be made at the option of the
Company), the Company shall deliver to the Construction Consultant, the
Disbursement Agent, the Bank Agent and each Arranger as soon as practicable but
in no event later than fifteen (15) days before the

 

33



--------------------------------------------------------------------------------

Phase II Revolving Commitment Sunset Date (the “Phase II Deliverables Submission
Deadline”), the conceptual plans and specifications for the Phase II Project,
copies of all Phase II Deliverables reasonably required by the Construction
Consultant in order for the Construction Consultant to prepare its updated
report to be delivered under Section 3.4.8, and all other Phase II Deliverables
(excluding the updated Construction Consultant’s Report), including the
Company’s Phase II Approval Date Certificate appropriately completed and duly
executed by a Responsible Officer of the Company, with all attachments thereto.
The Disbursement Agent and the Arrangers shall use reasonable efforts to review
the Phase II Deliverables and respond to the Company as soon as practicable
after their receipt thereof. To the extent that the Company delivers any Phase
II Deliverables prior to the Phase II Deliverables Submission Deadline, the
Company shall be entitled to revise and re-submit such Phase II Deliverables
from time to time prior to the Phase II Deliverables Submission Deadline. If all
of the Phase II Deliverables have been delivered prior to the Phase II
Deliverables Submission Deadline, the Disbursement Agent and the Arrangers shall
use reasonable efforts to review the Phase II Deliverables and determine, prior
to the Phase II Revolving Commitment Sunset Date, whether each of the conditions
precedent to the Phase II Approval Date have been satisfied. If the Majority of
the Arrangers, in consultation with the Construction Consultant, reasonably
determine that each of the following conditions precedent to the Phase II
Approval Date shall have been satisfied (in form and substance reasonably
satisfactory to the Majority of the Arrangers) on or prior to the Phase II
Revolving Commitment Sunset Date, then the Bank Agent shall countersign the
Company’s Phase II Approval Date Certificate and promptly forward the same to
the Disbursement Agent, the Arrangers, the 2014 Notes Indenture Trustee, the
Construction Consultant and the Company. The Phase II Approval Date shall be
deemed to occur on the date the Bank Agent countersigns the Company’s Phase II
Approval Date Certificate.

3.4.1 [Intentionally Omitted].

3.4.2 Phase II Project Budget. The Company shall have delivered to each of the
Disbursement Agent, the Arrangers and the Construction Consultant a budget, with
Line Item Categories substantially similar to the Phase I Project Budget (as
amended from time to time in accordance with the terms hereof, the “Phase II
Project Budget”) for all anticipated Project Costs of the Phase II Project
(including, without limitation, Project Costs incurred prior to, as well as
after, the Phase II Approval Date, including closing costs and Debt Service
expected to be incurred from and after the Phase I Opening Date and accruing
with respect to Advances made under the Bank Credit Agreement or from the 2014
Notes Proceeds Account to pay Project Costs allocated to the Phase II Project),
which includes a drawdown schedule for Advances necessary to achieve Final
Completion of the Phase II Project and such other information and supporting
data as any of the Arrangers, the Disbursement Agent or the Construction
Consultant may reasonably require, together with a balanced statement of sources
and uses of proceeds (and any other funds necessary to complete the Phase II
Project), broken down by Facility and Line Item Category, which Phase II Project
Budget, drawdown schedule and statement of sources and uses shall be reasonably
satisfactory to the Construction Consultant, as and to the extent certified to
in the Construction Consultant’s Report delivered under Section 3.4.8, and to
the Majority of the Arrangers (it being acknowledged that the level of detail of
the Phase II Project Budget shall be commensurate with the state of completion
of the Plans and Specifications relating to the Phase II Project). The Phase II
Project Budget shall include a total contingency of at least $40,000,000.

 

34



--------------------------------------------------------------------------------

On the Phase II Approval Date, the budget delivered under this Section shall be
deemed to be Exhibit F-4.

3.4.3 Phase II Project Schedule and Schedule of Key Dates. The Company shall
have delivered to the Disbursement Agent, the Arrangers and the Construction
Consultant a schedule for construction and completion of the Phase II Project in
a format substantially similar to the Phase I Project Schedule (as amended from
time to time in accordance with the terms hereof, the “Phase II Project
Schedule”) which demonstrates that the Phase II Opening Date will occur before
the Phase II Scheduled Opening Date and the Phase II Completion Date will occur
on or before the Phase II Scheduled Completion Date and which is otherwise
reasonably satisfactory to the Construction Consultant, as certified to in the
Construction Consultant’s report delivered under Section 3.4.8, and to the
Majority of the Arrangers. On the Phase II Approval Date, the schedule delivered
under this Section shall be deemed to be Exhibit G-2.

3.4.4 Third Party Consents. The Company shall have delivered to the Disbursement
Agent and the Arrangers Consents from each of the Phase II Major Contractors
(other than the Phase II Primary Contractor) and the Phase II Major Architects
(other than the Phase II Architect) with respect to the Phase II Project, each
substantially in the form of Exhibit P or otherwise in form and substance
reasonably satisfactory to the Majority of Arrangers.

3.4.5 Utility Availability. The Construction Consultant shall have become
reasonably satisfied, as certified in the updated report delivered pursuant to
Section 3.4.8, that arrangements, which are reflected accurately in the Phase II
Project Budget, shall have been or will be made under the Material Project
Documents or otherwise on commercially reasonable terms for the provision of all
utilities necessary for the construction, operation and maintenance of the Phase
II Project as contemplated by the Operative Documents and the Final Plans and
Specifications.

3.4.6 Phase II Plans and Specifications. The Company shall have delivered to the
Construction Consultant Plans and Specifications for the Phase II Project
consistent with the minimum standards for the Phase II Project set forth on
Exhibit V-2 and otherwise in form and substance reasonably satisfactory to the
Construction Consultant, as certified to in the Construction Consultant’s Report
delivered pursuant to Section 3.4.8, and to the Majority of the Arrangers. The
Disbursement Agent and the Construction Consultant shall have received all Plans
and Specifications for the Phase II Project which, as of the Phase II Approval
Date, constitute Final Plans and Specifications, to the extent not theretofore
delivered.

3.4.7 [Intentionally Omitted].

3.4.8 Updated Consultant Certificates and Reports. Each of the Arrangers and the
Disbursement Agent shall have received an updated Construction Consultant’s
Report in form and substance reasonably satisfactory to the Majority of the
Arrangers which shall address (i) construction progress and Project Costs spent
during the period from the Closing Date through the Phase II Approval Date,
(ii) the Final Plans and Specifications that have been completed through such
period to the extent not theretofore delivered and (iii) the other Phase II
Deliverables relating to construction of the Phase II Project.

 

35



--------------------------------------------------------------------------------

3.4.9 Completion Guaranty Deposit Account. If the Phase I Substantial Completion
Date has previously occurred, then on the Phase II Approval Date the Completion
Guaranty Deposit Account shall have a balance in an amount equal to at least
Thirty Million Dollars ($30,000,000).

3.4.10 Project Costs Incurred To Date. The Company shall have substantiated
(a) to the Construction Consultant’s reasonable satisfaction (as certified to in
the Construction Consultant’s Report delivered pursuant to Section 3.4.8) that
the amounts previously drawn by the Company under Section 3.3 to pay Hard Costs
relating to the Phase II Project have, in fact, been used to pay Hard Costs
allocated to the Phase II Project in accordance with the Phase II Project Budget
and (b) to the Disbursement Agent’s reasonable satisfaction that the amounts
previously drawn by the Company under Section 3.3 to pay Soft Costs relating to
the Phase II Project have, in fact, been used to pay Soft Costs allocated to the
Phase II Project in accordance with the Phase II Project Budget.

3.4.11 Permits. The Company shall have delivered to the Disbursement Agent, the
Arrangers and the Construction Consultant a schedule of material Permits that
are required or will become required under existing Legal Requirements to be
obtained by any Loan Party or any Contractor for the ownership, development,
construction, financing or operation of the Phase II Project in form and
substance reasonably satisfactory to the Construction Consultant, as certified
to in the Construction Consultant’s Report delivered pursuant to Section 3.4.8.
On the Phase II Approval Date, the schedule delivered under this Section 3.4.11
shall be deemed to be Exhibit J-2 without any further consent of any party
hereto.

3.4.12 Projections. The Company shall have delivered to the Disbursement Agent
and the Arrangers updated Projections for the seven year period following the
Closing Date consistent with the Projections delivered under Section 3.1.8 or
otherwise in form and substance satisfactory to the Majority of the Arrangers.

3.4.13 Real Estate Appraisals. If applicable law or banking regulations require
a FIRREA appraisal in connection with the approval of the Phase II Project (in
addition to the appraisal provided by the Company on the Closing Date under
Section 3.1.30), then the Bank Agent shall have received such an appraisal from
an independent real estate appraiser in form and substance satisfactory to the
Bank Agent.

3.5 No Waiver or Estoppel.

3.5.1 The occurrence of the Closing Date and making of any Advance hereunder
shall not preclude any Funding Agent from later asserting that, and enforcing
any remedies it may have if, any representation, warranty or certification made
or deemed made by the Company in connection with such Advance was not true and
accurate in all material respects when made. No course of dealing or waiver by
any Funding Agent or Secured Party in connection with any condition precedent to
any Advance under this Agreement or any Facility Agreement shall impair any
right, power or remedy of any such Funding Agent or Secured Party with respect
to any other condition precedent, or be construed to be a waiver thereof; nor
shall the action of any Funding Agent or Secured Party in respect of any Advance
affect or impair any right, power or remedy of any Funding Agent or Secured
Party in respect of any other Advance.

 

36



--------------------------------------------------------------------------------

3.5.2 Unless the Company is otherwise notified by a Funding Agent or Secured
Party and without prejudice to the generality of Section 3.5.1, the right of any
Funding Agent or Secured Party to require compliance with any condition under
this Agreement or its respective Facility Agreement which may be waived by such
Funding Agent or Secured Party in respect of any Advance is expressly preserved
for the purpose of any subsequent Advance.

3.6 Waiver of Conditions. The Bank Agent (acting under the Bank Credit
Agreement) shall be entitled to waive the conditions precedent under
Sections 3.2 and 3.3 with respect to Advances under the Bank Credit Facility and
from the Company’s Funds Account or the 2014 Notes Proceeds Account without the
2014 Notes Indenture Trustee’s consent or the consent of any other Person;
provided, however that the Bank Agent shall not be entitled to waive the funding
allocation between the 2014 Notes Proceeds Account and the Bank Credit Facility
set forth in Section 2.4.1(b). Until such time as the 2014 Notes Proceeds
Account is exhausted, the 2014 Notes Indenture Trustee (acting under the 2014
Notes Indenture) shall be entitled to waive the conditions precedent under
Sections 3.2 or 3.3 with respect to Advances from the 2014 Notes Proceeds
Account without the Bank Agent’s or the Bank Lenders’ consent.

3.7 Special Procedures Regarding Reimbursements to the Company and its
Affiliates.

3.7.1 Previously Paid Project Costs. If, at any time and from time to time, the
Company shall be unable to:

(i) satisfy the conditions precedent to the initial Advance or any subsequent
Advance set forth in Sections 3.2 or 3.3 for any reason other than as a result
of the Projects not being In Balance, or shall be prohibited from paying Project
Costs from the Company’s Concentration Account pursuant to Section 6.7 for any
reason other than as a result of the Projects not being in In Balance, or

(ii) request an Advance from the Additional Notes Sub-Account as a result of
restrictions on the permitted use of funds under Section 4.09(b)(7) of the 2014
Notes Indenture,

then the Company shall be entitled to allow Affiliates of the Company (other
than any Loan Party) to pay Project Costs then due and owing with respect to a
particular Project and to later reimburse such Affiliates for the payments of
such Project Costs from the Funding Sources at the time (if any) that the
Company is able to satisfy the conditions precedent to Advances set forth in
Sections 3.2 or 3.3 hereof, or in the 2014 Notes Indenture, as applicable.

3.7.2 Loss Proceeds. If, at any time:

(a) an Event of Loss occurs that causes the Projects to no longer be In Balance,
and

(b) as a result thereof, and in order to cause the Projects to be In Balance
pending receipt of any Loss Proceeds in connection with such Event of Loss and
the deposit of such Loss Proceeds into the Company’s Funds Account, any
Affiliate of the Company

 

37



--------------------------------------------------------------------------------

(other than any Loan Party) deposits or causes to be deposited additional equity
contributions into the Company’s Funds Account,

then, upon deposit of Loss Proceeds in respect of such Event of Loss into the
Company’s Funds Account and so long as no Potential Event of Default or Event of
Default has occurred and is continuing or would occur after giving effect
thereto, the Company shall be entitled to submit a request for an Advance (in
form and substance, and with such attachments, certificates and exhibits, as
reasonably requested by the Disbursement Agent) requesting an Advance to be used
to make a reimbursement to such Affiliate (which reimbursement may take the form
of a distribution to such Affiliate) in an amount equal to the lesser of (i) the
amount of the Loss Proceeds received and deposited into the Company’s Funds
Account and (ii) the amount of such additional cash equity contribution
deposited into the Company’s Funds Account. Such Advance shall be made for such
purpose so long as the Company satisfies the conditions precedent set forth in
Section 3.2 or 3.3, as applicable.

3.8 Closing Date Transactions. For purposes of this Agreement, so long as the
Closing Transactions occur prior to, concurrently with, or immediately after the
Closing, the implementation of such Closing Transactions shall be deemed to have
occurred immediately prior to the Closing and shall not constitute a breach or
violation of any representation or covenant set forth in this Agreement.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

The Company makes all of the following representations and warranties to and in
favor of each Funding Agent (so long as such Funding Agent is a party hereto),
the Lenders and the Disbursement Agent as of the Closing Date and the date of
each Advance, except as such representations relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date). All of these representations and
warranties shall survive the Closing Date and the Advances until, with respect
to each Funding Agent and the Lenders, the Obligations under such Funding
Agent’s and Lenders’ respective Facilities have been repaid in full in
immediately available funds and their respective Facility Agreements and the
other respective Financing Agreements and the commitments thereunder have
terminated. The following representations and warranties are made (i) as to the
Phase I Project prior to the Phase I Final Completion Date only and (ii) as to
the Phase II Project, only after the Phase II Approval Date.

4.1 Permits. There are no material Permits that are required or will become
required under existing Legal Requirements to be obtained by any Loan Party or
any Contractor for the ownership, development, construction, financing or
operation of the Projects, other than: (a) with respect to the Phase I Project,
the Permits described in Exhibit J-1 and (b) with respect to the Phase II
Project, from and after the Phase II Approval Date, Exhibit J-2. Exhibit J-1
and, from and after the Phase II Approval Date, the Permits described in Exhibit
J-2 accurately state the stage in construction by which each such Permit is
required to be obtained. Each material Permit described in Exhibit J-1 and, from
and after the Phase II Approval Date, Exhibit J-2, as required to be obtained by
the date that this representation is deemed to be made is in full force and
effect and is not at such time subject to any appeals or further proceedings or
to any unsatisfied

 

38



--------------------------------------------------------------------------------

condition (that is required to be satisfied by the date that this representation
is deemed to be made) that could reasonably be expected to materially and
adversely modify any material Permit, to revoke any material Permit, to restrain
or prevent the construction or operation of the Projects or otherwise impose
adverse conditions on the Projects or the financing contemplated under the
Financing Agreements. Each material Permit described in Exhibit J-1 and, from
and after the Phase II Approval Date, Exhibit J-2, as not required to have been
obtained by the date that this representation is deemed to be made (other than
Gaming/Liquor Licenses and any massage or second-hand dealer licenses to be
issued by Clark County) is of a type that is routinely granted on application
and compliance with the conditions for issuance. The Company has no reason to
believe that any material Permit so indicated will not be obtained before it
becomes necessary for the ownership, development, construction, financing or
operation of the Projects or that obtaining such Permit will result in undue
expense or delay. Neither the Company nor any of its Affiliates are in violation
of any condition in any Permit the effect of which could reasonably be expected
to have a Material Adverse Effect. Exhibit J-1 and Exhibit J-2 may be updated
from time to time by the Company in response to changes in Legal Requirements
and such updates shall be effective upon the delivery of such updated exhibits
to the Disbursement Agent and the Construction Consultant.

4.2 In Balance Requirement. As of each Advance Date the Projects are In Balance.

4.3 Sufficiency of Interests and Project Documents.

4.3.1 The Company owns the Site and the Site Easements (other than the Mortgaged
Property encumbered or to be encumbered by Wynn Golf and Wynn Sunrise) in fee
simple. The Company has a valid leasehold estate or easement interest, as the
case may be, in the portions of the Site described in the Affiliate Real Estate
Agreements. Except as permitted by the Bank Credit Agreement and the 2014 Notes
Indenture, Wynn Golf owns the Golf Course Land (including the Home Site Land and
the Wynn Home Site) and the Golf Course Land Easements in fee simple and Wynn
Sunrise owns the Wynn Sunrise Land and Wynn Sunrise Easements in fee simple.

4.3.2 Each of the Funding Agents has received a true, complete and correct copy
of each of the Material Project Documents in effect or required to be in effect
as of the date this representation is made or deemed made (including all
exhibits, schedules, material side letters and material disclosure letters
referred to therein or delivered pursuant thereto, if any). A list of (a) all
Project Documents that are Contracts and (b) all other Material Project
Documents, in each case, that have been entered into as of the Closing Date and
are necessary to the construction or operation of the Phase I Project (excluding
Contracts entered into in the ordinary course of business for services or
materials that are easily obtained from replacement contractors or vendors on
similar terms and any Project Document with a total contract amount or value of
less than $15,000,000) is attached hereto as Exhibit Q-5. Each representation
and warranty of (a) each Loan Party set forth in Article 4 hereof or in any of
the other Financing Agreements shall be true and correct in all material
respects as if made on the Closing Date (except that any representation and
warranty that relates expressly to an earlier date shall be deemed made only as
of such earlier date), (b) each Loan Party set forth in each Material Project
Document was true and correct in all material respects on the date made in the
applicable documents and (c) to the Company’s knowledge, each Major Project
Participant (other than any Loan Party) set forth in

 

39



--------------------------------------------------------------------------------

any of the Material Project Documents was true and correct in all material
respects on the date made in the applicable document, unless the failure of any
such representation and warranty referred to in clauses (b) or (c) to be true
and correct could not reasonably be expected to have a Material Adverse Effect.

4.3.3 All conditions precedent to the obligations of the respective parties
(other than the Company) under the Material Project Documents have been
satisfied, except for immaterial conditions waived by the Loan Parties and
except for such conditions precedent which by their terms cannot be met until a
later stage in the construction or operation of the Projects, and the Company
has no reason to believe that any such condition precedent, the failure to
satisfy which could reasonably be expected to have a Material Adverse Effect,
cannot be satisfied on or prior to the appropriate stage in the development,
construction or operation of the Projects.

4.4 Project Budget; Summary Anticipated Cost Report.

4.4.1 The Phase I Project Budget (a) is, to the Company’s knowledge as of the
Closing Date, based on assumptions believed by the Company to be reasonable at
the time made as to all legal and factual matters material to the estimates set
forth therein, (b) as of the Closing Date is consistent with the provisions of
the Operative Documents in all material respects, (c) has been prepared in good
faith and with due care, (d) as of the Closing Date sets forth, for each Line
Item Category, the total costs reasonably anticipated to be incurred to achieve
the Phase I Opening Date on or before the Phase I Scheduled Opening Date, Phase
I Substantial Completion on or before the Phase I Scheduled Substantial
Completion Date, Completion of the entire Phase I Project (including the
Entertainment Facility and the Fairway Villas) on or before the Phase I
Scheduled Completion Date and Final Completion of the Phase I Project
thereafter, (e) fairly represents the Company’s expectation as to the matters
covered thereby as of its date and (f) as of the Closing Date sets forth a total
amount of Project Costs allocated to the Phase I Project, including
contingencies, which is less than or equal to the Available Funds. On and after
the Phase II Approval Date, the Phase II Project Budget (a) is, to the Company’s
knowledge as of the Phase II Approval Date, based on assumptions believed by the
Company to be reasonable at the time made as to all legal and factual matters
material to the estimates set forth therein, (b) as of the Phase II Approval
Date is consistent with the provisions of the Operative Documents in all
material respects, (c) has been and will be prepared in good faith and with due
care, (d) as of the Phase II Approval Date sets forth, for each Line Item
Category allocated to the Phase II Project, the total costs anticipated to be
incurred to achieve the Phase II Opening Date on or before the Phase II
Scheduled Opening Date, Completion of the Phase II Project on or before the
Phase II Scheduled Completion Date and Final Completion of the Phase II Project
thereafter, (e) fairly represents the Company’s expectation as to the matters
covered thereby as of its date and (f) as of the Phase II Approval Date sets
forth a total amount of Project Costs for the Phase II Project, including
contingencies, which is less than or equal to the Available Funds for the
Phase II Project.

4.4.2 The Construction Consultant has approved (such approval not to be
unreasonably withheld) any discrepancies between (a) the aggregate anticipated
costs to complete the work under a Primary Construction Contract set forth in
the Anticipated Cost Report to be provided (from time to time) by the applicable
Primary Contractor to the Company

 

40



--------------------------------------------------------------------------------

and (b) the amount set forth in column I (“Anticipated Cost”) of the “GMP
Contract” Line Item Category with respect to the applicable Project in the
Summary Anticipated Cost Report for such Project.

4.4.3 The Summary Anticipated Cost Reports (as in effect from time to time):

(a) set forth in column I (“Anticipated Cost”) thereof:

(i) until the Phase I Opening Date, for the “Capitalized Interest and Commitment
Fees” Line Item Category in respect of the Phase I Project Budget, the total
amount of interest and commitment fees anticipated to be accrued on the
Facilities through the anticipated Phase I Opening Date;

(ii) until the Phase II Opening Date, for the “Capitalized Interest and
Commitment Fees” Line Item Category in respect of the Phase II Project Budget,
the total amount of interest and commitment fees anticipated to be accrued on
the Facilities and allocated to the Phase II Project through the anticipated
Phase II Opening Date;

(iii) for each Line Item Category allocated to the Phase I Project and, from and
after the Phase II Approval Date, the Phase II Project, an aggregate amount
equal to the aggregate amount set forth for such Line Item Category in the
applicable Project Budget then in effect;

(iv) for each Line Item Category allocated to the Phase I Project (other than
the “Phase I Construction Contingency” Line Item Category) and from and after
the “Phase II Approval Date, the Phase II Project (other than the “Phase II
Construction Contingency” Line Item Category), an amount no less than the total
anticipated costs to be incurred by the Company from the commencement through
the completion of the work contemplated by such Line Item Category, as
determined by the Company and (i) with respect to Hard Costs, approved by the
Disbursement Agent and the Construction Consultant (to the extent set forth in
the Construction Consultant’s Advance Certificate dated the date on which this
representation is made or deemed made), and (ii) with respect to Soft Costs,
approved by the Disbursement Agent; and

(b) (i) with respect to costs previously incurred, are true and correct in all
material respects and (ii) with respect to costs anticipated to be incurred, are
based upon good faith estimates and assumptions believed by Responsible Officers
of the Company to be reasonable at the time made.

4.4.4 The Anticipated Cost Reports (as in effect from time to time):

(a) set forth in column I (“Anticipated Cost”) thereof, for each Line Item other
than any Line Items under the “Phase I Construction Contingency” Line Item
Category and, from and after the Phase II Approval Date, any Line Items under
the “Phase II Construction Contingency,” an amount no less than the total
anticipated costs to be incurred by the Company from the commencement through
the completion of the work contemplated by such Line Item, as determined by the
Company and (i) with respect to Hard Costs, approved by the Construction
Consultant in the Construction Consultant’s Advance Certificate dated the date

 

41



--------------------------------------------------------------------------------

on which this representation is made or deemed made and (ii) with respect to
Soft Costs, approved by the Disbursement Agent;

(b) (i) with respect to costs previously incurred, are true and correct in all
material respects and (ii) with respect to costs anticipated to be incurred, are
based upon good faith estimates and assumptions believed by Responsible Officers
of the Company to be reasonable at the time made; and

(c) accurately reflect, for each Line Item Category of the applicable Project
Budget, the detail underlying the corresponding Summary Anticipated Cost Report
with respect to each Line Item of such Line Item Category described therein.

4.4.5 The total aggregate amount of Project Costs for the Phase II Project set
forth in column I (“Anticipated Cost”) of the Phase II Anticipated Cost Report
(as in effect from time to time) does not exceed the limit set forth in
Section 7.23 of the Bank Credit Agreement.

4.4.6 Each Monthly Requisition Report (as in effect from time to time):

(a) sets forth in column D (“Revised Project Budget”) thereof the amount
allocated to each Line Item Category pursuant to the applicable Project Budget
then in effect;

(b) (i) with respect to costs previously incurred, is true and correct in all
material respects and (ii) with respect to costs anticipated to be incurred, is
based upon good faith estimates and assumptions believed by Responsible Officers
of the Company to be reasonable at the time made.

4.5 Project Schedule. To the Company’s knowledge, the Project Schedules
accurately specify in summary form the work that the Company proposes to
complete in each calendar quarter from the Closing Date through the Final
Completion of each Project, all of which are reasonably expected to be achieved.

4.6 Plans and Specifications. The Plans and Specifications (a) are, to the
Company’s knowledge as of the Closing Date with respect to the Phase I Project
and, to the Company’s knowledge, from and after the Phase II Approval Date with
respect to the Phase II Project, based on assumptions believed by the Company to
be reasonable at the time made as to all legal and factual matters material
thereto, (b) are, and except to the extent permitted under Sections 6.1 and 6.2
will be from time to time, consistent with the provisions of the Operative
Documents in all material respects and (solely with respect to the Phase I
Project) with the “Premises and Assumptions” (as defined in the Phase I Primary
Construction Contract), (c) have been prepared in good faith with due care and
(d) fairly represent the Company’s reasonable expectation as to the matters
covered thereby. The Final Plans and Specifications as and when prepared
(i) have been prepared in good faith with due care and (ii) are accurate in all
material respects and fairly represent the Company’s expectation as to the
matters covered thereby.

 

42



--------------------------------------------------------------------------------

ARTICLE 5.

AFFIRMATIVE COVENANTS

The following covenants are made (i) as to the Phase I Project, prior to the
Phase I Final Completion Date only and (ii) as to the Phase II Project, after
the Phase II Approval Date only; provided, however, that the covenants set forth
in Section 5.1.1, 5.1.2, 5.1.3 and 5.14 shall apply as to the Phase II Project
prior to and after the Phase II Approval Date. Subject to the preceding
sentence, the Company covenants and agrees, with and for the benefit of the Bank
Agent, the Lenders, the Disbursement Agent and, at such times as any funds are
on deposit in the 2014 Notes Proceeds Account, the 2014 Notes Indenture Trustee,
to the following:

5.1 Use of Proceeds.

5.1.1 Construction Tracking Account. The Company shall maintain a tracking
account within the Company’s Concentration Account for the purpose of tracking
the funds earmarked for use in construction of the Projects (the “Construction
Tracking Account”).

(a) The Construction Tracking Account shall be credited with:

(i) the amount of all Advances deposited into the Company’s Concentration
Account; and

(ii) all amounts credited thereto pursuant to Section 5.5.2.

(b) The Construction Tracking Account shall be debited with (i) the amount of
Project Costs paid from the Company’s Concentration Account in accordance with
the terms of this Agreement, (ii) any amounts paid from the Company’s
Concentration Account to reimburse Affiliates of the Company pursuant to
Section 3.7 and (iii) all amounts used to prepay the Obligations pursuant to
Section 5.14.

(c) The Company shall deposit or cause to be deposited into the Company’s
Concentration Account the amounts required to be deposited therein by the
Company pursuant to Section 2.2.6. The Company shall ensure that at all times
the amount of funds on deposit in the Company’s Concentration Account equals or
exceeds the credit balance in the Construction Tracking Account.

5.1.2 Project Costs. The Company shall apply all amounts received by the Company
and/or deposited in the Company’s Concentration Account, (a) with respect to the
portion thereof credited to the Construction Tracking Account, only to pay
Project Costs or reimburse Affiliates to the extent permitted by this Agreement
or prepay the Obligations pursuant to Section 5.14, and (b) with respect to
other amounts deposited therein, for such other uses as are not prohibited by
the Financing Agreements.

5.1.3 Completion Guaranty Deposit Account. This Section 5.1.4 shall only apply
from and after the Phase II Approval Date and shall not be applicable should the
Phase II Approval Date not occur on or before the Phase II Revolving Commitment
Sunset Date. On the Phase I Substantial Completion Date (if the Phase II
Approval Date shall have previously occurred) or on the Phase II Approval Date
(if such date occurs after the Phase I Substantial

 

43



--------------------------------------------------------------------------------

Completion Date), the Company shall cause the amount on deposit in the
Completion Guaranty Deposit Account to equal at least Thirty Million Dollars
($30,000,000) for utilization with respect to the Phase II Project.

5.1.4 Excess Cash Flows. This Section 5.1.4 shall only apply from and after the
Phase II Approval Date and shall not be applicable should the Phase II Approval
Date not occur on or before the Phase II Revolving Commitment Sunset Date.

(a) Within three (3) Banking Days after the end of each calendar quarter
occurring from and after the Phase I Opening Date and prior to the Phase II
Final Completion Date, the Company shall deposit or cause to be deposited into
the Company’s Funds Account an amount at least equal to the lesser of: (x) the
amount shown under the column “Excess Cash Flow” for such calendar quarter in
the Phase I Projected Excess Cash Flow Schedule and (y) the amount required for
the Projects to be In Balance.

(b) In the event the actual “Excess Cash Flow” (as such term is defined in the
Bank Credit Agreement) generated by the Phase I Project in any two consecutive
full calendar quarters (the second such quarter being referred to herein as the
“Second Shortfall Quarter”) from and after the Phase I Opening Date and prior to
the Phase II Final Completion Date is less than the aggregate amount shown under
the column “Excess Cash Flow” for such calendar quarters, then the Company shall
immediately notify the Bank Agent of such shortfall and no later than thirty
(30) days after the end of the second shortfall quarter, submit to the Bank
Agent a revised Phase I Excess Cash Flow Schedule reflecting the Bank Agent’s
reasonable expectations (after consultation with the Company and after taking
into consideration, among other things, the prior performance of the Phase I
Project) for the generation of Excess Cash Flow by the Phase I Project from such
date through the Phase II Final Completion Date. Such revised schedule shall
thereafter be deemed to be the “Phase I Projected Excess Cash Flow Schedule” for
purposes of this Agreement without any further consent of any party hereto.

5.2 Diligent Construction of the Projects. The Company shall take or cause to be
taken all action, make or cause to be made all contracts and do or cause to be
done all things necessary to construct the Projects diligently in accordance
with the Primary Construction Contracts, the Final Plans and Specifications and
the other Operative Documents (except for delays caused by any Event of Force
Majeure).

5.3 Reports; Cooperation. The Company shall deliver to the Funding Agents, the
Construction Consultant and the Disbursement Agent:

(a) prior to the Final Completion Date for each Project, within twenty (20) days
following the end of each calendar quarter, a quarterly status report describing
in reasonable detail the progress of the construction of such Project since the
immediately preceding report hereunder, including without limitation, the cost
incurred to the end of such quarter for such Project, an estimate of the time
and cost required to complete such Project and such other information which any
Funding Agent or the Disbursement Agent may reasonably request, including
information and reports reasonably requested by the Construction Consultant;

 

44



--------------------------------------------------------------------------------

(b) within twenty (20) days following the end of each calendar quarter, a
quarterly status report describing in reasonable detail the progress of the
leasing activities with respect to the Projects, if any, and all leases, if any,
that have been entered into since the immediately preceding report hereunder;

(c) within twenty (20) days following the end of each month, all progress
reports provided by each Contractor pursuant to the Material Construction
Agreements and such additional information as the Bank Agent or the Disbursement
Agent may reasonably request; and

(d) within twenty (20) days following the end of each month, copies of any
applicable bailee or Lien waivers delivered pursuant to Section 5.13.1.3 of the
Phase I Primary Construction Contract or any similar provision of the Phase II
Primary Construction Contract.

5.4 Notices. Promptly, upon an officer of the Company acquiring notice or giving
notice, or upon an officer of the Company obtaining knowledge thereof, as the
case may be, the Company shall provide to the Disbursement Agent, the
Construction Consultant and the Funding Agents written notice of:

5.4.1 Any Event of Default or Potential Event of Default of which it has
knowledge, specifically stating that an Event of Default or Potential Event of
Default has occurred and describing such Event of Default or Potential Event of
Default and any action being taken or proposed to be taken with respect to such
Event of Default or Potential Event of Default.

5.4.2 Any event, occurrence or circumstance which reasonably could be expected
to cause the Projects to not be In Balance or render the Company incapable of,
or prevent the Company from (a) achieving the Phase I Opening Date on or before
the Phase I Scheduled Opening Date, (b) achieving Phase I Substantial Completion
on or before the Phase I Scheduled Substantial Completion Date, (c) achieving
Completion of the entire Phase I Project (including the Entertainment Facility
and the Fairway Villas) on or before the Phase I Scheduled Completion Date,
(d) achieving the Phase II Opening Date on or before the Phase II Scheduled
Opening Date, (e) achieving the Completion of the Phase II Project on or before
the Phase II Scheduled Completion Date, or (f) meeting any material obligation
of the Company under the Primary Construction Contracts or the other Material
Project Documents as and when required thereunder.

5.4.3 Any termination or event of default or notice thereof under any Material
Project Document or any notice under Nevada Revised Statutes Section 624.610
issued by any Contractor.

5.4.4 Any change in the Responsible Officers of the Company, and such notice
shall include a certified specimen signature of any new officer so appointed
and, if requested by any Funding Agent or the Disbursement Agent, satisfactory
evidence of the authority of such new Responsible Officer.

5.4.5 Any proposed material change in the nature or scope of the Projects or the
business or operations of the Company.

 

45



--------------------------------------------------------------------------------

5.4.6 Any notice of any schedule delay delivered under the Primary Construction
Contracts and all remedial plans and updates thereof.

5.4.7 Any anticipated Monthly Disbursement Excess.

5.4.8 Any other event or development which could reasonably be expected to have
a Material Adverse Effect.

5.4.9 “Substantial Completion” or “Final Completion” certificates or notices
thereof delivered under any Material Project Document.

5.5 Certain Transfers from Company Accounts.

5.5.1 Event of Default; Bankruptcy. (a) Upon the request of the Collateral Agent
following the occurrence of an Event of Default, (b) immediately upon the
dissolution, liquidation or Bankruptcy of the Completion Guarantor or (c) upon
the request of the Collateral Agent following the occurrence of a breach by the
Completion Guarantor of any of its covenants and agreements under the Completion
Guaranty, the Company shall cause the Completion Guarantor to instruct the
Disbursement Agent to transfer to the Company’s Funds Account from the
Completion Guaranty Deposit Account an amount equal to the amount of funds then
on deposit in the Completion Guaranty Deposit Account. In the event that the
Completion Guarantor fails to so instruct, the Disbursement Agent shall be
entitled to transfer such funds from the Completion Guaranty Deposit Account to
the Company’s Funds Account, which transfer shall be effected as a dividend from
the Completion Guarantor to the Company. In the event that after the transfer of
such funds, such Event of Default or breach by the Completion Guarantor is cured
or waived, and the Company obtains additional Advances hereunder, such funds
shall be returned to the Completion Guaranty Deposit Account (minus any portion
of such funds that has been expended prior to the date such Event of Default or
breach is cured or waived) and shall be treated as a capital contribution by the
Company in the Completion Guarantor.

5.5.2 Contingencies. At such times, if ever, as the Projects shall not be In
Balance, the Company shall (a) credit the balance in the Construction Tracking
Account by an amount no greater than the excess of amounts on deposit in the
Company’s Concentration Account over the then current balance of the
Construction Tracking Account and/or (b) deposit or cause to be deposited in the
Company’s Funds Account, funds (other than from the Completion Guaranty Deposit
Account or the Project Liquidity Reserve Account) in an aggregate amount that
would cause the Projects to be In Balance.

5.5.3 Completion Guaranty Deposit Account.

(a) At such times, if ever, as no other source of funds is available to the
Company for the timely payment of Project Costs allocated to a particular
Project in the applicable Project Budget, the Company shall instruct the
Disbursement Agent to transfer from the Completion Guaranty Deposit Account to
the Company’s Concentration Account funds in the amount required to timely pay
all Project Costs then due and payable. The Company shall not apply any funds on
deposit in the Completion Guaranty Deposit Account except as permitted in
Sections 5.5.1, 5.5.3(b) and 5.14.2.

 

46



--------------------------------------------------------------------------------

(b) The Company may withdraw funds from the Completion Guaranty Deposit Account
for the sole purpose of transferring such funds to the Company’s Concentration
Account to be Advanced to pay Project Costs related to the Phase II Project.

5.6 Material Project Documents and Permits. The Company shall deliver to the
Disbursement Agent, the Funding Agents and the Construction Consultant promptly,
but in no event later than twenty (20) days after the receipt thereof by the
Company, copies of (a) all Material Project Documents and Permits described on
Exhibit J-1 or J-2 that are obtained or entered into by the Company or any other
Loan Party after the Closing Date and (b) any material amendment, supplement or
other material modification to any Permit received by the Company or any other
Loan Party after the Closing Date.

5.7 Storage Requirements for Off-Site Materials and Deposits. The Company shall
cause all Unincorporated Materials to be stored and identified in a manner that
would satisfy the conditions set forth in clauses (A) through (G) of
Section 3.2.19 in all material respects.

5.8 Plans and Specifications. The Company shall provide to the Disbursement
Agent and the Construction Consultant copies of, and maintain at the Site, a
complete set of Final Plans and Specifications, as in effect from time to time.

5.9 Payment and Performance Bonds. The Company shall cause (a) the Phase I
Primary Contractor to provide a Payment and Performance Bond to secure its
obligations under the Phase I Primary Construction Contract; (b) the Phase I
Primary Contractor to cause each Subcontractor (working under a Subcontract in
effect on the Closing Date with a total contract amount or value of more than
$25,000,000) to provide a Payment and Performance Bond to secure its obligations
under its respective Subcontract; (c) the Phase II Primary Contractor to, within
the later of: (i) ten (10) days after execution of the Phase II Primary
Construction Contract and (ii) the date construction of the Phase II Project
commences, provide either (x) a Payment and Performance Bond to secure its
obligations under the Phase II Primary Construction Contract or (y) a parent
guaranty, or be covered by a subguard policy or another risk mitigant in form
and substance reasonably satisfactory to the Majority of the Arrangers and the
Construction Consultant; and (d) unless otherwise agreed by the Majority of the
Arrangers and the Construction Consultant, each Phase II Primary Contractor to
cause each Subcontractor (working under a Subcontract with a total contract
amount or value of more than $25,000,000), within fifteen (15) calendar days
after execution of its Subcontract, to provide either (x) a Payment and
Performance Bond to secure its obligations under its respective Subcontract or
(y) a parent guaranty, or be covered by a subguard policy or another risk
mitigant in form and substance reasonably satisfactory to the Majority of the
Arrangers and the Construction Consultant. Each such Payment and Performance
Bond shall name the Collateral Agent as additional obligee and shall be in
substantially the form of Exhibit O hereto or as otherwise approved by the
Disbursement Agent. Promptly after receipt thereof, the Company shall deliver
the originals of each such Payment and Performance Bonds to the Disbursement
Agent with a copy to the Construction Consultant.

5.10 Retainage Amounts. The Company shall withhold from each Contractor
performing labor at the Site (excluding the Phase I Parking Structure Contractor
and any other

 

47



--------------------------------------------------------------------------------

Contractor reasonably approved by the Disbursement Agent (in consultation with
the Construction Consultant)), and cause each such Contractor to withhold from
its first tier Subcontractors performing labor at the Site, a retainage equal to
ten (10%) percent (or, in the case of Subcontractors performing labor at the
Site pursuant to Subcontracts greater than $100,000,000, five (5%) percent) of
each payment made to such Contractor or Subcontractor pursuant to its respective
Contract or Subcontract; provided, however, that at such time as (i) the
applicable Contractor or Subcontractor shall have completed fifty percent
(50%) of the work under its respective Contract or Subcontract and (ii) if a
Payment and Performance Bond is delivered under Section 5.9 with respect to such
Contract or Subcontract, the Company shall have obtained a “Consent of Surety to
Reduction in or Partial Release of Retainage” (AIA form G707A) from the surety
that issued such Payment and Performance Bond and delivered such consent to the
Disbursement Agent with a copy to the Construction Consultant, then the
retainage withheld may be reduced, as applicable, from ten (10%) percent to five
(5%) percent of the contract value as adjusted by change orders, if any.

5.11 Construction Consultant. The Company shall:

(a) cooperate and use commercially reasonable efforts to cause the Project
Architects, the Primary Contractors, the Phase I Golf Course Designer, the Phase
I Aqua Theater and Showroom Designer, the Phase I Golf Course Contractor, the
Phase II Major Architects and the Phase II Major Contractors to cooperate with
the Construction Consultant in the performance of the Construction Consultant’s
duties hereunder and under the Construction Consultant Engagement Agreement.
Without limiting the generality of the foregoing, the Company shall and shall
use commercially reasonable efforts to cause the Project Architects, the Primary
Contractors, the Phase I Golf Course Designer, the Phase I Aqua Theater and
Showroom Designer, the Phase I Golf Course Contractor, the Phase II Major
Architects and the Phase II Major Contractors to: (i) communicate with and
promptly provide copies of all invoices over One Million Dollars ($1,000,000),
documents, plans and other information reasonably requested by the Construction
Consultant relating to the work, (ii) authorize any material subcontractors or
subconsultants of any tier to communicate directly with the Construction
Consultant regarding the progress of the work, (iii) provide the Construction
Consultant with access to the Site and, subject to required safety precautions,
the construction areas, (iv) solely in the case of the Primary Contractors,
provide the Construction Consultant with reasonable working space and access to
telephone, copying and telecopying equipment and (v) otherwise facilitate the
Construction Consultant’s review of the construction of the Projects and
preparation of the certificates required hereby. Any invoices for amounts less
than One Million Dollars ($1,000,000) and payable by the Company directly to any
Contractors shall not be required to be delivered to the Construction Consultant
but shall be made available to the Construction Consultant at the Company’s
offices upon the Construction Consultant’s request.

(b) pay or cause to be paid to the Construction Consultant out of the Advances
made hereunder all amounts required hereunder and under the Construction
Consultant Engagement Agreement.

(c) in addition to any other consultation required hereunder, following the end
of each quarter, upon the request of the Bank Agent, consult with the Bank Agent

 

48



--------------------------------------------------------------------------------

regarding any adverse event or condition identified in any report prepared by
the Construction Consultant.

(d) deliver to the Construction Consultant, no less frequently than every
thirty (30) days, the Phase I Anticipated Cost Report and, from and after the
Phase II Approval Date, the Phase II Anticipated Cost Report, in each case, as
in effect from time to time.

5.12 Governmental and Environmental Reports. The Company shall deliver to the
Funding Agents, the Disbursement Agent and the Construction Consultant copies of
all material reports required to be filed by the Company with any Governmental
Authority.

5.13 Insurance. The Company shall, and shall cause each Loan Party to, at all
times maintain in full force and effect the insurance policies and programs
listed on Exhibit L. The Company shall have delivered to the Disbursement Agent
(i) within 45 days after the Closing Date for each Contractor party to a
Material Project Document in effect on the Closing Date and (ii) for any
Material Project Document entered into after the Closing Date, within 45 days
after execution of such Material Project Document, certified copies of all
policies evidencing such insurance (or a binder, commitment or certificates
signed by the insurer or a broker authorized to bind the insurer) which
insurance shall, to the extent reasonably available, name the Disbursement
Agent, the Collateral Agent, the Funding Agents and the Lenders as additional
insureds.

5.14 Application of Insurance and Condemnation Proceeds.

5.14.1 Event of Loss. If any Event of Loss shall occur with respect to a Project
or any other asset of any Loan Party, the Company shall and shall cause each
other Loan Party (a) promptly upon discovery or receipt of notice thereof to
provide written notice thereof to the Disbursement Agent with respect to any
Event of Loss over One Hundred Thousand Dollars ($100,000), and (b) diligently
to pursue all its rights to compensation against all relevant insurers,
reinsurers and/or Governmental Authorities, as applicable, in respect of such
event to the extent that the Company or such Loan Party has a reasonable basis
for a claim for compensation or reimbursement, including, without limitation,
under any insurance policy required to be maintained hereunder. All amounts and
proceeds (including instruments) in respect of any Event of Loss, including the
proceeds of any insurance policy required to be maintained by the Company
hereunder (collectively, “Loss Proceeds”) shall be applied as provided in this
Section.

5.14.2 Application of Loss Proceeds.

(a) Phase I Project. The Company shall direct that all Loss Proceeds in respect
of the Phase I Project at any time prior to the Phase I Substantial Completion
Date in respect of such Project shall be paid by the insurers, reinsurers,
Governmental Authorities or other payors directly to the Disbursement Agent for
deposit in the Company’s Funds Account. In the event that for a period of one
hundred twenty (120) days after any such Loss Proceeds are deposited in the
Company’s Funds Account, the Company is not permitted pursuant to the terms
hereof to obtain Advances of such Loss Proceeds to pay Project Costs allocated
to the Phase I Project in the Phase I Project Budget, then the Company shall use
all other such proceeds and

 

49



--------------------------------------------------------------------------------

funds on deposit in the Completion Guaranty Deposit Account and the Project
Liquidity Reserve Account to prepay the Loans and the 2014 Notes in accordance
with the Bank Credit Agreement and the 2014 Notes Indenture, respectively, in
each case, subject to the Intercreditor Agreement.

(b) Phase II Project. The Company shall direct that all Loss Proceeds in respect
of the Phase II Project at any time prior to the Phase II Completion Date shall
be paid by the insurers, reinsurers, Governmental Authorities or other payors
directly to the Disbursement Agent for deposit in the Company’s Funds Account.
In the event that for a period of one hundred twenty (120) days after any such
Loss Proceeds are deposited in the Company’s Funds Account, the Company is not
permitted pursuant to the terms hereof to obtain Advances of such Loss Proceeds
to pay Project Costs allocated to the Phase II Project in the Phase II Project
Budget, then the Company shall use all funds on deposit in the Company’s Funds
Account, the Completion Guaranty Deposit Account, the Project Liquidity Reserve
Account and an amount from the Company’s Concentration Account equal to the
credit balance in the Construction Tracking Account to prepay the Loans and the
2014 Notes in accordance with the Bank Credit Agreement and the 2014 Notes
Indenture, respectively, in each case, subject to the Intercreditor Agreement.

5.14.3 Loss Proceeds Received by Other Parties. If any Loss Proceeds required to
be deposited into the Company’s Funds Account under Section 5.14.2 above are
paid directly to any affiliate of the Company, any Funding Agent or Lender, or
any other Person other than the Company by any insurer, reinsurer, Governmental
Authority, any landlord or grantor under the Affiliate Real Estate Agreements or
such other payor, (i) such Loss Proceeds shall be received in trust for the
Company, (ii) such Loss Proceeds shall be segregated from other funds of such
other Person and (iii) such other Person shall pay (or, if applicable, the
Company shall cause such of its affiliates to pay) such Loss Proceeds over to
the Company in the same form as received (with any necessary endorsement) for
deposit in the Company’s Funds Account to be applied as provided in
Section 5.14.2 above.

5.15 Compliance with Material Project Documents. The Company shall comply, in
all material respects, with its obligations, and enforce all of its respective
rights under all Material Project Documents, except where the failure to comply
or enforce such rights, as the case may be, could not reasonably be expected to
have a Material Adverse Effect.

5.16 Utility Easement Modifications. The Company shall diligently cause all
utility or other easements that would interfere in any material respect with the
construction or maintenance of the improvements contemplated with respect to the
Projects to be removed as expeditiously as possible. In any event, the Company
shall remove such easements before they interfere in any material respect with
the prosecution of the work involved with the Phase I Project or the Phase II
Project in accordance with the Project Schedules, and in any event, prior to the
Phase I Opening Date (for easements affecting the Phase I Project) and prior to
the Phase II Opening Date (for easements affecting the Phase II Project).

 

50



--------------------------------------------------------------------------------

ARTICLE 6.

NEGATIVE COVENANTS

The following covenants are made (i) as to the Phase I Project, prior to the
Phase I Final Completion Date only and (ii) as to the Phase II Project, after
the Phase II Approval Date only; provided, however, that the covenants set forth
in Sections 6.1.1, 6.4, 6.5 and 6.6 shall apply to the Phase II Project both
prior to and after the Phase II Approval Date. Subject to the preceding
sentence, the Company covenants and agrees, with and for the benefit of the Bank
Agent, the Lenders, the Disbursement Agent and, at such times as any funds are
on deposit in the 2014 Notes Proceeds Account, the 2014 Notes Indenture Trustee,
that it shall not:

6.1 Waiver, Modification, Termination and Amendment of Permits and Contracts.
Enter into, amend, modify, terminate (except in accordance with its terms),
supplement or waive a right or consent to the amendment, modification,
termination (except in accordance with its terms), supplementation or waiver of
any of the provisions of, or give any consent under (a) any Permit, the effect
of which could reasonably be expected to have a Material Adverse Effect, (b) the
Construction Guaranty or any material Payment and Performance Bond without the
consent of the Bank Agent (such consent not to be unreasonably withheld) unless
it could not reasonably be expected to have an adverse effect on the Company or
any Lender or (c) any other Contract, the effect of which could reasonably be
expected to have a Material Adverse Effect; except, in each case, only in
accordance with the procedures set forth in Section 6.1.1 or 6.1.2 below, as
applicable. Subject to the foregoing, the Company may:

6.1.1 Enter into Contracts consistent with the Final Plans and Specifications,
the applicable Project Schedule and the applicable Project Budget, as each is in
effect from time to time. Each such Contract shall be permitted so long as the
Company shall have satisfied the following conditions: (a) if entering into such
Contract will result in an amendment to the Project Budget, the Company shall
have complied with the requirements of Section 6.3; (b) if entering into such
Contract will have the effect of a Scope Change, the Company shall have complied
with the provisions of Section 6.2; (c) if entering into such Contract will
cause the Project to fail to be In Balance, the Company shall have complied with
the requirements of Section 5.5; (d) if a Payment and Performance Bond is
required under Section 5.9 with respect to such Contract, the Company shall have
obtained and delivered such Payment and Performance Bond to the Disbursement
Agent within the time period required under Section 5.9; and (e) for Contracts
relating to the Phase II Project with a total contract amount or value in excess
of $150,000,000, the Majority of the Arrangers shall have approved such Contract
(such approval not to be unreasonably withheld or delayed); and

6.1.2 From time to time, amend any Contracts so long as (a) if such amendment
will result in an amendment to the Project Budget, the Company shall have
complied with the requirements of Section 6.3; (b) if such amendment will have
the effect of a Scope Change, the Company shall have complied with the
provisions of Section 6.2; (c) if such amendment will cause the Project to fail
to be In Balance, the Company shall have complied with the requirements of
Section 5.5; (d) the Company and the Contractor shall have executed the contract
amendment and delivered such contract amendment to the Disbursement Agent (or,
in the case of any amendment to a purchase order, such amendment shall have
otherwise become enforceable against the Company and the Contractor thereunder);
and (e) if a Payment and

 

51



--------------------------------------------------------------------------------

Performance Bond is delivered under Section 5.9 with respect to such Contract
after giving effect to the amendment, the Company shall have obtained the
written consent of the surety that issued such Payment and Performance Bond to
such amendment and delivered such consent to the Disbursement Agent with a copy
to the Construction Consultant.

6.2 Scope Changes; Completion; Drawings.

6.2.1 Scope Changes. Without obtaining the Required Scope Change Approval,
direct, consent to or enter into any Scope Change if such Scope Change:

(a) will cause the Projects not to be In Balance;

(b) is not, in the reasonable judgment of (i) the Company (in the case of any De
Minimis Scope Change) or (ii) the Construction Consultant (in the case of any
Scope Change that is not a De Minimis Scope Change), consistent with the
requirements of Exhibits V-1 and V-2;

(c) in the reasonable judgment of the (i) the Company (in the case of any De
Minimis Scope Change) or (ii) the Construction Consultant (in the case of any
Scope Change that is not a De Minimis Scope Change) (based on its experience,
familiarity and review of the Projects and representations provided by the
Company, the Contractors and Subcontractors), could reasonably be expected to
delay the Phase I Opening Date beyond the Phase I Scheduled Opening Date, the
Phase I Substantial Completion Date beyond the Phase I Scheduled Substantial
Completion Date, the Phase I Completion Date beyond the Phase I Scheduled
Completion Date, the Phase II Opening Date beyond the Phase II Scheduled Opening
Date or the Phase II Completion Date beyond the Phase II Scheduled Completion
Date;

(d) in the reasonable judgment of (i) the Company (in the case of any De Minimis
Scope Change) or (ii) the Construction Consultant (in the case of any Scope
Change that is not a De Minimis Scope Change), could reasonably be expected to
result in any materially adverse modification of, or materially impair the
enforceability of, any material warranty under any Material Construction
Agreement;

(e) in the reasonable judgment of (i) the Company (in the case of any De Minimis
Scope Change) or (ii) the Construction Consultant (in the case of any Scope
Change that is not a De Minimis Scope Change), could reasonably be expected to
present a significant risk of the revocation or material adverse modification of
any material Permit;

(f) in the reasonable judgment of (i) the Company (in the case of any De Minimis
Scope Change) or (ii) the Construction Consultant or the Project Architects (in
the case of any Scope Change that is not a De Minimis Scope Change), could
reasonably be expected to cause the Projects or any portion thereof not to
comply with Legal Requirements in any material respect (provided that the
Construction Consultant shall be entitled to determine that no violation of any
Legal Requirement will occur on the basis of a certification by the Company to
such effect unless the Construction Consultant is aware of any inaccuracies in
such certification); or

 

52



--------------------------------------------------------------------------------

(g) in the reasonable judgment of the Company could reasonably be expected to
result in a material adverse modification, cancellation or termination of any
insurance policy required to be maintained by the Company pursuant to
Section 5.13.

Prior to implementing any Scope Change (other than a De Minimis Scope Change or
the acceptance of non-conforming work), the Company shall comply with the
provisions of Section 6.1. Prior to implementing any Scope Change (including a
De Minimis Scope Change but excluding the acceptance of non-conforming work)
(x) under the Phase I Primary Construction Contract, the Company shall comply
with Section 18.10.1 of the Phase I Primary Construction Contract (including
obtaining the written consent of the surety under the Phase I Primary
Contractors Payment and Performance Bond to such Scope Change) and (y) under any
other Contract as to which the Company is required to obtain a Payment and
Performance Bond pursuant to Section 5.9 the Company shall obtain the written
consent of the surety under the relevant Payment and Performance Bond to such
Scope Change (if required under the applicable Payment and Performance Bond).

6.2.2 Substantial and Final Completion. Accept (or be deemed to have confirmed)
any notice of “Substantial Completion” or “Final Completion” of all or any
portion of the Projects issued by any Contractor under any Material Construction
Agreement (including, without limitation, Sections 12.1 and 12.2 of the Phase I
Primary Construction Contract) without the written approval of the Construction
Consultant and the Project Architects (provided that the Construction Consultant
and Project Architects shall act with due diligence and as promptly as possible
in making their determination to approve or disapprove and the Disbursement
Agent shall instruct the Construction Consultant to approve such notice if the
conditions to “Substantial Completion” or “Final Completion” set forth in such
Material Construction Agreement have been satisfied).

6.2.3 Reduction of Retainage Amounts. Reduce the level of Retainage Amounts
withheld pursuant to Section 5.6 of the Phase I Primary Construction Contract.

6.2.4 Failure to Withhold Retainage Amounts. Fail to retain as Retainage Amounts
pursuant to Section 5.7 of the Phase I Primary Construction Contract a sum equal
to at least one hundred and fifty percent (150%) of the costs reasonably
estimated by the Company (and confirmed by the Construction Consultant) as
necessary to complete “Punch List Items” (as defined in the Phase I Primary
Construction Contract) unless such retention is not permitted under applicable
laws.

6.2.5 Acceptance of Non-Conforming Work. Knowingly accept any non-conforming
“Work” (as defined in the Phase I Primary Construction Contract) pursuant to
Section 10.9 of the Phase I Primary Construction Contract unless the Company
shall have complied with the requirements of Section 6.2.1.

6.2.6 Approval of the Schedule of Values. (a) Approve any change, modification
or supplement to the “Schedule of Values” in effect on the Closing Date for the
Phase I Project pursuant to Section 5.1 of the Phase I Primary Construction
Contract or approve the initial “Schedule of Values” (or comparable provision)
for the Phase II Project under the Phase II Primary Construction Contract, or
any change, modification or supplement thereto,

 

53



--------------------------------------------------------------------------------

without, in each case, the consent of the Construction Consultant or (b) fail to
direct any Primary Contractors to adjust the Schedule of Values for any portion
of the Projects as contemplated in the last sentence of Section 5.1 of the Phase
I Primary Construction Contract or any similar provision of the Phase II Primary
Construction Contract as and when required by the Construction Consultant.

6.2.7 Increase in Contractor’s Fee. Accept or agree to any increase in the
“Contractor’s Fee” (as defined in the Phase I Primary Construction Contract) for
any reason, except to the extent required pursuant to Section 18.5.2 of the
Phase I Primary Construction Contract.

6.3 Project Budget and Project Schedule Amendment. Amend, modify, allocate,
re-allocate or supplement or consent to the amendment, modification, allocation,
re-allocation or supplementation of, any of the Line Item Categories or other
provisions of the Project Budgets or modify or extend the Phase I Scheduled
Opening Date, the Phase I Scheduled Substantial Completion Date, the Phase I
Scheduled Completion Date, the Phase II Scheduled Opening Date or the Phase II
Scheduled Completion Date, except as follows:

6.3.1 Permitted Budget Amendments.

(a) Concurrently with the implementation of any Scope Change, the Company shall
amend the applicable Project Budget in accordance with the provisions of
Section 6.3.1(c) to the extent necessary so that the amount set forth therein
for each Line Item Category shall reflect all Scope Changes that have been made
to such Line Item Category.

(b) The Company may from time to time amend the Project Budgets in accordance
with the provisions of Section 6.3.1(c) in order to increase, decrease or
otherwise reallocate amounts allocated to specific Line Item Categories.

(c) (i) Increases to the aggregate amount budgeted for any Line Item Category
allocated to any particular Project in the applicable Project Budget will only
be permitted to the extent of (A) allocation of Realized Savings obtained in a
different Line Item Category, (B) allocation of the previously unallocated
amounts under the “Construction Contingency” Line Item Category for such Project
or (C) allocation of an increase in Available Funds, including additional funds
credited to the Construction Tracking Account.

(ii) Decreases to any Line Item Category allocated to any particular Project in
the applicable Project Budget will only be permitted upon obtaining Realized
Savings in such Line Item Category.

(d) Increases and decreases to particular Line Items set forth in column C
(“Current Budget”) of the Anticipated Cost Reports or Column D (“Revised Project
Budget”) of the Monthly Requisition Reports shall be permitted to the extent not
inconsistent with the foregoing provisions of Sections 6.3.1(a) and (c);
provided that increases to the “Hard Cost Construction Contingency” Line Item
and the “Soft Cost Construction Contingency” Line Item allocated to any
particular Project in the applicable Project Budget shall only be permitted to
the extent of (x) an allocation of Realized Savings obtained in any Line Item
Category allocated to such Project in the applicable Project Budget or (y) an
increase in Available Funds,

 

54



--------------------------------------------------------------------------------

including additional funds credited to the Construction Tracking Account or
(z) solely with respect to the Phase II Project Budget after the Phase I
Completion Date has occurred, an allocation of Realized Savings obtained in any
Line Item Category in the Phase I Project Budget.

(e) Promptly but no more than ten (10) Banking Days after implementing any
amendment to a Project Budget, the Company shall deliver to the Disbursement
Agent and the Construction Consultant a copy of the amended Project Budget along
with an explanation of the amendment and such information as may be reasonably
requested by the Disbursement Agent or the Construction Consultant to verify
that the foregoing provisions of this Section 6.3.1 have been complied with.

6.3.2 Permitted Schedule Amendments.

(a) The Company may, from time to time, amend the Project Schedules (i) to
extend the Phase I Scheduled Opening Date, the Phase I Scheduled Substantial
Completion Date or the Phase I Scheduled Completion Date, but not beyond the
Outside Phase I Opening Deadline, the Outside Phase I Substantial Completion
Deadline and the Outside Phase I Completion Deadline, respectively, and/or
(ii) to extend the Phase II Scheduled Opening Date or the Phase II Scheduled
Completion Date but not beyond the Outside Phase II Opening Deadline and the
Outside Phase II Completion Deadline, respectively, by delivering to the
Disbursement Agent a Project Schedule Amendment Certificate (a) containing a
revised Project Schedule reflecting the new Phase I Scheduled Opening Date,
Phase I Scheduled Substantial Completion Date, Phase I Scheduled Completion
Date, Phase II Scheduled Opening Date or Phase II Scheduled Completion Date, as
the case may be, and (b) complying with the provisions of Section 6.3.1(c) with
respect to the changes in the Project Budgets that will result from such
extension.

(b) If an Event of Force Majeure occurs, then the Company shall be permitted to
extend the Outside Phase I Opening Deadline to the extent that the Company
certifies in writing, and the Construction Consultant confirms in its reasonable
judgment, to the Disbursement Agent that such extension is reasonably necessary
to overcome any delays caused by the Event of Force Majeure, provided that no
such extension may extend beyond December 30, 2005. If an Event of Force Majeure
occurs, then the Company shall be permitted to extend the Outside Phase I
Substantial Completion Deadline to the extent that the Company certifies in
writing, and the Construction Consultant confirms in its reasonable judgment, to
the Disbursement Agent that such extension is reasonably necessary to overcome
any delays caused by the Event of Force Majeure, provided that no such extension
may extend beyond December 30, 2005. If an Event of Force Majeure occurs, then
the Company shall be permitted to extend the Outside Phase I Completion Deadline
to the extent that the Company certifies in writing, and the Construction
Consultant confirms in its reasonable judgment, to the Disbursement Agent that
such extension is reasonably necessary to overcome any delays caused by the
Event of Force Majeure, provided that no such extension may extend beyond
March 30, 2006.

(c) If an Event of Force Majeure occurs, then the Company shall be permitted to
extend the Outside Phase II Opening Deadline to the extent that the Company
certifies in writing, and the Construction Consultant confirms in its reasonable
judgment, to the Disbursement Agent that such extension is reasonably necessary
to overcome any delays caused

 

55



--------------------------------------------------------------------------------

by the Event of Force Majeure, provided that no such extension may extend beyond
March 31, 2010. If an Event of Force Majeure occurs, then the Company shall be
permitted to extend the Outside Phase II Completion Deadline to the extent that
the Company certifies in writing, and the Construction Consultant confirms in
its reasonable judgment, to the Disbursement Agent that such extension is
reasonably necessary to overcome any delays caused by the Event of Force
Majeure, provided that no such extension may extend beyond June 30, 2010.

6.3.3 Amendment Certificates. Upon submission of the Project Schedule Amendment
Certificate for a particular Project to the Disbursement Agent, together with
all exhibits, attachments and certificates required pursuant thereto, each duly
executed, such amendment shall become effective hereunder, and the applicable
Project Budget and, if applicable, the applicable Project Schedule and the Phase
I Scheduled Opening Date, the Phase I Scheduled Substantial Completion Date, the
Phase I Scheduled Completion Date, the Phase II Scheduled Opening Date or Phase
II Scheduled Completion Date, as the case may be, shall thereafter be as so
amended.

6.4 Opening. Cause or permit the Opening Date for either Project to occur unless
each of the Opening Conditions for such Project has been satisfied or waived by
the Majority of the Arrangers and (i) the Company has delivered to the
Disbursement Agent a certificate substantially in the form of Exhibit S-1 (or as
otherwise approved by the Majority of the Arrangers) and (ii) the Construction
Consultant has delivered to the Disbursement Agent a certificate in the form of
Exhibit S-2 to this Agreement (or as otherwise approved by the Majority of the
Arrangers); provided, however, that the Company shall be permitted to open the
Phase I Project at such time as the Phase I Project (excluding the Entertainment
Facility and the Fairway Villas) satisfies the Opening Conditions and upon
delivery of the certificates required above; provided, further, that the Company
shall be permitted to open the Phase II Project at such time as the Phase II
Project (excluding the Retail Facility) satisfies the Opening Conditions and
upon delivery of the certificates required above. The Company shall thereafter
open the Entertainment Facility and the Fairway Villas for business upon the
Company’s reasonable determination that the Phase I Project (including the
Entertainment Facility and the Fairway Villas) satisfies the Opening Conditions.
If the Company has elected to build the Retail Facility as part of the Phase II
Project, then the Company shall thereafter open the Retail Facility for business
upon the Company’s reasonable determination that the Phase II Project (including
the Retail Facility) satisfies the Opening Conditions.

6.5 Additional Construction Agreements. Enter into or become a party to any
Additional Construction Agreement except (a) with the prior written consent of
the Bank Agent or as permitted under Section 6.1 and (b) if such Additional
Construction Agreement is a Material Construction Agreement, upon delivery to
the Bank Agent of a Consent from each third party to such Additional
Construction Agreement; provided that the consent of the Bank Agent shall not be
required for a Loan Party to enter into Additional Construction Agreements
(i) with Persons other than Affiliates of Loan Parties and (ii) pursuant to
which the Loan Parties as a whole will incur obligations or liabilities with a
value of not more than $15,000,000 per year with respect to any Additional
Construction Agreement.

6.6 Unincorporated Materials. Cause or permit (a) the value of Unincorporated
Materials located at the Site but not expected to be incorporated into the
Projects within the

 

56



--------------------------------------------------------------------------------

ensuing calendar month to exceed $20,000,000 at any time, (b) the amounts paid
by the Company in respect of Unincorporated Materials not located at the Site to
exceed a value of $60,000,000 at any time or (c) the amount of contract deposits
paid by the Company in respect of Unincorporated Materials to exceed a value of
$80,000,000 at any time. The foregoing limits on Unincorporated Materials may be
increased from time to time to an amount mutually agreed upon among the Company,
the Construction Consultant and the Disbursement Agent.

6.7 Payment of Project Costs. Pay any Project Costs (other than Debt Service)
from the Company’s Concentration Account if (a) a Stop Funding Notice has been
issued and has not been withdrawn, (b) an Advance Request that was submitted
more than thirty (30) days before has not been approved (or deemed approved
pursuant to Section 3.2.6(a)(i)) by the Construction Consultant, or (c) an Event
of Default has occurred and is continuing.

ARTICLE 7.

EVENTS OF DEFAULT

7.1 Events of Default. The occurrence of any of the following events shall
constitute an event of default (“Event of Default”) hereunder:

7.1.1 Other Financing Documents. The occurrence of an “Event of Default” under
and as defined in the (a) Bank Credit Agreement or (b) 2014 Notes Indenture.

7.1.2 Failure to Demonstrate Balancing. The failure of the Projects to be In
Balance and such failure shall continue for thirty (30) days without being
cured; provided, however, that the cure period may be extended as is reasonably
necessary beyond such 30 day period if such failure is the result of any Event
of Force Majeure (but in no event shall such cure period, as extended, be longer
than sixty (60) days in the aggregate).

7.1.3 Failure to Deliver Advance Request. The failure, for sixty (60)
consecutive days, of the Company to submit an Advance Request which is approved
by the Disbursement Agent; provided, however, that such sixty (60) day period
may be extended as is reasonably necessary if such failure is the result of any
Event of Force Majeure (but in no event shall such period, as extended, be
longer than ninety (90) days in the aggregate).

7.1.4 Covenants.

(a) The Company shall fail to perform or observe any of its obligations under
Sections 5.1, 5.5.1, 5.5.3, 5.9, 5.14, 6.1, 6.2, 6.3, 6.4 or 6.7 hereof; or

(b) The Company shall fail, or shall fail to cause each Loan Party, to at all
times maintain in full force and effect the insurance policies and programs
listed on Exhibit L (except for automobile, workers compensation, pollution
liability and design errors and omissions insurance); or

(c) The Company shall fail, or shall fail to cause each Loan Party, to at all
times maintain in full force and effect the insurance policies and programs with
respect to automobile, workers compensation, pollution liability and design
errors and omissions insurance listed on Exhibit L where such default shall not
have been remedied within thirty (30) days after

 

57



--------------------------------------------------------------------------------

the earlier of (i) the Company or any other Loan Party becoming aware of such
breach or default or (ii) notice of such failure from the Disbursement Agent or
any Funding Agent to the Company; or

(d) The Company shall fail to perform or observe any of its obligations under
Articles 5 or 6 hereof (other than those listed in Sections 7.1.4(a), (b) or
(c) above) where such default shall not have been remedied within thirty (30)
days after the earlier of (i) the Company or any other Loan Party becoming aware
of such breach or default or (ii) notice of such failure from the Disbursement
Agent or any Funding Agent to the Company; provided, however, solely with
respect to Section 5.5.2 the cure period may be extended as is reasonably
necessary beyond such 30 day period if such failure is the result of any Event
of Force Majeure (but in no event shall such cure period, as extended, be longer
than sixty (60) days in the aggregate).

7.1.5 Breach of Material Construction Agreements.

(a) Any Loan Party shall breach or default (after giving effect to applicable
cure periods and grace periods) under any term, condition, provision, covenant,
representation or warranty contained in any Material Construction Agreement in
any material respect and such breach or default shall continue unremedied for
thirty (30) days after the earlier of (i) the Company or any other Loan Party
becoming aware of such breach or default or (ii) receipt by the Company or any
other Loan Party of notice from the Disbursement Agent or any Funding Agent of
such breach or default; provided, however, that if the breach or default is
reasonably susceptible to cure within forty-five (45) days but cannot be cured
within such thirty (30) days despite such other party’s good faith and diligent
efforts to do so, the cure period shall be extended as is reasonably necessary
beyond such thirty (30) day period (but in no event shall such cure period, as
extended, be longer than forty-five (45) days in the aggregate) if remedial
action reasonably likely to result in cure is promptly instituted within such
thirty (30) day period and is thereafter diligently pursued until the breach or
default is corrected; or

(b) Any party (other than any Loan Party) shall breach or default (after giving
effect to applicable cure periods and grace periods) in any material respect
under any term, condition, provision, covenant, representation or warranty
contained in any Primary Construction Contract, any Construction Guaranty or any
other Contract with a total contract amount or value in excess of $100,000,000
and such breach or default shall continue unremedied for thirty (30) days after
the earlier of (i) the Company or any other Loan Party becoming aware of such
breach or default or (ii) receipt by the Company or any other Loan Party of
notice from any Funding Agent of such breach or default; provided, however, that
(A) if the breach or default is reasonably susceptible to cure within ninety
(90) days but cannot be cured within such thirty (30) days despite such other
party’s good faith and diligent efforts to do so, the cure period shall be
extended as is reasonably necessary beyond such thirty (30) day period (but in
no event shall such cure period, as extended, be longer than ninety (90) days in
the aggregate) if remedial action reasonably likely to result in cure is
promptly instituted within such thirty (30) day period and is thereafter
diligently pursued until the breach or default is corrected and (B) no Potential
Event of Default or Event of Default shall be deemed to have occurred as a
result of such breach if the Company provides written notice to the Funding
Agents promptly upon (but in no event more than five (5) Banking Days after) the
Company or any Loan Party becoming aware of such

 

58



--------------------------------------------------------------------------------

breach that the Company intends to replace such Contract (or that replacement is
not necessary) and (1) within ninety (90) days of such breach the Company
obtains a replacement obligor or obligors reasonably acceptable to the
Disbursement Agent (in consultation with the Construction Consultant) for the
affected party (if in the judgment of the Disbursement Agent (in consultation
with the Construction Consultant) a replacement is necessary), (2) the Company
enters into a replacement Contract on terms no less beneficial, taken as a
whole, to the Company and the Secured Parties in any material respect than the
Contract so breached within ninety (90) days of such breach (if in the
reasonable judgment of the Disbursement Agent (in consultation with the
Construction Consultant) a replacement is necessary); provided, however that the
replacement Contract may require the Company to pay amounts to the replacement
obligor in excess of those that would have been payable under the breached
Contract if such additional payments in the reasonable judgment of the
Disbursement Agent, in consultation with the Construction Consultant, do not
cause the Projects to fail to be In Balance and (3) such breach or default,
after considering any replacement obligor and replacement Contract and the time
required to implement such replacement, has not had and could not reasonably be
expected to have a Material Adverse Effect; or

(c) Any party (other than any Loan Party) shall breach or default (after giving
effect to applicable cure periods and grace periods) in any material respect
under any term, condition, provision, covenant, representation or warranty
contained in any other Contract the effect of which could reasonably be expected
to have a Material Adverse Effect and such breach or default shall continue
unremedied for thirty (30) days after the earlier of (i) the Company or any
other Loan Party becoming aware of such breach or default or (ii) receipt by the
Company or any other Loan Party of notice from any Funding Agent of such breach
or default; provided, however, that (A) if the breach or default is reasonably
susceptible to cure within ninety (90) days but cannot be cured within such
thirty (30) days despite such other party’s good faith and diligent efforts to
do so, the cure period shall be extended as is reasonably necessary beyond such
thirty (30) day period (but in no event shall such cure period, as extended, be
longer than ninety (90) days in the aggregate) if remedial action reasonably
likely to result in cure is promptly instituted within such thirty (30) day
period and is thereafter diligently pursued until the breach or default is
corrected and (B) no Potential Event of Default or Event of Default shall be
deemed to have occurred as a result of such breach if the Company provides
written notice to the Funding Agents promptly upon (but in no event more than
five (5) Banking Days after) the Company or any Loan Party becoming aware of
such breach that the Company intends to replace such Contract (or that
replacement is not necessary) and (1) within ninety (90) days of such breach the
Company obtains a replacement obligor or obligors reasonably acceptable to the
Disbursement Agent (in consultation with the Construction Consultant) for the
affected party (if in the judgment of the Disbursement Agent (in consultation
with the Construction Consultant) a replacement is necessary), (2) the Company
enters into a replacement Contract on terms no less beneficial, taken as a
whole, to the Company and the Secured Parties in any material respect than the
Contract so breached within ninety (90) days of such breach (if in the
reasonable judgment of the Disbursement Agent (in consultation with the
Construction Consultant) a replacement is necessary); provided, however that the
replacement Contract may require the Company to pay amounts to the replacement
obligor in excess of those that would have been payable under the breached
Contract if such additional payments in the reasonable judgment of the
Disbursement Agent, in consultation with the Construction Consultant, do not
cause the Projects to fail to be In Balance and (3) such breach or default,
after considering any replacement obligor and

 

59



--------------------------------------------------------------------------------

replacement Contract and the time required to implement such replacement, has
not had and could not reasonably be expected to have a Material Adverse Effect;
or

(d) The Company shall have received a “stop work” notice under Nevada Revised
Statutes Section 624.610 with respect to any Contract with a total contract
amount or value in excess of $15,000,000.

7.1.6 Termination or Invalidity of Material Construction Agreements; Abandonment
of Projects.

(a) Any of the Material Construction Agreements shall have terminated (other
than in accordance with its terms), become invalid or illegal, or otherwise
ceased to be in full force and effect, provided that with respect to any
Material Construction Agreement other than the Primary Construction Contracts or
the Construction Guaranty, no Potential Event of Default or Event of Default
shall be deemed to have occurred as a result of such termination if the Company
provides written notice to the Funding Agents promptly upon (but in no event
more than five (5) Banking Days after) the Company, the Construction Guarantor
or any Loan Party becoming aware of such Material Construction Agreement ceasing
to be in full force or effect that the Company intends to replace such Material
Construction Agreement (or that replacement is not necessary) and (i) within
ninety (90) days of such event the Company obtains a replacement obligor or
obligors reasonably acceptable to the Disbursement Agent (in consultation with
the Construction Consultant), for the affected party (if in the judgment of the
Disbursement Agent (in consultation with the Construction Consultant) a
replacement is necessary), (ii) the Company enters into a replacement Material
Construction Agreement, on terms no less beneficial, taken as a whole, to the
Company and the Secured Parties in any material respect than the Material
Construction Agreement so terminated, within ninety (90) days of such
termination (if in the reasonable judgment of the Disbursement Agent (in
consultation with the Construction Consultant) a replacement is necessary);
provided, however that the replacement Material Construction Agreement may
require the Company to pay additional amounts to the replacement obligor that
would have otherwise been payable under the terminated Material Construction
Agreement if such additional payments in the reasonable judgment of the
Disbursement Agent, in consultation with the Construction Consultant, do not
cause the Company to fail to be In Balance and (iii) such termination, after
considering any replacement obligor and replacement Material Construction
Agreement and the time required to implement such replacement, has not had and
could not reasonably be expected to have a Material Adverse Effect;

(b) The Company shall abandon the Phase I Project for a period of forty-five
(45) days, or, if the Phase II Approval Date occurs, the Company shall abandon
the Phase II Project for a period of 45 days, or otherwise cease to pursue the
operations of either such Project for a period of forty-five (45) days;
provided, however, that such forty-five (45)-day period may be extended as is
reasonably necessary as a result of any Event of Force Majeure (but in no event
shall such period, as extended, be longer than ninety (90) days in the
aggregate).

 

60



--------------------------------------------------------------------------------

7.1.7 Schedule; Completion.

(a) Failure to achieve Phase I Opening Date on or before the Phase I Scheduled
Opening Date;

(b) Failure to achieve Phase I Substantial Completion Date on or before the
Phase I Scheduled Substantial Completion Date;

(c) Failure to achieve the Phase I Completion Date on or before the Phase I
Scheduled Completion Date;

(d) If the Phase II Approval Date occurs, failure to achieve Phase II Opening
Date on or before the Phase II Scheduled Opening Date; or

(e) If the Phase II Approval Date occurs, failure to achieve the Phase II
Completion Date on or before the Phase II Scheduled Completion Date.

7.2 Remedies. Upon the occurrence and during the continuation of an Event of
Default, the Funding Agents and the Disbursement Agent may, without further
notice refuse to make any Advances or make any payments from any Account or
other funds held by the Disbursement Agent by or on behalf of the Company.

The Bank Agent (acting under the Bank Credit Agreement) shall be entitled to
waive any Potential Event of Default or Event of Default without the consent of
the 2014 Notes Indenture Trustee or any other Person. If the Bank Agent so
waives any Potential Event of Default or Event of Default, such Potential Event
of Default or Event of Default shall cease to continue for all purposes of the
Disbursement Agreement and the other Financing Agreements; provided that any
waiver by the Bank Agent (acting under the Bank Credit Agreement) of any
Potential Event of Default or Event of Default under this Agreement shall not
constitute a waiver of any default or event of default arising under the 2014
Notes Indenture (other than any event of default arising as a result of a
“cross-default” to the Disbursement Agreement under Clauses (h) and (i) of the
definition of “Events of Default” set forth in the 2014 Notes Indenture). Any
cure or waiver of any “Event of Default” under the Bank Credit Agreement that is
effective under the terms of the Bank Credit Agreement shall automatically cure
an Event of Default under clause (a) of Section 7.1.1. Any cure or waiver of any
“Event of Default” under the 2014 Notes Indenture that is effective under the
terms of the 2014 Notes Indenture shall automatically cure an Event of Default
under clause (b) of Section 7.1.1.

ARTICLE 8.

CONSULTANTS AND REPORTS

8.1 Removal and Fees. Only the Bank Agent in its sole discretion may remove from
time to time the Independent Consultants and upon such removal a replacement
acceptable to the Bank Agent (in its sole discretion) and the Company (so long
as no Event of Default then exists) shall be appointed. Notice of any
replacement Independent Consultant shall be given by the Bank Agent to the 2014
Notes Indenture Trustee, the Disbursement Agent, the Company and the Independent
Consultant being replaced. All reasonable fees and out-of-pocket expenses of the
Independent Consultants (whether the original ones or replacements) shall be
paid by the Company. The Bank Agent will reasonably consult with the Company on
a regular basis with respect to on-going costs of the Independent Consultants
and unless no Event of Default shall

 

61



--------------------------------------------------------------------------------

have occurred and be continuing, if requested by the Company, the Bank Agent may
agree with the Company that such costs be subject to a reasonable fee cap. The
2014 Notes Indenture Trustee shall not have the right to remove an Independent
Consultant or appoint a replacement. The Company has reviewed the Construction
Consultant’s Engagement Agreement and hereby agrees to reimburse the
Disbursement Agent and the Funding Agents for the fees of the Construction
Consultant set forth therein.

8.2 Duties. The Disbursement Agent shall cause the Independent Consultants to be
contractually obligated to the Disbursement Agent, the Bank Agent and the 2014
Notes Indenture Trustee to carry out the activities required of them in this
Agreement and in the Construction Consultant Engagement Agreement and as
otherwise requested by such Funding Agents. The Company acknowledges that it
will not have any cause of action or claim against any Independent Consultant
resulting from any decision made or not made, any action taken or not taken or
any advice given by such Independent Consultant in the due performance in good
faith of its duties, except to the extent arising from the gross negligence or
willful misconduct of such Independent Consultant.

8.3 Acts of Disbursement Agent. The Disbursement Agent will take such actions as
any Funding Agent or the Company may reasonably request to cause the Independent
Consultants to act diligently in the issuance of all certificates required to be
delivered by the Independent Consultants hereunder and to otherwise fulfill
their obligations to the Disbursement Agent, the Bank Agent and the 2014 Notes
Indenture Trustee as described in the first sentence of Section 8.2.

ARTICLE 9.

THE DISBURSEMENT AGENT

9.1 Appointment and Acceptance. Subject to and on the terms and conditions of
this Agreement, the Bank Agent, each Bank Lender (by its execution and delivery
of the Bank Credit Agreement or acceptance of an assignment thereof in
accordance with the terms of the Bank Credit Agreement) and the 2014 Notes
Indenture Trustee hereby irrevocably appoint and authorize the Disbursement
Agent to act on their behalf hereunder and under the Collateral Account
Agreements. The Disbursement Agent accepts such appointment and agrees to
exercise commercially reasonable efforts and utilize commercially prudent
practices in the performance of its duties hereunder consistent with those of
similar institutions holding collateral, administering construction loans and
disbursing disbursement control funds.

9.2 Duties and Liabilities of the Disbursement Agent Generally.

9.2.1 Commencing upon execution and delivery hereof, the Disbursement Agent
shall have the right to meet periodically at reasonable times, however no less
frequently than quarterly, upon three (3) Banking Days’ notice, with
representatives of the Company, the Construction Consultant, the Primary
Contractors and the Project Architects. The Disbursement Agent may (or may
instruct the Construction Consultant to) perform such inspections of the
Projects as it deems reasonably appropriate in the performance of its duties
hereunder and shall request the Construction Consultant to perform the duties
of, and timely deliver any certificates required to be delivered by, the
Construction Consultant hereunder. In addition, the

 

62



--------------------------------------------------------------------------------

Disbursement Agent shall have the right at reasonable times upon prior notice to
review all relevant information (including Project Documents) in the Company’s
possession supporting the amendments to the Project Budgets, amendments to any
Project Documents, the Company’s Advance Requests and any certificates in
support of any of the foregoing, to inspect materials stored on the Mortgaged
Property or at any other location, to review the insurance required pursuant to
the terms of the Financing Agreements, to confirm receipt of endorsements from
the Title Insurer insuring the continuing priority of the liens of the Deeds of
Trust as security for each Advance hereunder, and to examine the Plans and
Specifications and all shop drawings relating to the Projects. The Disbursement
Agent is authorized to contact (or to instruct the Construction Consultant to
contact) any Contractor for purposes of confirming receipt of progress payments.
From time to time, at the request of the Disbursement Agent, the Company shall
make available to the Disbursement Agent the Project Schedule. The Company
agrees to cooperate with the Disbursement Agent in assisting the Disbursement
Agent to perform its duties hereunder and to take such further steps as the
Disbursement Agent reasonably may request in order to facilitate the
Disbursement Agent’s performance of its obligations hereunder.

9.2.2 Powers, Rights and Remedies. The Disbursement Agent is authorized to take
such actions and to exercise such powers, rights and remedies under this
Agreement as are specifically delegated or granted to the Disbursement Agent by
the terms hereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Disbursement Agent agrees to act in
accordance with the instructions of the Bank Agent and in the absence of such
instructions shall take such actions or refrain from acting as it deems
reasonable subject to any express requirements of this Agreement. The
Disbursement Agent shall not act in accordance with the instructions of the 2014
Notes Indenture Trustee, and the 2014 Notes Indenture Trustee shall not give any
instructions to the Disbursement Agent (except, in each case, for instructions
relating to the 2014 Notes Proceeds Account). The Bank Agent shall be entitled
to give instructions to the Disbursement Agent without consulting with the 2014
Notes Indenture Trustee (except for instructions relating to the 2014 Notes
Proceeds Account).

9.2.3 No Risk of Own Funds. None of the provisions of this Agreement shall
require the Disbursement Agent to expend or risk its own funds or otherwise to
incur any personal financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers (in the absence of
gross negligence or willful misconduct on the part of the Disbursement Agent, as
finally, judicially determined by a court of competent jurisdiction) if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

9.2.4 No Imputed Knowledge. Notwithstanding anything to the contrary in this
Agreement, if the entity acting as Disbursement Agent also serves as the
Collateral Agent or Funding Agent under the Financing Agreements, and except if
such functions shall be performed by the same individuals within such entity, to
the maximum extent permitted by law, the Disbursement Agent shall not be deemed
to have any knowledge of any fact known to such entity in its capacity as the
Collateral Agent or Funding Agent by reason of the fact that the Disbursement
Agent and the Collateral Agent or Funding Agent, as the case may be, are the
same entity. Except as aforesaid, no knowledge of the Collateral Agent or any
Funding Agent shall be attributed to the Disbursement Agent. The Disbursement
Agent’s duties and functions hereunder shall in no way impair or affect any of
the rights and powers of, or impose any duties

 

63



--------------------------------------------------------------------------------

or obligations upon the Disbursement Agent in its capacity as Bank Agent or as
Lender. With respect to its participation in the extensions of credit under the
Bank Credit Agreement, the Disbursement Agent shall have the same rights and
powers thereunder as any other Funding Agent or Lender and may exercise the same
as though it were not performing its duties and functions hereunder. The
Disbursement Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, trust, financial advisory or other
business with the Company or any of its Affiliates, and may accept fees and
other consideration from the Company for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
Each party hereto acknowledges that, as of the Closing Date, Deutsche Bank Trust
Company Americas and its Affiliates are, in addition to acting as the
Disbursement Agent hereunder, also acting as the initial Bank Agent, Securities
Intermediary, Collateral Agent, investment manager on behalf of the Loan
Parties, and may be a Bank Lender.

9.3 Particular Duties and Liabilities of the Disbursement Agent.

9.3.1 Reliance For Instructions. The Disbursement Agent may, from time to time,
in the event that any matter arises as to which specific instructions are not
provided herein, request directions from the Bank Agent with respect to such
matters and may refuse to act until so instructed and shall be fully protected
in acting or refusing to act in accordance with such instructions.

9.3.2 Notice of Events of Default. The Disbursement Agent shall notify each
Funding Agent of an Event of Default or a Potential Event of Default known to it
(which has not been cured or waived).

9.3.3 Reliance Generally. The Disbursement Agent may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval or other
paper or document believed by it on reasonable grounds to be genuine and to have
been signed or presented by the proper party or parties. Notwithstanding
anything else in this Agreement to the contrary, in performing its duties
hereunder (including, without limitation, approving any Advance Requests and
confirming that any of the Opening, Phase I Substantial Completion, Completion,
Final Completion or Completion Guaranty Release Dates have occurred), making any
other determinations or taking any other actions hereunder, the Disbursement
Agent shall be entitled to rely on certifications from the Company (and, where
contemplated herein, certifications from third parties, including the
Construction Consultant, the Project Architects, the Primary Contractors or any
other Contractor) as to satisfaction of any requirements and/or conditions
imposed by this Agreement. The Disbursement Agent shall not be required to
conduct any independent investigation as to the accuracy, veracity or
completeness of any such items or to investigate any other facts or
circumstances to verify compliance by the Company with its obligations
hereunder.

9.3.4 Court Orders. The Disbursement Agent is authorized, in its exclusive
discretion, to obey and comply with all writs, orders, judgments or decrees
issued by any court or administrative agency affecting any money, documents or
things held by the Disbursement Agent. The Disbursement Agent shall not be
liable to any of the parties hereto, their successors, heirs or personal
representatives by reason of the Disbursement Agent’s compliance with such

 

64



--------------------------------------------------------------------------------

writs, orders, judgments or decrees, notwithstanding the fact that such writ,
order, judgment or decree is later reversed, modified, set aside or vacated.

9.3.5 Requests, etc. of the Company. Any request, direction, order or demand of
the Company mentioned herein shall be sufficiently evidenced (unless other
evidence in respect thereof be herein specifically prescribed) by an instrument
signed by one of its Responsible Officers and any resolution of the Company may
be evidenced to the Disbursement Agent by a copy thereof certified by the
Secretary or an Assistant Secretary of the Company.

9.3.6 Reliance on Opinions of Counsel. The Disbursement Agent may consult with
counsel and any written opinion of counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such opinion of counsel except to
the extent the Disbursement Agent is grossly negligent or engages in willful
misconduct as finally judicially determined by a court of competent
jurisdiction.

9.3.7 Action through Agents or Attorneys. The Disbursement Agent may execute any
of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents or attorneys appointed with due care and the
Disbursement Agent shall not be responsible for any act on the part of any agent
or attorney so appointed.

9.3.8 Disagreements.

(a) In the event of any disagreement between a Funding Agent and the Company or
any other Person or Persons whether or not named herein, and adverse claims or
demands are made in connection with or for any of the investments or amounts
held pursuant to this Agreement, the Disbursement Agent shall be entitled at its
option to refuse to comply with any such claim or demand so long as such
disagreement shall continue, and in so doing, the Disbursement Agent shall not
be or become liable for damages or interest to such Funding Agent or the Company
or any other Person or Persons for the Disbursement Agent’s failure or refusal
to comply with such conflicting or adverse claims or demands. The Disbursement
Agent shall be entitled to continue so to refrain and refuse so to act until:

(i) the rights of the adverse claimants have been fully adjudicated in the court
assuming and having jurisdiction of the claimants and the investments and
amounts held pursuant to this Agreement; or

(ii) all differences shall have been adjusted by agreement, and the Disbursement
Agent shall have been notified thereof in writing by all persons deemed by the
Disbursement Agent, in its sole discretion, to have an interest therein.

(b) In addition, the Disbursement Agent, in its sole discretion, may file a suit
in interpleader for the purpose of having the respective rights of all claimants
adjudicated, and may deposit with the court all of the investments and amounts
held pursuant to this Agreement. The Company agrees to pay all costs and
reasonable counsel fees incurred by the Disbursement Agent in such action, said
costs and fees to be included in the judgment in any such action.

 

65



--------------------------------------------------------------------------------

9.4 Segregation of Funds and Property Interest. Monies and other property
received by the Disbursement Agent shall, until used or applied as herein
provided, be held for the purposes for which they were received, and shall be
segregated from other funds except to the extent required herein or by law. To
the extent that the Disbursement Agent also acts as securities intermediary,
(a) the Disbursement Agent shall note in its records that all funds and other
assets in the Company Accounts, have been pledged to the Collateral Agent for
the benefit of all or certain of the Secured Parties and that the Disbursement
Agent is holding such items for the Collateral Agent, (b) the Disbursement Agent
shall note in its records that all funds and other assets in the Bank Proceeds
Account have been pledged to the Collateral Agent for the benefit of the Bank
Lenders and (c) the Disbursement Agent shall note in its records that all funds
and other assets in the 2014 Notes Proceeds Account have been pledged to the
Collateral Agent for the benefit of the 2014 Noteholders. Accordingly, all such
funds and assets shall not be within the bankruptcy “estate” (as such term is
used in 11 U.S.C. § 541) of the Disbursement Agent. The Disbursement Agent shall
not be under any liability for interest on any monies received by it hereunder,
except as otherwise specified in this Agreement. The Disbursement Agent hereby
expressly waives any right of set-off or similar right it may have against or in
relation to the Company Accounts and any monies, Permitted Investments or other
amounts on deposit therein.

9.5 Compensation and Reimbursement of the Disbursement Agent. The Company
covenants and agrees to pay to the Disbursement Agent from time to time, and the
Disbursement Agent shall be entitled to, the fees set forth in that certain
letter agreement between the Company and the Disbursement Agent, and the Company
will further pay or reimburse the Disbursement Agent upon its request for all
reasonable out-of-pocket expenses, disbursements and advances incurred or made
by the Disbursement Agent in accordance herewith. The obligations of the Company
under this Section 9.5 to compensate the Disbursement Agent and to pay or
reimburse the Disbursement Agent for reasonable expenses, disbursements and
advances shall constitute additional Obligations (and shall be deemed permitted
indebtedness under each Financing Agreement) hereunder and shall survive the
satisfaction and discharge of this Agreement.

9.6 Qualification of the Disbursement Agent. The Disbursement Agent hereunder
shall at all times be a corporation with offices in New York City, New York
which (a) is authorized to exercise corporation trust powers, (b) is subject to
supervision or examination by the applicable Governmental Authority, (c) shall
have a combined capital and surplus of at least Five Hundred Million
Dollars ($500,000,000), (d) shall have a long-term credit rating of not less
than A- or A3, respectively, by S&P or Moody’s; and provided, that any such bank
with a long-term credit rating of A- or A3 shall not cease to be eligible to act
as Disbursement Agent upon a downward change in either such rating of no more
than one category or grade of such minimum rating, as the case may be; and
(e) with respect to any replacement of the Person acting as Disbursement Agent
as of the Closing Date, shall be acceptable to each of the Bank Agent and the
Company (so long as no Potential Event of Default or Event of Default then
exists) and the 2014 Notes Indenture Trustee acting pursuant to the
Intercreditor Agreement. In case at any time the Disbursement Agent shall cease
to be eligible in accordance with the provisions of this Section 9.6, the
Disbursement Agent shall resign immediately upon appointment of a successor
Disbursement Agent in accordance with Section 9.7.

 

66



--------------------------------------------------------------------------------

9.7 Resignation and Removal of the Disbursement Agent. The Bank Agent and the
2014 Notes Indenture Trustee, acting pursuant to the Intercreditor Agreement,
shall have the right should they reasonably determine that the Disbursement
Agent has breached or failed to perform its obligations hereunder or has engaged
in willful misconduct or gross negligence, upon the expiration of thirty (30)
days following delivery of written notice of substitution to the Disbursement
Agent and the Company, to cause the Disbursement Agent to be relieved of its
duties hereunder and to select a substitute disbursement agent to serve
hereunder. The Disbursement Agent may resign at any time upon sixty (60) days’
written notice to all parties hereto. Such resignation shall take effect upon
the earlier of receipt by the Disbursement Agent of an instrument of acceptance
executed by a successor disbursement agent meeting the qualifications set forth
in Section 9.6 and consented to by the other parties hereto or sixty (60) days
after the giving of such notice. Upon selection of a substitute disbursement
agent, the Funding Agent and the Company and the substitute disbursement agent
shall enter into an agreement substantially identical to this Agreement and,
upon appointment of a substitute Disbursement Agent, the Disbursement Agent
shall promptly transfer to the substitute Disbursement Agent originals of all
books, records, and other documents in the Disbursement Agent’s possession
relating to this Agreement and the transactions contemplated hereby.

9.8 Merger or Consolidation of the Disbursement Agent. Any corporation into
which the Disbursement Agent may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Disbursement Agent shall be a party, or any
corporation succeeding to the corporate trust business of the Disbursement
Agent, shall, if eligible hereunder, be the successor of the Disbursement Agent
hereunder; provided, that such corporation shall be eligible under the
provisions of Section 9.6 without the execution or filing of any paper with any
party hereto or any further act on the part of any of the parties hereto except
where an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

9.9 Statements; Information. The Disbursement Agent shall provide to the Funding
Agents and the Company a monthly statement of all deposits to, and disbursements
from, each account maintained with it and interest and earnings credited to each
account established and maintained hereunder by the Disbursement Agent.

9.10 Limitation of Liability. The Disbursement Agent’s responsibility and
liability under this Agreement shall be limited as follows: (a) the Disbursement
Agent does not represent, warrant or guaranty to the Funding Agents or the
Lenders the performance by the Company, the Primary Contractors, the
Construction Guarantor, the Phase I Golf Course Contractor, the Construction
Consultant, the Project Architects, the Phase I Golf Course Designer, the Phase
I Aqua Theater and Showroom Designer, the Phase II Major Architects, the Phase
II Major Contractors, or any other Contractor or Subcontractor of their
respective obligations under the Operative Documents and shall have no duty to
inquire of any Person whether a Potential Event of Default or an Event of
Default has occurred and is continuing; (b) the Disbursement Agent shall have no
responsibility to the Company, the Funding Agents or the Lenders as a
consequence of performance by the Disbursement Agent hereunder except for any
bad faith, fraud, gross negligence or willful misconduct of the Disbursement
Agent as finally judicially determined by a court of competent jurisdiction;
(c) the Company shall remain solely

 

67



--------------------------------------------------------------------------------

responsible for all aspects of its business and conduct in connection with the
Projects, including but not limited to the quality and suitability of the Plans
and Specifications, the supervision of the work of construction, the
qualifications, financial condition and performance of all architects,
engineers, contractors, subcontractors, suppliers, consultants and property
managers, the accuracy of all applications for payment, and the proper
application of all disbursements; and (d) the Disbursement Agent is not
obligated to supervise, inspect or inform the Company of any aspect of the
development, construction or operation of the Projects or any other matter
referred to above. Each Funding Agent, each 2014 Noteholder, and each Bank
Lender (by its execution and delivery of the Bank Credit Agreement or acceptance
of an assignment thereof in accordance with the terms of the Bank Credit
Agreement) has made its own independent investigation of the financial condition
and affairs of the Loan Parties in connection with the making of the extensions
of credit contemplated by the Financing Agreements and has made and shall
continue to make its own appraisal of the creditworthiness of the Loan Parties.
Except as specifically set forth herein, the Disbursement Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of the Funding Agents or
Lenders or to provide any Funding Agent or Lender with any credit or other
information with respect thereto. The Disbursement Agent shall not have, by
reason of this Agreement, a fiduciary relationship in respect of any Funding
Agent or Lender; and nothing in this Agreement, expressed or implied, is
intended to or shall be so construed as to impose upon the Disbursement Agent
any obligations in respect of this Agreement except as expressly set forth
herein or therein. The Disbursement Agent shall have no duties or obligations
hereunder except as expressly set forth herein, shall be responsible only for
the performance of such duties and obligations and shall not be required to take
any action otherwise than in accordance with the terms hereof. In performing its
functions and duties under this Agreement, the Disbursement Agent does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Company or any of its
Affiliates. Neither the Disbursement Agent nor any of its officers, directors,
employees or agents shall be in any manner liable or responsible for any loss or
damage arising by reason of any act or omission to act by it or them hereunder
or in connection with any of the transactions contemplated hereby, including,
but not limited to, any loss that may occur by reason of forgery, false
representations, the exercise of its or their discretion, or any other reason,
except as a result of its or their bad faith, fraud, gross negligence or willful
misconduct as finally judicially determined by a court of competent
jurisdiction.

ARTICLE 10.

SAFEKEEPING OF ACCOUNTS

10.1 Application of Funds in Company Accounts. Amounts deposited in the Company
Accounts shall be applied exclusively as provided in this Agreement and the
Disbursement Agent shall at all times act and direct the securities
intermediaries under the Collateral Account Agreements so as to implement the
application of funds provisions and procedures herein set forth. The
Disbursement Agent is hereby authorized to direct the Securities Intermediary to
reduce to cash any Permitted Investment (without regard to maturity) in any
account in order to make any application required hereunder. No amount held in
any Account maintained hereunder shall be disbursed except in accordance with
the provisions hereof or as required by law.

 

68



--------------------------------------------------------------------------------

10.2 Event of Default. Notwithstanding anything to the contrary in this
Agreement, (a) upon the occurrence and during the continuance of a Potential
Event of Default or an Event of Default of which it has actual knowledge, the
Disbursement Agent shall not in any such event deposit or cause to be deposited
any amounts into the Bank Proceeds Account or the Company’s Concentration
Account or release or cause to be released any amounts to the Company unless
instructed to the contrary by (i) in the case of the 2014 Notes Proceeds
Account, the 2014 Notes Indenture Trustee and (ii) in the case of all other
Company Accounts, the Bank Agent; and (b) (i) upon the request of the Collateral
Agent after the occurrence of an Event of Default, (ii) immediately upon
obtaining knowledge of the dissolution or liquidation or Bankruptcy of the
Completion Guarantor, or (iii) upon the request of the Collateral Agent upon a
breach by the Completion Guarantor of any of its covenants and agreements under
the Completion Guaranty, the Disbursement Agent shall withdraw all funds then on
deposit in the Completion Guaranty Deposit Account and deposit the same in the
Company’s Funds Account. During the continuance of an Event of Default, the
Disbursement Agent is hereby irrevocably authorized by the Company to apply, or
cause to be applied, amounts in any Company Account to the payment of interest,
principal, fees, costs, charges or other amounts or obligations due or payable
to the Secured Parties when instructed to do so (i) by the 2014 Notes Indenture
Trustee, with respect to the 2014 Notes Proceeds Account and (ii) by the Bank
Agent with respect to all other Company Accounts.

10.3 Liens. The Disbursement Agent shall take such actions within its control
that it customarily takes in the conduct of its business to protect the Company
Accounts, and all cash, funds, Permitted Investments from time to time deposited
therein, as well as any proceeds or income therefrom (collectively, the “Company
Accounts Collateral”) free and clear of all liens, security interests,
safekeeping or other charges, demands and claims of any nature whatsoever now or
hereafter existing, in favor of anyone other than the Secured Parties (or the
Disbursement Agent, as agent for the Secured Parties) (collectively, the “Third
Party Claims”); it being understood, however, that the foregoing shall in no way
be deemed to be a guaranty or other assurance by the Disbursement Agent that
Third Party Claims will not arise.

10.4 Perfection. The Disbursement Agent shall take any steps from time to time
requested by the Collateral Agent to confirm or cause the securities
intermediaries under the Collateral Account Agreements to confirm and maintain
the priority of their respective security interests in the Company Accounts
Collateral.

ARTICLE 11.

MISCELLANEOUS

11.1 Addresses. Any communications between the parties hereto or notices
provided herein to be given may be given to the following addresses:

 

If to the Company:    Wynn Las Vegas, LLC    3131 Las Vegas Boulevard South   
Las Vegas, Nevada 89109    Attn: President    Telephone No.: (702) 770-7000   
Facsimile No.: (702) 770-1100

 

69



--------------------------------------------------------------------------------

With a copy to:

   Wynn Resorts, Limited   

3131 Las Vegas Boulevard South

  

Las Vegas, Nevada 89109

  

Attn: General Counsel

  

Telephone No.: (702) 770-2112

  

Facsimile No.: (702) 770-1349

And a copy to:

  

Skadden, Arps, Slate, Meagher & Flom LLP

  

300 South Grand Avenue, Suite 3400

  

Los Angeles, California 90071-3144

  

Attn: Jerome L. Coben, Esq.

  

Telephone No.: (213) 687-5000

  

Facsimile No.: (213) 621-5010

If to the Bank Agent:

  

Deutsche Bank Trust Company Americas

  

c/o Deutsche Bank Securities Inc.

  

200 Crescent Court, Suite 550

  

Dallas, TX 75201

  

Attn: Gerard Dupont

  

Telephone No.: (214) 740-7913

  

Facsimile No.: (214) 740-7910

  

If to the 2014 Notes

Indenture Trustee:

  

U.S. Bank National Association

  

60 Livingston Avenue

  

St. Paul, MN 55107

  

Attn: Corporate Trust Services

  

Telephone No.: (651) 495-3909

  

Facsimile No.: (651) 495-8097

If to the Disbursement Agent:

  

Deutsche Bank Trust Company Americas

  

60 Wall Street, 11th Floor

  

New York, New York 10005

  

Attn: Amy Sinensky

  

Telephone No.: (212) 250-4063

  

Facsimile No.: (212) 797-4885

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person, (b) if sent by reputable overnight delivery service, (c) in the event
overnight delivery services are not readily available, if mailed by first class
mail, postage prepaid, registered or certified with return receipt requested or
(d) if sent by prepaid telex, or by telecopy with correct answer back received.
Notice so given shall be effective upon receipt by the addressee, except that
communication or notice so transmitted by telecopy or other direct written
electronic means shall be deemed to have been validly and effectively given on
the day (if a Banking Day and, if not, on the next following Banking Day) on
which it is validly transmitted if transmitted before 4 p.m., recipient’s time,
and if transmitted after that time, on the next following Banking Day; provided,

 

70



--------------------------------------------------------------------------------

however, that if any notice is tendered to an addressee and the delivery thereof
is refused by such addressee, such notice shall be effective upon such tender.
Any party shall have the right to change its address for notice hereunder to any
other location by giving no less than ten (10) days’ notice to the other parties
in the manner set forth hereinabove.

11.2 Delay and Waiver. No delay or omission to exercise any right, power or
remedy accruing upon the occurrence of any Potential Event of Default or Event
of Default or any other breach or default of the Company under this Agreement
shall impair any such right, power or remedy of the Funding Agents, the Lenders,
the Disbursement Agent or any other Secured Party nor shall it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or in any
similar breach or default thereafter occurring, nor shall any waiver of any
single Potential Event of Default, Event of Default or other breach or default
be deemed a waiver of any other Potential Event of Default, Event of Default or
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any of the Funding
Agents, the Lenders or the Disbursement Agent, of any Potential Event of
Default, Event of Default or other breach or default under this Agreement, or
any waiver on the part of any of the Funding Agents, the Lenders or the
Disbursement Agent, of any provision or condition of this Agreement, must be in
writing and shall be effective only to the extent in such writing specifically
set forth. Neither any waiver, permit, consent or approval of any kind or
character on the part of any of the Funding Agents, the Lenders or the
Disbursement Agent of any Potential Event of Default, Event of Default or other
breach or default under this Agreement nor any waiver on the part of any of the
Funding Agents, the Lenders or the Disbursement Agent of any provision or
condition of this Agreement shall be effective or binding with respect to any
other Operative Document. All remedies under this Agreement or by law or
otherwise afforded to any of the Funding Agents, the Lenders or the Disbursement
Agent shall be cumulative and not alternative.

11.3 Entire Agreement. This Agreement and any agreement, document or instrument
attached hereto or referred to herein integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral negotiations and
prior writings in respect to the subject matter hereof, all of which
negotiations and writings are deemed void and of no force and effect.

11.4 Governing Law. This Agreement shall be governed by the laws of the State of
New York of the United States of America and shall for all purposes be governed
by and construed in accordance with the laws of such state without regard to the
conflict of law rules thereof other than Section 5-1401 of the New York General
Obligations Law.

11.5 Severability. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

11.6 Headings. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

 

71



--------------------------------------------------------------------------------

11.7 Limitation on Liability. NO CLAIM SHALL BE MADE BY THE COMPANY OR ANY OF
ITS AFFILIATES AGAINST THE FUNDING AGENTS, THE LENDERS, THE DISBURSEMENT AGENT
OR ANY OTHER SECURED PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES, DIRECTORS,
EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (WHETHER OR NOT THE CLAIM THEREFOR IS BASED ON CONTRACT, TORT
OR DUTY IMPOSED BY LAW), IN CONNECTION WITH, ARISING OUT OF OR IN ANY WAY
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER
OPERATIVE DOCUMENTS OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND THE COMPANY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON
ANY SUCH CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

11.8 Waiver of Jury Trial. ALL PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENTS, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF ANY PARTY TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE FUNDING AGENTS, DISBURSEMENT AGENT AND EACH OF THE OTHER LENDERS AND
SECURED PARTIES TO ENTER INTO THIS AGREEMENT.

11.9 Consent to Jurisdiction. Any legal action or proceeding by or against the
Company or with respect to or arising out of this Agreement may be brought in or
removed to the courts of the State of New York, in and for the County of New
York, or of the United States of America for the Southern District of New York.
By execution and delivery of this Agreement, the Company accepts, for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts for legal proceedings arising out of or in connection with
this Agreement and irrevocably consents to the appointment of the CT Corporation
System, whose current address is 111 Eighth Avenue, New York, NY 10011, as its
agent to receive service of process in New York, New York. Nothing herein shall
affect the right to serve process in any other manner permitted by law or any
right to bring legal action or proceedings in any other competent jurisdiction,
including judicial or non-judicial foreclosure of real property interests which
are part of the Project Security. The Company further agrees that the aforesaid
courts of the State of New York and of the United States of America for the
Southern District of New York shall have exclusive jurisdiction with respect to
any claim or counterclaim of the Company based upon the assertion that the rate
of interest charged by or under this Agreement, or under the other Financing
Agreements is usurious. The Company hereby waives any right to stay or dismiss
any action or proceeding under or in connection with any or all of the Projects,
this Agreement or any other Operative Document brought before the foregoing
courts on the basis of forum non-conveniens.

11.10 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

72



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company may not assign or otherwise transfer
any of its rights under this Agreement.

11.11 Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Company’s obligations hereunder or under the other Financing Agreements, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by the Secured Parties. In the event that
any payment or any part thereof is so rescinded, reduced, restored or returned,
such obligations shall be reinstated and deemed reduced only by such amount paid
and not so rescinded, reduced, restored or returned.

11.12 No Partnership; Etc. The Secured Parties and the Company intend that the
relationship between them shall be solely that of creditor and debtor. Nothing
contained in this Agreement or in any of the other Financing Agreements shall be
deemed or construed to create a partnership, tenancy-in-common, joint tenancy,
joint venture or co-ownership by or between the Secured Parties and the Company
or any other Person. The Secured Parties shall not be in any way responsible or
liable for the debts, losses, obligations or duties of the Company or any other
Person with respect to the Projects or otherwise. All obligations to pay real
property or other taxes, assessments, insurance premiums, and all other fees and
charges arising from the ownership, operation or occupancy of the Projects and
to perform all obligations under the agreements and contracts relating to the
Projects shall be the sole responsibility of the Company.

11.13 Costs and Expenses.

11.13.1 Reimbursement of Costs. The Company shall (subject to the limitations
set forth herein and, with respect to the Bank Agent, the Disbursement Agent,
the Collateral Agent and the Nevada Collateral Agent, to the express provisions
of the Financing Agreements or any other fee letters or engagement letters to
which such Funding Agent, the Disbursement Agent, the Collateral Agent or the
Nevada Collateral Agent is a party) pay the reasonable legal, engineering, other
professional and all other fees and costs of the Funding Agents, the
Disbursement Agent, the Collateral Agent and the Nevada Collateral Agent and
their consultants and advisors, the reasonable travel expenses and other
out-of-pocket costs incurred by each of them in connection with preparation,
negotiation, execution and delivery, and where appropriate, registration, of the
Operative Documents (and all matters incidental thereto), the administration of
the transactions contemplated by the Operative Documents (including, without
limitation the administration of this Agreement, the other Operative Documents
and the Security Documents) and the preservation or enforcement of any of their
respective rights or in connection with any amendments, waivers or consents
required under this Agreement. The Funding Agents, the Disbursement Agent, the
Collateral Agent and the Nevada Collateral Agent will reasonably consult with
the Company on a regular basis with respect to on-going costs of such Persons’
consultants and advisors and unless a Potential Event of Default or Event of
Default shall have occurred and be continuing, if requested by the Company, the
Funding Agents, the Disbursement Agent, Collateral Agent and the Nevada
Collateral Agent may agree with the Company that such costs be subject to a
reasonable fee cap.

11.13.2 Foreclosure. The provisions of this Section 11.13 shall survive
foreclosure of the Security Documents and satisfaction or discharge of the
Company’s

 

73



--------------------------------------------------------------------------------

obligations hereunder, and shall be in addition to any other rights and remedies
of any the Funding Agents, the Disbursement Agent, Collateral Agent and the
Nevada Collateral Agent.

11.13.3 Payment Due Dates. Any amounts payable by the Company pursuant to this
Section 11.13 shall be payable thirty (30) Banking Days after the Company
receives an invoice for such amounts from the Funding Agents, the Disbursement
Agent, Collateral Agent or the Nevada Collateral Agent, as the case may be.

11.14 Counterparts. This Agreement may be executed in one or more duplicate
counterparts (including by facsimile) and when signed by all of the parties
listed below shall constitute a single binding agreement.

11.15 Termination. This Agreement shall, subject to Section 11.11 and to the
next sentence, terminate and be of no further force or effect on the Termination
Date upon completion of the transfer and release of funds contemplated by
Section 2.9.3 (other than amounts on deposit in the Project Liquidity Reserve
Account that are not yet eligible for release to the Company pursuant to
Section 2.2.8). The provisions of Article 9 and Section 11.13 shall survive the
termination of this Agreement. The provisions of Section 2.2.8 with respect to
the Project Liquidity Reserve Account shall survive until all amounts on deposit
therein are released to the Company pursuant to Section 2.2.8. This Agreement
shall cease to apply to or otherwise govern the Phase I Project from and after
the Phase I Final Completion Date.

11.16 Amendments. The Bank Agent (acting under the Bank Credit Agreement) may
amend this Agreement without the 2014 Notes Indenture Trustee’s consent;
provided, however that the Bank Agent shall not be entitled to amend the funding
allocation between the 2014 Notes Proceeds Account and the Bank Credit Facility
set forth in Section 2.4.1(b). Except as otherwise provided in the preceding
sentence, any amendment to this Agreement must be in writing and must be signed
by each party hereto.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

74



--------------------------------------------------------------------------------

EXHIBIT B to the

Disbursement Agreement

DEFINITIONS

“Additional Construction Agreements” means any other documents or agreements
entered into after the Closing Date relating to the development, design,
engineering, installation or construction of a Project (including, without
limitation, any Contracts with respect to the Phase II Project).

“Additional Notes” shall have the meaning given in the 2014 Notes Indenture.

“Additional Notes Sub-Account” means a sub-account within the 2014 Notes
Proceeds Account established under and designated as such pursuant to the
Company Disbursement Collateral Account Agreement.

“Advance” means (a) with respect to the Bank Credit Facility, an advance of
Loans deposited in the Company’s Concentration Account or a transfer of funds
from the Bank Proceeds Account to the Company’s Concentration Account or the
issuance of a Letter of Credit thereunder, (b) with respect to the 2014 Notes, a
transfer of funds from the 2014 Notes Proceeds Account to the Company’s
Concentration Account, (c) with respect to amounts on deposit in the Company’s
Funds Account, a release or transfer of funds from the Company’s Funds Account
and (d) a transfer of funds from the Completion Guaranty Deposit Account or the
Project Liquidity Reserve Account pursuant to Section 5.5.3.

“Advance Date” means the date on which an Advance is required to be deposited in
the Company’s Concentration Account pursuant to Section 2.3.3(a)(i) of the
Disbursement Agreement.

“Advance Request” means an advance request and certificate in the form of
Exhibit C-1 to the Disbursement Agreement.

“Affiliate” as applied to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by,” and “under
common control with”) as applied to any Person means the power, directly or
indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Affiliate Real Estate Agreements” means, collectively, the Golf Course Lease,
the Water Access Easement and the Shuttle Easement.

“Amendment Date” means [            ,      2006].

 

1



--------------------------------------------------------------------------------

“Anticipated Cost Reports” means, collectively, the Phase I Anticipated Cost
Report and, from and after the Phase II Approval Date, the Phase II Anticipated
Cost Report.

“Anticipated Earnings” means, at any time, with respect to the Company’s Funds
Account, the 2014 Notes Proceeds Account, the portion of the Company’s
Concentration Account that is credited to the Construction Tracking Account, the
Completion Guaranty Deposit Account, the Bank Proceeds Account and the Project
Liquidity Reserve Account, respectively, the amount of investment income which
the Company reasonably determines with the concurrence of the Disbursement Agent
(acting in its sole discretion exercised in good faith) will accrue on the funds
in each such Company Account through the anticipated Completion Date of the last
Project, taking into account the current and future anticipated rates of return
on Permitted Investments in such Company Accounts and the anticipated times and
amounts of draws from each such Company Account for the payment of Project
Costs.

“Arrangers” shall have the meaning given in the Bank Credit Agreement.

“Availability Period” shall mean the period commencing on the Closing Date and
ending on the earlier to occur of (a) the Termination Date and (b) (i) with
respect to Project Costs allocated to the Phase I Project in the Phase I Project
Budget, the Outside Phase I Completion Deadline and (ii) with respect to Project
Costs allocated to the Phase II Project in the Phase II Project Budget, the
Phase II Revolving Commitment Sunset Date (if the Phase II Approval Date has not
previously occurred), and otherwise, the Outside Phase II Completion Deadline.

“Available Funds” means, from time to time, the sum of (i) the unutilized
Commitments (excluding, at any time prior to the Phase II Approval Date, the sum
of $550,000,000 plus the aggregate net proceeds of Additional Notes issued as of
such time), plus (ii) the aggregate then undrawn and unexpired amount of the
standby Letters of Credit then outstanding under the Bank Credit Facility to the
extent issued in respect of Project Costs, plus (iii) the credit balance of the
Construction Tracking Account and amounts on deposit in the Company’s Funds
Account and the 2014 Notes Proceeds Account and all Anticipated Earnings
thereon, plus (iv) the aggregate amount on deposit in the Completion Guaranty
Deposit Account, plus (v) all Anticipated Earnings on the Completion Guaranty
Deposit Account, plus (vi) the amounts on deposit in the Bank Proceeds Account
and all Anticipated Earnings thereon, plus (vii) the lesser of (A) the aggregate
amount of Project Costs with respect to the Phase I Project or the Phase II
Project, as the case may be, which the Construction Guarantor and/or the
applicable Primary Contractor has agreed or confirmed in writing, to the
reasonable satisfaction of the Disbursement Agent, that it is responsible for
paying (on a timely basis relative to the Project’s cash needs) from its own
funds but which it has not yet paid, but only to the extent that such funds have
been deposited in an account which is subject to a perfected first priority
security interest in favor of the Disbursement Agent on behalf of the Secured
Parties and (B) the aggregate amount of Remaining Costs for the “GMP Contract”
Line Item Category allocated to such Project in the applicable Project Budget
plus, (viii) any amounts committed by Wynn Resorts to be contributed to the
payment of Project Costs pursuant to a commitment and documentation that is in
form and substance reasonably acceptable to the Majority of the Arrangers, plus,
(ix) from and after the Phase II Approval Date, the Phase I Excess Cash Flow
Credit Amount.

 

2



--------------------------------------------------------------------------------

“Bank Agent” means Deutsche Bank Trust Company Americas in its capacity as
Administrative Agent under the Bank Credit Agreement and its successors in such
capacity.

“Bank Credit Agreement” means that certain Credit Agreement dated as of
December 14, 2004 among the Company, the Bank Agent, Deutsche Bank Securities
Inc., as lead arranger and joint book-running manager, Bank of America, N.A., as
syndication agent, Banc of America Securities LLC, as joint book-running
manager, Bear Stearns Corporate Lending, Inc., as joint documentation agent,
Bear, Stearns & Co. Inc., as arranger and joint book-running manager, JPMorgan
Chase Bank, N.A., as joint documentation agent, J.P. Morgan Securities Inc., as
arranger and joint book-running manager, Societe Generale, as joint
documentation agent, SG Americas Securities, LLC, as arranger and joint
book-running manager, and the Bank Lenders, as amended by that certain First
Amendment to Credit Agreement, dated as of April 26, 2005, that certain Second
Amendment to Credit Agreement, dated as of June 29, 2005, that certain [Third
Amendment to Credit Agreement], dated as of [                    ], 2006, and as
further amended, amended and restated, supplemented or otherwise modified from
time to time, or any permitted refinancings thereof.

“Bank Credit Facility” means, collectively, the term loan credit facility and
the revolving facility described in and made available from time to time to the
Company by the Bank Lenders under the Bank Credit Agreement.

“Bank Environmental Indemnity Agreements” means those certain Indemnity
Agreements dated as of December 14, 2004 and made by each of the Company, Wynn
Golf and Wynn Sunrise for the benefit of the Bank Agent and certain other
indemnified parties.

“Bank Guarantee” means that certain Guarantee, dated as of December 14, 2004,
executed by the Company and each other Loan Party, in favor of the Collateral
Agent.

“Bank Lenders” has the meaning given to the term “Lenders” in the Bank Credit
Agreement.

“Bank Proceeds Account” means the account referenced in Section 2.2.5 of the
Disbursement Agreement and established pursuant to the Company Disbursement
Collateral Account Agreement.

“Bank Revolving Facility” means the revolving loan credit facility described in
and made available from time to time to the Company by the Bank Lenders under
the Bank Credit Agreement.

“Banking Day” means (a) for all purposes other than as covered by clause (b)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or Nevada or is a day on which banking
institutions located in either such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the “Eurodollar Rate”
(as defined in the Bank Credit Agreement) or any “Eurodollar Loans” (as defined
in the Bank Credit Agreement), any day that is a Banking Day described in
clause (a) above and that is also a day for trading by and between banks in
Dollar deposits in the London, England interbank market.

 

3



--------------------------------------------------------------------------------

“Bankruptcy” means, with respect to any Person, that (i) a court having
jurisdiction over any Project Security shall have entered a decree or order for
relief in respect of such Person in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order has not been stayed; or any other
similar relief shall have been granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against such Person, under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction over any Project Security for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over such Person, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of such Person,
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of such Person, and any such event described in this clause (ii)
shall continue for 60 days unless dismissed, bonded or discharged; or (iii) such
Person shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
such Person shall make any assignment for the benefit of creditors, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due and payable or if the fair market value of its assets does
not exceed its aggregate liabilities; or (iv) such Person shall, or the board of
directors, manager or managing member of such Person (or any committee thereof)
shall, adopt any resolution or otherwise authorize any action to approve any of
the actions referred to in clause (iii) above.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute thereto.

“Building Department” means the Clark County Building Department.

“Buy-Sell Agreement” means that certain Buy-Sell Agreement dated as of June 13,
2002 among Stephen A. Wynn, an individual, Kazuo Okada, an individual, Aruze
USA, Inc., a Nevada corporation, and Aruze Corp., a Japanese public corporation,
as supplemented by that certain Agreement, dated as of June 13, 2002, between
Stephen A. Wynn, an individual, and Wynn Resorts, Limited, a Nevada corporation.

“Cage Cash” means any amounts held in cash at the Projects in connection with
and necessary for the ordinary course of operations of the casino and gaming
areas within the Projects.

“Cash Management Account” means the account referenced in Section 2.2.4 of the
Disbursement Agreement and established pursuant to the Local Company Collateral
Account Agreement.

“Capital Corp.” means Wynn Las Vegas Capital Corp., a Nevada corporation.

 

4



--------------------------------------------------------------------------------

“Closing Date” means the first date on which each of the conditions precedent
listed in Section 3.1 of the Disbursement Agreement have been satisfied or
waived.

“Closing Date Outstanding Releases” has the meaning given in Section 3.1.36 of
the Disbursement Agreement.

“Closing Financing Agreements” has the meaning given in Section 3.1.1 of the
Disbursement Agreement.

“Closing Transactions” means all transactions contemplated to occur on the
Closing Date pursuant to the Offering Memorandum, dated as of November 22, 2004,
relating to the offering by the Company and Capital Corp. of the 2014 Notes,
including the “Refinancing Transactions” (as such term is defined in the Bank
Credit Agreement).

“Collateral Account Agreements” means, collectively, the Company Collateral
Account Agreements, the Completion Guaranty Collateral Account Agreement and any
other collateral account agreement entered into on or after the Closing Date
granting any one or more of the Secured Parties a security interest in any
account.

“Collateral Agent” means Deutsche Bank Trust Company Americas, in its capacity
as collateral agent under the Intercreditor Agreement and its successors in such
capacity.

“Collateral Agency Agreement” means that certain Collateral Agency Agreement,
dated as of December 14, 2004, among the Bank Agent, the 2014 Notes Indenture
Trustee and the Nevada Collateral Agent.

“Commitment” means the aggregate principal amount of all Loans to the Company
which may be made under the Bank Credit Facility for the purpose of financing
Project Costs.

“Commitment Letter” means that certain Commitment Letter dated
November 15, 2004, among Wynn Resorts, Limited, the Company, Deutsche Bank
Securities Inc., Bank of America Securities LLC, Bank of America, N.A., Bear
Sterns Corporate Lending, Inc., Bear, Sterns & Co. Inc., JPMorgan Chase Bank,
J.P. Morgan Securities Inc., Societe Generale, SG Americas Securities, LLC and
those certain initial agents and arrangers party thereto.

“Company” means Wynn Las Vegas, LLC, a Nevada limited liability company.

“Company Accounts” means the Company’s Funds Account, the 2014 Notes Proceeds
Account, the Disbursement Account, the Cash Management Account, the Company’s
Concentration Account, the Bank Proceeds Account, the Completion Guaranty
Deposit Account, the Project Liquidity Reserve Account and any sub-accounts
thereof or any successor accounts or sub-accounts established pursuant to the
Collateral Account Agreements.

“Company Accounts Collateral” has the meaning given in Section 10.3 of the
Disbursement Agreement.

 

5



--------------------------------------------------------------------------------

“Company Collateral Account Agreements” means, collectively, the Company
Disbursement Collateral Account Agreement and the Local Company Collateral
Account Agreements.

“Company Disbursement Collateral Account Agreement” means that certain
Disbursement Collateral Account Agreement, dated as of December 14, 2004, among
the Company, the Collateral Agent and the Securities Intermediary.

“Company’s Closing Certificate” means a Closing Certificate in the form of
Exhibit B-1 to the Disbursement Agreement.

“Company’s Concentration Account” means the account No. 00 496 907 2858 held at
Bank of America, N.A..

“Company’s Funds Account” means the account referenced in Section 2.2.1 of the
Disbursement Agreement and established pursuant to the Company Disbursement
Collateral Account Agreement.

“Company’s Phase II Approval Date Certificate” means a certificate substantially
in the form of Exhibit R-1 to the Disbursement Agreement.

“Completion” means that, for the applicable Project, each of the following has
occurred:

 

  (a) the Opening Date for such Project shall have occurred;

 

  (b) all Contractors and Subcontractors shall have been paid in full for all
work performed with respect to such Project (other than (A) Retainage Amounts
and other amounts that, as of the Completion Date for such Project, are being
withheld from the Contractors and Subcontractors in accordance with the
provisions of the Project Documents, (B) amounts being contested in accordance
with the Financing Agreements so long as adequate reserves have been established
through an allocation in the Anticipated Cost Report for such Project and in
accordance with any requirements of such Financing Agreements and (C) amounts
payable in respect of Project Punchlist Items for such Project to the extent not
covered by the foregoing clause (A));

 

  (c) for Project Punchlist Items, a list of any remaining Project Punchlist
Items for such Project (including the estimated cost of each such remaining
Project Punchlist Item) shall have been delivered to the Construction Consultant
and the Disbursement Agent by the Company and approved by the Construction
Consultant as a reasonable final punchlist (such approval not to be unreasonably
withheld);

 

  (d)

with respect to the Phase I Project, each of the Phase I Primary Contractor, the
Phase I Golf Course Contractor, the Phase I Parking Structure Contractor, the
Phase I Architect, the Phase I Golf Course Designer, and

 

6



--------------------------------------------------------------------------------

 

the Phase I Aqua Theater and Showroom Designer, and, with respect to the
Phase II Project, each of the Phase II Major Contractors and the Phase II Major
Architects, shall have delivered its Completion Certificate certifying, among
other things, that “substantial completion” of the work under its respective
Construction Agreement with respect to such Project has occurred and such
certifications shall have been accepted by the Company and the Construction
Consultant in accordance with Section 6.2.2 of the Disbursement Agreement; and

 

  (e) for each Contract and Subcontract for which a Payment and Performance Bond
is required pursuant to Section 5.9 of the Disbursement Agreement and for which
the Company (or the applicable Contractor) will release retainage as a result of
Completion of such Project being achieved, the Company shall have delivered from
the surety under each such Payment and Performance Bond (i) a “Consent of Surety
to Reduction in or Partial Release of Retainage” (AIA form G707A) if a partial
release of Retainage Amounts held under such Contract or Subcontract will be
made or (ii) a “Consent of Surety to Final Payment” (AIA form G707) if a release
of all Retainage Amounts held under such Contract or Subcontract will be made).

“Completion Certificates” means, collectively, with respect to each Project, the
Completion Certificates substantially in the form of Exhibits T-1, T-2, T-3,
T-4, T-5, T-6, T-7, T-8, T-9 and T-10 to the Disbursement Agreement to be
delivered by the Company, the Construction Consultant, the Project Architects,
the Primary Contractors, the Phase I Golf Course Designer, the Phase I Aqua
Theater and Showroom Designer, the Phase I Golf Course Contractor, the Phase I
Parking Structure Contractor, the Phase II Major Architects and the Phase II
Major Contractors, as the case may be, relating to Completion of each Project.

“Completion Date” means the Phase I Completion Date or the Phase II Completion
Date, as the case may be.

“Completion Guarantor” means Wynn Completion Guarantor, LLC, a Nevada limited
liability company.

“Completion Guaranty” means that certain Completion Guaranty, dated as of
December 14, 2004, executed by the Completion Guarantor in favor of the Bank
Agent and the 2014 Notes Indenture Trustee.

“Completion Guaranty Collateral Account Agreement” means that certain Completion
Guaranty Collateral Account Agreement, dated as of December 14, 2004, among the
Completion Guarantor, the Collateral Agent and the Securities Intermediary.

“Completion Guaranty Deposit Account” means the account referenced in
Section 2.2.7 of the Disbursement Agreement and established pursuant to the
Completion Guaranty Collateral Account Agreement.

 

7



--------------------------------------------------------------------------------

“Completion Guaranty Release Certificate” means the Completion Guaranty Release
Certificates substantially in the form of Exhibits R-6 and R-7 to the
Disbursement Agreement to be delivered by the Company and the Construction
Consultant.

“Completion Guaranty Release Conditions” means that (a) the Phase I Substantial
Completion Date and the Phase I Completion Date shall have occurred and either
(i) the Phase II Completion Date (if the Phase II Approval Date shall have
occurred prior to the Phase II Revolving Commitment Sunset Date) shall have
occurred or (ii) the Phase II Revolving Commitment Sunset Date (if the Phase II
Approval Date shall have not occurred prior to the Phase II Revolving Commitment
Sunset Date) shall have occurred, (b) a Notice of Completion has been posted
with respect to each Project and recorded in the Office of the County Recorder
of Clark County, Nevada and the statutory period for filing mechanics liens
under Nevada law with respect to work performed before filing such Notice of
Completion has expired, (c) the Funding Agents have received final 101.6
endorsements from the Title Insurer insuring the priority of their respective
Liens on the Project Security, (d) the Company shall have delivered to the
Disbursement Agent, the Bank Agent and the 2014 Notes Indenture Trustee its
Completion Guaranty Release Certificate certifying that (i) all Project
Punchlist Items have been completed for each Project other than Punchlist Items
with an aggregate value (as reasonably determined by the Construction
Consultant) of not more than $17.5 million so long as 150% of the Project
Punchlist Completion Amount for such uncompleted Punchlist Items shall have been
reserved in the Company’s Concentration Account (and credited to the
Construction Tracking Account), the Bank Proceeds Account and/or the Completion
Guaranty Deposit Account and (ii) the Company has settled with the Contractors
all claims for payments and amounts due under the Contracts and the Company has
received a final lien release from each Contractor and Subcontractor as required
under the Disbursement Agreement, each in the form of Exhibit H-3 to the
Disbursement Agreement, other than with respect to disputed claims (including
claims subject to audit before payment) not exceeding $15.0 million in the
aggregate so long as an amount equal to such disputed amounts shall have been
reserved in the Company’s Concentration Account (and credited to the
Construction Tracking Account), the Bank Proceeds Account and/or the Completion
Guaranty Deposit Account, (e) the Construction Consultant shall have delivered
its Completion Guaranty Release Certificate, and (f) the Company shall have
delivered from the surety under each Payment and Performance Bond required
pursuant to Section 5.9 of the Disbursement Agreement a “Consent of Surety to
Final Payment” (AIA form G707) other than with respect to Contracts and
Subcontracts for which the Company is disputing amounts in accordance with
clause (d)(ii) above.

“Completion Guaranty Release Date” means the date on which the Disbursement
Agent countersigns the Company’s Completion Guaranty Release Certificate
acknowledging that the Completion Guaranty Release Conditions have been
satisfied.

“Consents” means consents to the collateral assignment by the Company of
Material Project Documents in substantially the form of Exhibit P to the
Disbursement Agreement (or as otherwise approved by the Majority of the
Arrangers (in the case of Section 3.4) or the Bank Agent (in the case of
Section 6.5), as applicable).

“Construction Agreements” means each Contract, each Payment and Performance Bond
and the Construction Guaranty and each other guarantee related to any Contract.

 

8



--------------------------------------------------------------------------------

“Construction Consultant” means Inspection & Valuation International, Inc. or
any other Person appointed from time to time in accordance with Section 8.1 of
the Disbursement Agreement to serve as the Construction Consultant under the
Disbursement Agreement.

“Construction Consultant Engagement Agreement” means that certain proposal
letter, dated as of December 8, 2004, by and among the Construction Consultant,
the Disbursement Agent, the Bank Agent and the 2014 Notes Indenture Trustee.

“Construction Consultant’s Advance Certificate” means, with respect to any
Advance Request, a certificate in the form of Exhibit C-2 to the Distribution
Agreement in which the Construction Consultant shall either confirm or object to
the certifications made in such Advance Request.

“Construction Consultant’s Closing Certificate” means a closing certificate in
the form of Exhibit B-2 to the Disbursement Agreement.

“Construction Consultant’s Report” means a report or an updated report of the
Construction Consultant delivered to the Disbursement Agent, the Bank Agent
and/or the Representatives of the Initial Purchasers pursuant to Section 3.1.10
and Section 3.4.8 of the Disbursement Agreement and stating, among other things,
that (a) the Construction Consultant has reviewed the Material Project
Documents, the Plans and Specifications, and other material information
reasonably deemed necessary by the Construction Consultant for the purpose of
evaluating whether the applicable Project can be constructed and completed in
the manner contemplated by the Operative Documents and (b) based on its review
of such information, the Construction Consultant is of the opinion that the
Phase I Project or the Phase II Project, as applicable, can be constructed in
the manner contemplated by the Operative Documents and, in particular, that each
Project can be constructed and completed in accordance with the Material Project
Documents and the Plans and Specifications within the parameters set by the
Project Schedule and the Project Budget for such Project.

“Construction Guarantor” means Austi, Inc., a Nevada corporation.

“Construction Guaranty” means that certain Amended and Restated Continuing
Guaranty dated as of October 22, 2002, executed by the Construction Guarantor in
favor of the Company.

“Construction Tracking Account” has the meaning given in Section 5.1.1 of the
Disbursement Agreement.

“Contractors” means any architects, consultants, designers, contractors,
Subcontractors, suppliers, laborers or any other Persons engaged by any Loan
Party in connection with the design, engineering, installation and construction
of the Projects (including the Project Architects, the Primary Contractors, the
Phase I Golf Course Contractor, the Phase I Parking Structure Contractor, the
Phase I Golf Course Designer, the Phase I Aqua Theater and Showroom Designer,
the Phase II Major Architects and the Phase II Major Contractors).

 

9



--------------------------------------------------------------------------------

“Contracts” means, collectively, the contracts entered into, from time to time,
between any Loan Party and any Contractor for performance of services or sale of
goods in connection with the design, engineering, installation or construction
of any Projects.

“Debt Service” means all principal payments, interest or premium, if any, and
other amounts payable or accrued from time to time under the Bank Credit
Agreement or the 2014 Notes.

“Deeds of Trust” means, collectively, the Wynn Las Vegas Deed of Trust, the Wynn
Sunrise Deed of Trust and the Wynn Golf Deed of Trust.

“De Minimis Scope Change(s)” means any Scope Change which does not increase or
decrease the amount of Project Costs for any particular Project by more than
$5,000,000; provided that, the aggregate absolute value of all such De Minimis
Scope Changes for any particular Project may not exceed $50,000,000, in the
aggregate.

“Development Agreements” means collectively, (a) that certain Restrictive
Covenant Running with the Land, by and between Clark County, Nevada and Sheraton
Desert Inn Corporation, dated as of December 9, 1999, (b) that certain
Dedication Agreement by and between Clark County, Nevada and Hotel A LLC, a
Nevada limited liability company, dated as of May 21, 2002, (c) that certain
Road Improvement Agreement, by and between Clark County, Nevada and Sheraton
Desert Inn Corporation, dated as of December 21, 1999 and recorded February 4,
2000, in Book 20000204 as Document No. 00871, of Official Records, (d) that
certain Off-Site Improvement Agreement, by and between Clark County, Nevada and
Wynn Design & Development, LLC, dated as of April 15, 2002 and recorded
April 29, 2002, in Book 20020429 as Document No. 03371, of Official Records,
(e) that certain Off-Site Improvements Agreement, by and between Clark County,
Nevada and Wynn Design & Development, LLC, dated as of April 15, 2002 and
recorded April 29, 2002, in Book 20020429 as Document No. 03372, of Official
Records, (f) that certain Cost Participation Agreement for Pedestrian Bridges at
Spring Mountain Road and Las Vegas Boulevard South, by and between Clark County,
Nevada and the Company, dated as of January 21, 2003 and recorded January 29,
2003, in Book 20030129 as Document No. 03174, of Official Records, and (g) any
other agreements relating to the construction of the Projects entered into
between the Company and a Governmental Authority.

“Disbursement Account” means the account referenced in Section 2.2.3 of the
Disbursement Agreement and established pursuant to the Company Disbursement
Collateral Account Agreement.

“Disbursement Agent” means Deutsche Bank Trust Company Americas, in its capacity
as the disbursement agent under the Disbursement Agreement, and its successors
in such capacity.

“Disbursement Agreement” means that certain Master Disbursement Agreement, dated
as of December 14, 2004, among the Company, the Bank Agent, the 2014 Notes
Indenture Trustee and the Disbursement Agent, as amended by that certain First
Amendment to Master Disbursement Agreement, dated as of April 26, 2005, as
amended by that certain Second

 

10



--------------------------------------------------------------------------------

Amendment to Master Disbursement Agreement, dated as of June 28, 2005, as
amended by that certain Third Amendment to Master Disbursement Agreement, dated
as of [                ], 2006, and as further amended, amended and restated,
supplemented or otherwise modified from time to time.

“Dollar” and “$” means dollars in lawful currency of the United States of
America.

“Entertainment Facility” means the Avenue Q showroom or entertainment facility
adjoining the Phase I Project on the Site.

“Event of Default” has the meaning given in Section 7.1 of the Disbursement
Agreement.

“Event of Force Majeure” means any event that causes a delay in the construction
of the Projects and is outside any Loan Party’s reasonable control but only to
the extent (a) such event does not arise out of the negligence or willful
misconduct of any Loan Party and (b) such event consists: of an Act of God (such
as tornado, flood, hurricane, etc.); fires and other casualties; strikes,
lockouts or other labor disturbances (except to the extent taking place at the
Site only); riots, insurrections or civil commotions; embargoes, shortages or
unavailability of materials, supplies, labor, equipment and systems that first
arise after the Closing Date, but only to the extent caused by another act,
event or condition covered by this clause (b); the requirements of law,
statutes, regulations and other Legal Requirements enacted after the Closing
Date; orders or judgments; or any similar types of events, provided that the
Company has sought to mitigate the impact of the delay.

“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal), any of the following: (i) any loss, destruction
or damage of such property or asset; (ii) any actual condemnation, seizure or
taking by exercise of the power of eminent domain or otherwise of such property
or asset, or confiscation of such property or asset or the requisition of the
use of such property or asset; or (iii) any settlement in lieu of clause (ii)
above.

“Exhausted” means, (a) with respect to the Bank Credit Facility, the time at
which the Commitment under such Facility has been utilized and the Bank Proceeds
Account has no funds remaining on deposit therein and no further Advances are
available thereunder for the payment of Project Costs, (b) with respect to the
2014 Notes, the time at which no funds remain in the 2014 Notes Proceeds Account
and (c) with respect to the Company’s Funds Account, the Completion Guaranty
Deposit Account or the Project Liquidity Reserve Account, the time at which no
funds remain on deposit therein.

“Facility” or “Facilities” means, as the context may require, any or all of the
Bank Credit Facility and the 2014 Notes Proceeds.

“Facility Agreements” means, collectively, the Bank Credit Agreement and the
2014 Notes Indenture.

 

11



--------------------------------------------------------------------------------

“Fairway Villas” means the eighteen additional luxury suites fairway villas to
be built as part of the Phase I Project on the portion of the Phase I Site
referred to as “Area 7” under the Phase I Primary Construction Contract.

“Final Completion” means that, with respect to each Project: (a) the Completion
Date for such Project shall have occurred, (b) such Project shall have received
a permanent certificate of occupancy from the Building Department (and copies of
such certificate shall have been delivered to the Disbursement Agent, the Bank
Agent, and the Construction Consultant), (c) a Notice of Completion shall have
been posted with respect to such Project and recorded in the Office of the
County Recorder of Clark County, Nevada and the statutory period for filing
mechanics liens under Nevada law with respect to work performed before filing
such Notice of Completion shall have expired, (d) the Funding Agents shall have
received final 101.6 endorsements from the Title Insurer insuring the priority
of their respective Liens on the Project Security, (e) the Company shall have
delivered to the Disbursement Agent, the Bank Agent and the 2014 Notes Indenture
Trustee its Final Completion Certificate certifying that (i) all Project
Punchlist Items for such Project have been completed and the Company has settled
with the Contractors all claims for payments and amounts due under the Contracts
relating to such Project and the Company has received a final lien release from
each Contractor and Subcontractor as required under the Disbursement Agreement,
each in the form of Exhibit H-3 of the Disbursement Agreement, (f) the
Construction Consultant, the Project Architect and the Primary Contractor for
such Project each shall have delivered its Final Completion Certificate and the
Company and the Construction Consultant shall have accepted the Primary
Contractor’s Final Completion Certificate in accordance with Section 6.2.2 of
the Disbursement Agreement, (g) the Company shall have delivered to the Funding
Agents and the Construction Consultant an “as built survey” of such Project, and
(h) the Company shall have delivered from the surety under each Payment and
Performance Bond delivered in connection with any Contracts relating to such
Project required pursuant to Section 5.9 of the Disbursement Agreement a
“Consent of Surety to Final Payment” (AIA form G707).

“Final Completion Certificates” means, collectively, the Final Completion
Certificates substantially in the form of Exhibits U-1, U-2, U-3, U-4, U-5 and
U-6 to the Disbursement Agreement to be delivered by the Company, the
Construction Consultant, the Project Architects and the Primary Contractors, as
the case may be.

“Final Completion Date” means, with respect to each Project, the date on which
the Disbursement Agent countersigns the Company’s Final Completion Certificate
pursuant to Section 2.9 of the Disbursement Agreement acknowledging that Final
Completion of such Project has occurred.

“Final Plans and Specifications” means, with respect to any particular work or
improvement, Plans and Specifications which (i) have received final approval
from all Governmental Authorities required to approve such Plans and
Specifications prior to completion of the work or improvements; (ii) contain
sufficient specificity to permit the completion of the work or improvement and
(iii) are consistent with the standards set forth in Exhibits V-1 and V-2 of the
Disbursement Agreement.

 

12



--------------------------------------------------------------------------------

“Financing Agreements” means, collectively, the Disbursement Agreement, the Bank
Credit Agreement, the 2014 Notes Indenture, the Security Documents, the 2014
Notes, the Collateral Agency Agreement, any fee letters or engagement letters to
which the Arrangers, the Bank Agent, the Collateral Agent, the Nevada Collateral
Agent or the Disbursement Agent is a party, and any other loan or security
agreements entered into on, prior to or after the Closing Date with the
Disbursement Agent, the Bank Agent, the 2014 Notes Indenture Trustee, the
Collateral Agent or the Nevada Collateral Agent in connection with the financing
of the Projects.

“Funding Agents” means, collectively, the Bank Agent and the 2014 Notes
Indenture Trustee.

“Funding Sources” means the Bank Credit Facility, the 2014 Notes Proceeds,
amounts on deposit in the Company’s Funds Account and (to the extent permitted
under Section 5.5.3 of the Disbursement Agreement) amounts on deposit in the
Completion Guaranty Deposit Account and the Project Liquidity Reserve Account.

“Gaming/Liquor Licenses” means all licenses, permits, approvals, authorizations,
exemptions, waivers, findings of suitability and registrations issued by the
Nevada Gaming Authorities and required by the Company and its Affiliates to own
and operate the Projects.

“Golf Course” means the Tom Fazio/Stephen A. Wynn designed 18-hole golf course
to be situated on the Golf Course Land.

“Golf Course Land” means the land on which the Golf Course is located, as more
particularly described in Part A of Exhibit Q-3 to the Disbursement Agreement.

“Golf Course Land Easements” means the easements appurtenant, easements in
gross, license agreements and other rights running for the benefit of the
Company or Wynn Golf and/or appurtenant to the Golf Course Land, including,
without limitation, those certain easements and licenses described in the Title
Policy.

“Golf Course Lease” means that certain Golf Course Lease, dated as of
December 14, 2004, between Wynn Golf, as landlord, and the Company, as tenant.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity, (including the Nevada Gaming
Authorities, any zoning authority, the FDIC, the Comptroller of the Currency or
the Federal Reserve Board, any central bank or any comparable authority), any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government or any arbitrator with authority to
bind a party at law.

“Hard Costs” means:

(a) with respect to the Phase I Project, the Project Costs set forth in the
Phase I Project Budget under the following Line Items or Line Item Categories:

(i) GMP Contract Line Item Category;

 

13



--------------------------------------------------------------------------------

(ii) Interior Furnishings/Signage/Electronic Systems Line Item Category;

(iii) Miscellaneous Capital Projects Line Item Category; and

(iv) Parking Garage Line Item Category.

(b) with respect to the Phase II Project, the Line Items and Line Item
Categories set forth in the Phase II Project Budget delivered by the Company
pursuant to Section 3.4.2 and designated by the Company to be associated with
Hard Costs (which designation shall be reasonably acceptable to the Disbursement
Agent and the Construction Consultant and substantially similar to those
designated as Hard Costs for the Phase I Project under clause (a) above).

“Hazardous Substances” means (statutory acronyms and abbreviations having the
meaning given them in the definition of “Environmental Laws” under the Bank
Credit Agreement) substances defined as “hazardous substances,” “pollutants” or
“contaminants” in Section 101 of the CERCLA; those substances defined as
“hazardous waste” by the RCRA; those substances designated as a “hazardous
substance” pursuant to Section 311 of the CWA; those substances regulated as a
hazardous chemical substance or mixture or as an imminently hazardous chemical
substance or mixture pursuant to Sections 6 or 7 of the TSCA; those substances
defined as “contaminants” by Section 1401 of the SDWA, if present in excess of
permissible levels; those substances regulated by the Oil Pollution Act; those
substances defined as a pesticide pursuant to Section 2(u) of the FIFRA; those
substances defined as a source, special nuclear or by-product material by
Section 11 of the AEA; those substances defined as “residual radioactive
material” by Section 101 of the UMTRCA; those substances defined as “toxic
materials” or “harmful physical agents” pursuant to Section 6 of the OSHA);
those substances defined as hazardous wastes in 40 C.F.R. Part 261.3; those
substances defined as hazardous waste constituents in 40 C.F.R. Part 260.10,
specifically including Appendix VII and VIII of Subpart D of 40 C.F.R. Part 261;
those substances designated as hazardous substances in 40 C.F.R. Parts 116.4 and
302.4; those substances defined as hazardous substances or hazardous materials
in 49 C.F.R. Part 171.8; those substances regulated as hazardous materials,
hazardous substances, or toxic substances in any other “Environmental Laws” (as
such term is defined in the Bank Credit Agreement) and in the regulations
adopted and publications promulgated pursuant to said laws, whether or not such
regulations or publications are specifically referenced herein.

“Home Site Land” means a tract of land of approximately 20 acres located on the
Golf Course where residential and non-gaming related developments may be built
after release of the Home Site Land in accordance with Section 7.5 of the Bank
Credit Agreement and Section 10.03 of the 2014 Notes Indenture.

“Improvements” means the buildings, fixtures and other improvements to be
situated on the Mortgaged Property.

“In Balance” means that, at the time of calculation and after giving effect to
any requested Advance (or, if no Advance is then being requested, after
deducting from Available

 

14



--------------------------------------------------------------------------------

Funds the amount of costs incurred but not paid since the date of the
immediately preceding Advance), (a) the Available Funds equal or exceed the sum
of the aggregate Remaining Costs for each Line Item Category allocated to each
of the Phase I Project and, after the Phase II Approval Date, the Phase II
Project in the applicable Project Budget and (b) there shall be no negative
number identified for any Line Item Category in column L (“Variance Over/Under”)
of the Summary Anticipated Cost Reports.

“Independent Consultants” means, collectively, the Insurance Advisor and the
Construction Consultant.

“Insurance Advisor” means Moore-McNeil, LLC, or its successor, appointed from
time to time in accordance with Section 8.1 of the Disbursement Agreement.

“Insurance Advisor’s Closing Certificate” means a closing certificate in the
form of Exhibit B-3 to the Disbursement Agreement.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of December 14, 2004, between the Bank Agent, the 2014 Notes Indenture Trustee
and the Collateral Agent, as amended, amended and restated, supplemented or
otherwise modified from time to time.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement (including, without limitation, the “Specified Hedge Agreements” (as
such term is defined in the Bank Credit Agreement)).

“IP Security Agreement” means that certain Intellectual Property Security
Agreement, dated as of December 14, 2004, made by the Company for the benefit of
the Collateral Agent.

“Koval Land” means the approximately 18 acres of land located across from the
Projects on Koval Lane and Sands Avenue and owned as of the Closing Date by Wynn
Sunrise.

“Las Vegas Jet” means Las Vegas Jet, LLC, a Nevada limited liability company.

“Legal Requirements” means all laws, statutes, orders, decrees, injunctions,
licenses, permits, approvals, agreements and regulations of any Governmental
Authority having jurisdiction over the matter in question, including, without
limitation, Nevada Gaming Laws.

“Lender” means any of the Bank Lenders and the 2014 Noteholders.

“Letter of Credit” has the meaning given to such term in the Bank Credit
Agreement.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof and any option or other agreement to sell

 

15



--------------------------------------------------------------------------------

or give a security interest in such asset but excluding any license or similar
agreement (such as an option to obtain a license) of intellectual property).

“Line Item” means each of the individual line items set forth in the Anticipated
Cost Reports and the Monthly Requisition Reports (as in effect from time to
time), which individual line items shall be reasonably acceptable to the
Disbursement Agent and the Construction Consultant.

“Line Item Category” means

(a) with respect to the Phase I Project Budget, each of the following line item
categories:

 

  (i) Land and Buildings;

 

  (ii) Global Express Airplane Purchase;

 

  (iii) GMP Contract;

 

  (iv) Interior Furnishings/Signage/Electronic Systems;

 

  (v) Owner FF&E;

 

  (vi) Miscellaneous Capital Projects;

 

  (vii) Golf Course;

 

  (viii) Parking Garage;

 

  (ix) Capitalized Interest & Commitment Fees;

 

  (x) Pre-Opening Expense;

 

  (xi) Transaction Fees & Expenses;

 

  (xii) Design and Engineering Fees;

 

  (xiii) Working Capital Requirements at Opening;

 

  (xiv) Entertainment Production;

 

  (xv) Insurance/Utilities/Security;

 

  (xvi) Property Taxes;

 

  (xvii) Government Approvals & Permits;

 

  (xviii) Miscellaneous Operating Costs; and

 

16



--------------------------------------------------------------------------------

  (xix) Phase I Construction Contingency; and

(b) with respect to the Phase II Project Budget, each of the line item
categories included in the Phase II Project Budget delivered by the Company and
approved by the Majority of the Arrangers pursuant to Section 3.4.2.

“Loan Parties” shall mean the Company, Capital Corp., Wynn Sunrise, Wynn Show
Performers, Wynn Golf, World Travel, LLC, Las Vegas Jet, and each other
Subsidiary of the Company (other than the Completion Guarantor) which is a party
to a Material Project Document or a Security Document.

“Loans” has the meaning given such term in the Bank Credit Agreement.

“Local Company Collateral Account Agreement(s)” means one or more control
agreements with respect to the Cash Management Account and the Company’s
Concentration Account substantially in the form of Exhibit I (or as otherwise
approved by the Disbursement Agent) and entered into by a bank that is
reasonably acceptable to the Disbursement Agent pursuant to Sections 2.2.4 and
2.2.6 of the Disbursement Agreement.

“Loss Proceeds” has the meaning given in Section 5.14.1 of the Disbursement
Agreement.

“Major Project Participant” has the meaning given in the Bank Credit Agreement.

“Majority of the Arrangers” shall have the meaning given in the Bank Credit
Agreement.

“Material Adverse Effect” means a material adverse condition or material adverse
change in or affecting (a) the business, assets, liabilities, property,
condition (financial or otherwise), results of operations, prospects, value or
management of the Company and the other Loan Parties, taken as a whole, or of
any Project Credit Support Provider, (b) the Projects, (c) the ability of the
Company to achieve the Phase I Opening Date prior to the Phase I Scheduled
Opening Date, the Phase I Substantial Completion Date prior to the Phase I
Scheduled Substantial Completion Date, the Phase I Completion Date on or prior
to the Phase I Scheduled Completion Date, the Phase II Opening Date prior to the
Phase II Scheduled Opening Date and the Phase II Completion Date prior to the
Phase II Scheduled Completion Date; (d) the validity or enforceability of any
Financing Agreement; (e) the validity, enforceability or priority of the Liens
purported to be created under the Security Documents; or (f) the rights and
remedies of any Secured Party under any Financing Agreement.

“Material Construction Agreements” means any of the Phase I Construction
Agreements, the Phase I Professional Design Services Agreements, the
Construction Guaranty, each Contract entered into with the Phase II Major
Contractors or the Phase II Major Architects, and, without duplication, any
Construction Agreement with a total contract amount or value in excess of
$15,000,000, and each Payment and Performance Bond issued to support any of the
foregoing.

 

17



--------------------------------------------------------------------------------

“Material Project Documents” has the meaning given to the term “Material
Contracts” in the Bank Credit Agreement.

“Maximum Permitted Advance Amount” has the meaning given in Section 2.3.1(d)(ii)
of the Disbursement Agreement.

“Monthly Disbursement Excess” has the meaning given in Section 2.3.1(d)(iv) of
the Disbursement Agreement.

“Monthly Requisition Report” means one or more Monthly Requisition Reports
substantially in the form of Appendix III to Exhibit C-1 to the Disbursement
Agreement or as otherwise approved by the Disbursement Agent and which provides
the information therein segregated by Line Item Categories and by Line Item for
the Phase I Project and, from and after the Phase II Approval Date, the Phase II
Project.

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, or any
successor thereof.

“Mortgaged Property” means, collectively, all real and personal property which
is subject or is intended to become subject to the security interests or liens
granted by any Deeds of Trust.

“Nevada Collateral Agent” means Bank of America, N.A., in its capacity as
collateral agent under the Collateral Agency Agreement, and its successors in
such capacity.

“Nevada Gaming Authorities” means, collectively, the Nevada Gaming Commission,
the Nevada State Gaming Control Board, and the Clark County Liquor and Gaming
Licensing Board and any other federal, state or local agency having jurisdiction
over gaming operations in the State of Nevada.

“Nevada Gaming Laws” means the Nevada Gaming Control Act, as codified in Chapter
463 of the Nevada Revised Statutes, as amended from time to time, and the
regulations of the Nevada Gaming Commission promulgated thereunder, as amended
from time to time, and other laws or regulations promulgated by the Nevada
Gaming Authorities and applying to gaming operations in the State of Nevada.

“Notice of Advance Request” means a Notice of Advance Request in the form of
Exhibit D to the Disbursement Agreement.

“Obligations” means (a) all loans, advances, debts, liabilities, and
obligations, howsoever arising, owed by the Company or any other Loan Party to
any Lender of every kind and description (whether or not evidenced by any note
or instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
pursuant to the terms of any of the Financing Agreements, including all interest
(including interest accruing after the maturity of the Loans and the 2014 Notes
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), fees, premiums, if any,

 

18



--------------------------------------------------------------------------------

charges, expenses, attorneys’ fees and accountants fees chargeable to any Loan
Party in connection with its dealings with the such Loan Party and payable by
any Loan Party hereunder or thereunder and including, without limitation, all
“Obligations” as defined in the Bank Credit Agreement; (b) any and all sums
advanced by the Disbursement Agent or the Collateral Agent in order to preserve
the Project Security or preserve any Secured Party’s security interest in the
Project Security, including all Protective Advances; and (c) in the event of any
proceeding for the collection or enforcement of the Obligations after an Event
of Default shall have occurred and be continuing, the reasonable expenses of the
Collateral Agent of retaking, holding, preparing for sale or lease, selling or
otherwise disposing of or realizing on the Project Security, or of any exercise
by any Secured Party of its rights under the Security Documents, together with
reasonable attorneys’ fees and court costs.

“Opening Conditions” means, collectively, with respect to each Project, the
following:

 

  (a) the Funding Agents shall have received from the Company its Opening Date
Certificate, pursuant to which the Company certifies that:

 

  (i) the construction of such Project and all infrastructure and other
improvements required to be constructed under applicable Legal Requirements or
pursuant to the Development Agreements shall have been completed (except for
Project Punchlist Items with respect to such Project) in accordance with the
Plans and Specifications;

 

  (ii) all furnishings, fixtures and equipment necessary to use and occupy the
various portions of such Project for their intended uses shall have been
installed and shall be operational;

 

  (iii) all Project Costs (other than Project Costs consisting of (A) Retainage
Amounts, and other amounts, that, as of the applicable Opening Date, are being
withheld from the Contractors in accordance with the provisions of the Project
Documents, (B) amounts being contested in accordance with the Financing
Agreements so long as adequate reserves have been established through an
allocation in the Anticipated Cost Report for such Project and in accordance
with any requirements of such Financing Agreements, (C) amounts payable in
respect of Project Punchlist Items with respect to such Project to the extent
not covered by the foregoing clause (A) and (D) amounts incurred by any
Contractors or Subcontractors within the last thirty (30) days and to be paid
under the current Advance Request which has been submitted but not yet
disbursed) shall have been paid in full;

 

  (iv)

such Project shall be served by, and shall be equipped to accept water, gas,
electric, sewer, sanitary sewer, storm drain and other facilities and utilities
necessary for use of such Project and each portion thereof for its intended
uses, which utility service is provided by public or private utilities over
utility lines, pipes, wires and other facilities that run

 

19



--------------------------------------------------------------------------------

 

solely over public streets or private property (in the case of private property,
pursuant to recorded easements);

 

  (v) a Project Certificate of Occupancy shall have been issued for such Project
and each other Permit required to be obtained prior to opening of such Project
shall have been obtained (including the gaming license for the Project);

 

  (vi) such Project (other than the premises to be occupied by individual retail
and restaurant tenants in such Project) shall be ready to open for business to
the general public for its intended uses; provided that in all events all rooms
shall be ready for occupancy, and with respect to the Phase I Project, each
restaurant shall be ready to open for business, and, at least sixty-seven
percent (67%) of the retail tenants shall be ready to open for business and with
respect to the Phase II Project, each restaurant shall be ready to open for
business and at least sixty-seven percent (67%) of the retail tenants (excluding
the Retail Facility) shall be ready to open for business; and

 

  (vii) the Company shall have delivered an update to the Projections.

 

  (b) the Construction Consultant has delivered its Opening Date Certificate
approving the Company’s Opening Date Certificate with respect to such Project
and the Project Architect has delivered its Opening Date Certificate;

 

  (c) the remaining work on the Project shall be such that it will not interfere
with or disrupt the operation of such Project for its intended purposes or
detract from the aesthetic appearance of such Project other than to a de minimis
extent;

 

  (d) the failure to complete the remaining work would not interfere with or
disrupt the operation of such Project for its intended purposes or detract from
the aesthetic appearance of such Project other than to a de minimis extent; and

 

  (e) the Company shall have available a fully trained staff to operate such
Project in accordance with industry standards;

provided, however that the Phase I Project may open for business despite the
fact that the Entertainment Facility and the Fairway Villas are not sufficiently
completed so as to satisfy the foregoing conditions and the Phase II Project may
open for business despite the fact that the Retail Facility is not sufficiently
completed so as to satisfy the foregoing conditions.

“Opening Date” means, with respect to each Project, the date on which the
Disbursement Agent countersigns the Company’s Opening Date Certificate for such
Project

 

20



--------------------------------------------------------------------------------

acknowledging that the Opening Conditions have been satisfied and such Project
shall be open for business.

“Opening Date Certificates” means, collectively, the certificates substantially
in the form of Exhibits S-1 and S-2 to the Disbursement Agreement to be
delivered by the Company and the Construction Consultant, as the case may be.

“Operating Costs” means all actual cash costs incurred by the Company and
related to the operation of the Projects or any portion thereof in the ordinary
course of business, including, without limitation, costs incurred for labor,
consumables, utility services, and all other operation related costs; provided
that (a) Operating Costs shall not include non-cash charges (including
depreciation and amortization) and (b) Debt Service accruing with respect to
Advances made under the Bank Credit Agreement or from the 2014 Notes Proceeds
Account to pay Project Costs allocated to the Phase I Project under the Phase I
Project Budget shall constitute Operating Costs from and after the Phase I
Opening Date but not prior to such date.

“Operative Documents” means the Financing Agreements and the Project Documents.

“Outside Phase I Completion Deadline” means September 30, 2005, as extended
pursuant to Section 6.3.2 of the Disbursement Agreement.

“Outside Phase I Substantial Completion Deadline” means June 30, 2005, as
extended pursuant to Section 6.3.2 of the Disbursement Agreement.

“Outside Phase I Opening Deadline” means June 30, 2005, as extended pursuant to
Section 6.3.2 of the Disbursement Agreement.

“Outside Phase II Completion Deadline” means September 30, 2009, as extended
from time to time by the Company (i) in accordance with Section 6.3.2 of the
Disbursement Agreement or (ii) with the approval of the Required Lenders.

“Outside Phase II Opening Deadline” means June 30, 2009, as extended from time
to time by the Company (i) in accordance with Section 6.3.2 of the Disbursement
Agreement or (ii) with the approval of the Required Lenders.

“Outstanding Releases” has the meaning given in Section 3.2.7 of the
Disbursement Agreement.

“Payment and Performance Bond” means any payment and performance bond delivered
under any Contract or Subcontract (including the Phase I Primary Contractor
Payment and Performance Bond) in favor of the Company or any Primary Contractor,
the Collateral Agent, the Bank Agent (acting on behalf of the Bank Lenders) or
the 2014 Notes Indenture Trustee (acting on behalf of the 2014 Noteholders)
supporting the Contractor’s or Subcontractor’s obligations under any such
Contract.

“Permits” means all authorizations, consents, decrees, permits, waivers,
exemptions, privileges, approvals from and registrations and filings with all
Governmental

 

21



--------------------------------------------------------------------------------

Authorities necessary for the construction, development, ownership, lease or
operation of a Project in accordance with the Operative Documents, including all
Gaming/Liquor Licenses.

“Permitted Encumbrances” means with respect to the Deed of Trust executed by the
Company, the Wynn Las Vegas Permitted Encumbrances; with respect to the Deed of
Trust executed by Wynn Golf, the Wynn Golf Permitted Encumbrances; and with
respect to the Deed of Trust executed by Wynn Sunrise, the Wynn Sunrise
Permitted Encumbrances.

“Permitted Investments” means:

(a) for purposes of the 2014 Notes Proceeds Account, “Permitted Securities” (as
such term is defined in the 2014 Notes Indenture); and

(b) for purposes of all Company Accounts other than the 2014 Notes Proceeds
Account, “Cash Equivalents” (as such term is defined in the 2014 Notes
Indenture).

“Permitted Liens” means Liens permitted under each of the Facility Agreements.

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, Governmental Authority or any other entity,
whether acting in an individual, fiduciary or other capacity.

“Phase I Anticipated Cost Report” means any of the anticipated cost reports in
the form of Exhibit F-3 to the Disbursement Agreement and which provides, for
each Line Item Category relating to the Phase I Project, detailed supporting
information broken down by Line Item.

“Phase I Aqua Theater and Showroom Design Services Agreements” means (i) that
certain Professional Design Services Agreement, dated as of October 5, 2001
between the Phase I Aqua Theater and Showroom Designer and the Company; and
(ii) that certain Professional Design Services Agreement, dated as of June 30,
2004, between the Phase I Aqua Theater and Showroom Designer and the Company.

“Phase I Aqua Theater and Showroom Designer” means Marnell Architecture, a
Professional Corporation, a Nevada corporation (fka A.A. Marnell II, Chtd.).

“Phase I Architect” means Butler/Ashworth Architects Ltd., LLC, a Nevada limited
liability company.

“Phase I Architect’s Agreement” means that certain Agreement between Owner and
Project Architect dated as of October 30, 2002 between the Company and the
Phase I Architect.

“Phase I Completion” means Completion of the Phase I Project.

“Phase I Completion Date” means the date on which the Disbursement Agent
countersigns the Company’s Completion Certificate for the Phase I Project
(including the

 

22



--------------------------------------------------------------------------------

Entertainment Facility and the Fairway Villas) pursuant to Section 2.7 of the
Disbursement Agreement acknowledging that Completion of the Phase I Project has
occurred.

“Phase I Construction Agreements” means, collectively, the Phase I Primary
Construction Contract, the Phase I Golf Course Construction Contract and the
Phase I Parking Structure Construction Contract.

“Phase I Excess Cash Flow Credit Amount” means, at any given time from and after
the Phase II Approval Date, the sum of (1) the sum of all dollar amounts
included under the column “Excess Cash Flow” for the then-current calendar
quarter and all ensuing calendar quarters (or any portion thereof) prior to the
Phase II Scheduled Opening Date included in the Phase I Projected Excess Cash
Flow Schedule plus (2) the lesser of: (x) the sum of all dollar amounts included
under the column “Excess Cash Flow” from the calendar quarter (or portion
thereof) occurring from and after the Phase II Scheduled Opening Date and all
ensuing calendar quarters prior to the then-anticipated Phase II Project Final
Completion Date included in the Phase I Projected Excess Cash Flow Schedule and
(y) the Remaining Costs with respect to the Phase II Project then anticipated to
become due and payable from and after the Phase II Scheduled Opening Date. To
the extent required, the Excess Cash Flow attributable to any calendar quarter
shall be pro-rated based on the number of days in such quarter.

“Phase I Final Completion” means Final Completion of the Phase I Project.

“Phase I Golf Course Contractor” means Wadsworth Golf Construction Company.

“Phase I Golf Course Construction Contract” means the Lump Sum Agreement,
effective as of February 18, 2003, by and between the Company and the Phase I
Golf Course Contractor, relating to the construction of the Golf Course, as
amended by (i) Change Order No. 1, dated May 21, 2003, (ii) Change Order No. 2,
dated September 18, 2003, (iii) Change Order No. 3, dated January 26, 2004,
(iv) Change Order No. 4, dated April 5, 2004, (v) Change Order No. 5, dated
September 30, 2004, and as further amended, including by change orders, from
time to time as permitted by the Disbursement Agreement.

“Phase I Golf Course Design Services Agreement” means that certain Agreement,
dated as of October 21, 2002, between the Phase I Golf Course Designer and the
Company.

“Phase I Golf Course Designer” means T.J.F. Golf, Inc., a Florida corporation.

“Phase I Opening Date” means the date on which the Disbursement Agent
countersigns the Company’s Opening Date Certificate for the Phase I Project
(which may exclude the Entertainment Facility and the Fairway Villas)
acknowledging that the Opening Conditions for the Phase I Project have been
satisfied.

“Phase I Parking Structure Construction Contract” means that certain
Design/Build Agreement, dated as of June 6, 2002, between the Company and the
Phase I Parking Structure Contractor, as amended by (i) Change Order No. 1,
dated December 27, 2002, (ii) Change Order No. 2, dated February 18, 2003,
(iii) Change Order No. 3, dated July 11, 2003, (iv) Change Order No. 4, dated
August 29, 2003, (v) Change Order No. 5, dated March 18, 2004,

 

23



--------------------------------------------------------------------------------

and as further amended, including by change orders, from time to time as
permitted by the Disbursement Agreement.

“Phase I Parking Structure Contractor” means Bomel Construction Co., Inc., a
California corporation.

“Phase I Primary Contractor” means Marnell Corrao Associates, Inc., a Nevada
corporation.

“Phase I Primary Construction Contract” means that certain Agreement for
Guaranteed Maximum Price Construction Services for Le Rêve, dated as of June 4,
2002, between the Company and the Phase I Primary Contractor, as amended by
(i) Change Order No. 1, dated as of August 12, 2002, (ii) Change Order No. 2,
dated as of August 31, 2003, (iii) Change Order No. 3, dated March 31, 2004,
(iv) Change Order No. 4, dated June 30, 2004, (v) Change Order No. 5, dated
August 30, 2004, (vi) Change Order No. 6, dated November 30, 2004, and as
further amended, including by change orders, from time to time as permitted by
the Disbursement Agreement.

“Phase I Primary Contractor Payment and Performance Bond” means that certain
payment and performance bond issued by American International Companies (AIG)
and Kemper Insurance, jointly and severally, in favor of the Company, the Bank
Agent (acting on behalf of the Bank Lenders) and the 2014 Notes Indenture
Trustee (acting on behalf of the 2014 Noteholders) supporting the Phase I
Primary Contractor’s obligations under the Phase I Primary Construction
Contract.

“Phase I Professional Design Services Agreements” means, collectively, the
Phase I Golf Course Design Services Agreement, the Phase I Aqua Theater and
Showroom Design Services Agreements and the Phase I Architect’s Agreement.

“Phase I Project” means Wynn Las Vegas hotel and casino resort, with related
parking structure and golf course facilities to be developed at the Site, all as
more particularly described in Exhibit Q-1 to the Disbursement Agreement.

“Phase I Project Budget” means the budget for the Phase I Project delivered
pursuant to Section 3.1.13 of the Disbursement Agreement, as amended from time
to time in accordance with Section 6.3 of the Disbursement Agreement.

“Phase I Project Schedule” means the construction schedule for the Phase I
Project delivered pursuant to Section 3.1.14 of the Disbursement Agreement, as
from time to time in accordance with Section 6.3 of the Disbursement Agreement.

“Phase I Projected Excess Cash Flow Schedule” means the schedule of projected
“Excess Cash Flow” (as such term is defined in the Bank Credit Agreement)
reasonably anticipated by the Company to be generated by operation of the Phase
I Project from and after the Phase I Opening Date until the Phase II Project
Final Completion Date delivered pursuant to Section 3.1.37 of the Disbursement
Agreement and any subsequent or revised schedule adopted as provided in
Section 5.1.4(b) of the Disbursement Agreement.

 

24



--------------------------------------------------------------------------------

“Phase I Reports” shall have the meaning given in Section 3.1.31 of the
Disbursement Agreement.

“Phase I Required Contractor and Architect Advance Certificates” means,
collectively, with respect to each Advance Request relating to the Phase I
Project, the certificates substantially in the form of Exhibits C-3, C-4, C-5,
C-6, and C-7 to the Disbursement Agreement from the Phase I Architect, the
Phase I Primary Contractor, the Phase I Golf Course Designer, the Phase I Golf
Course Contractor and the Phase I Aqua Theater and Showroom Designer, as the
case may be, required to be attached thereto pursuant to Section 2.3.1(b) of the
Disbursement Agreement.

“Phase I Scheduled Completion Date” means August 26, 2005, as the same may from
time to time be extended pursuant to Section 6.3 of the Disbursement Agreement.

“Phase I Scheduled Opening Date” means April 28, 2005, as the same may from time
to time be extended pursuant to Section 6.3 of the Disbursement Agreement.

“Phase I Scheduled Substantial Completion Date” means April 27, 2005, as the
same may from time to time be extended pursuant to Section 6.3 of the
Disbursement Agreement.

“Phase I Substantial Completion” means that each of the following shall have
occurred:

 

  (a) the Opening Date for the Phase I Project shall have occurred under
Section 6.4 of the Disbursement Agreement;

 

  (b) all Contractors and Subcontractors shall have been paid in full for all
work performed with respect to the Phase I Project (other than (A) Retainage
Amounts and other amounts that, as of the Phase I Substantial Completion Date,
are being withheld from the Contractors and Subcontractors in accordance with
the provisions of the Project Documents, (B) amounts being contested in
accordance with the Financing Agreements so long as adequate reserves have been
established through an allocation in the Phase I Anticipated Cost Report and in
accordance with any requirements of such Financing Agreements, (C) amounts with
respect to the Entertainment Facility and the Fairway Villas, and (D) amounts
payable in respect of Project Punchlist Items for the Phase I Project (excluding
the Entertainment Facility and the Fairway Villas) to the extent not covered by
the foregoing clause (A));

 

  (c) for Project Punchlist Items, a list of any remaining Project Punchlist
Items for the Phase I Project (excluding the Entertainment Facility and the
Fairway Villas) (including the cost of each such remaining Project Punchlist
Item) shall have been delivered to the Construction Consultant and the
Disbursement Agent by the Company and approved by the Construction Consultant as
a reasonable final punchlist (such approval not to be unreasonably withheld);

 

25



--------------------------------------------------------------------------------

  (d) the Phase I Primary Contractor, the Phase I Golf Course Contractor, the
Phase I Parking Structure Contractor, the Phase I Architect, the Phase I Golf
Course Designer and the Phase I Aqua Theater and Showroom Designer each shall
have delivered its Completion Certificate certifying, among other things, that
“substantial completion” of the work under its respective Construction Agreement
with respect to the Phase I Project (excluding the Entertainment Facility and
the Fairway Villas) has occurred and such certifications shall have been
accepted by the Company and the Construction Consultant in accordance with
Section 6.2.2 of the Disbursement Agreement; and

 

  (e) for each Contract and Subcontract for which a Payment and Performance Bond
is required pursuant to Section 5.9 of the Disbursement Agreement and for which
the Company (or the applicable Contractor) will release retainage as a result of
Phase I Substantial Completion being achieved, the Company shall have delivered
from the surety under each such Payment and Performance Bond (i) a “Consent of
Surety to Reduction in or Partial Release of Retainage” (AIA form G707A) if a
partial release of Retainage Amounts held under such Contract or Subcontract
will be made or (ii) a “Consent of Surety to Final Payment” (AIA form G707) if a
release of all Retainage Amounts held under such Contract or Subcontract will be
made).

“Phase I Substantial Completion Certificates” means, collectively, the
Completion Certificates substantially in the form of Exhibits T-1, T-2, T-3,
T-4, T-5, T-6, T-7 and T-8 to the Disbursement Agreement to be delivered by the
Company, the Construction Consultant, the Phase I Project Architect, the Phase I
Primary Contractor, the Phase I Golf Course Contractor, the Phase I Parking
Structure Contractor, the Phase I Golf Course Designer, the Phase I Aqua Theater
and Showroom Designer and relating to Phase I Substantial Completion of the
Phase I Project (excluding the Entertainment Facility and the Fairway Villas).

“Phase I Substantial Completion Date” means the date on which the Disbursement
Agent countersigns the Company’s Phase I Substantial Completion Certificate
pursuant to Section 2.6 of the Disbursement Agreement acknowledging that Phase I
Substantial Completion has occurred.

“Phase I Summary Anticipated Cost Report” means an anticipated cost report in
the form of Exhibit F-2 to the Disbursement Agreement and which provides the
information indicated therein with respect to the Phase I Project segregated by
each Line Item Category.

“Phase II Anticipated Cost Report” means any of the anticipated cost reports in
the form of Exhibit F-6 to the Disbursement Agreement and which provides, for
each Line Item Category relating to the Phase II Project, detailed supporting
information broken down by Line Item.

 

26



--------------------------------------------------------------------------------

“Phase II Approval Date” means the date on which the Disbursement Agent and the
Bank Agent countersign the Company’s Phase II Approval Date Certificate pursuant
to Section 3.4 of the Disbursement Agreement.

“Phase II Architect” means any one or more Contractors reasonably acceptable to
the Majority of the Arrangers that enters into the Phase II Architect’s
Agreement with the Company to design the Phase II Project.

“Phase II Architect’s Agreement” means any one or more agreements to be entered
into between the Company and the Phase II Architect for the design of the Phase
II Project in form and substance reasonably satisfactory to the Majority of the
Arrangers.

“Phase II Completion” means Completion of the Phase II Project.

“Phase II Completion Date” means the date on which the Disbursement Agent
countersigns the Company’s Completion Certificate for the Phase II Project
pursuant to Section 2.7 of the Disbursement Agreement acknowledging that
Completion of the Phase II Project has occurred.

“Phase II Deliverables” means the Phase II Project Budget, the Phase II Project
Schedule, the Plans and Specifications relating to the Phase II Project, the
updated Construction Consultant’s Report and each other document or agreement
relating to the Phase II Project required to be delivered by the Company or any
other Person under Section 3.4 of the Disbursement Agreement in order to satisfy
the conditions precedent to the Phase II Approval Date.

“Phase II Deliverables Submission Deadline” has the meaning given in Section 3.4
of the Disbursement Agreement.

“Phase II Final Completion” means Final Completion of the Phase II Project.

“Phase II Major Architects” means the Phase II Architect and each other
Contractor designated as such by the Majority of Arrangers (in consultation with
the Construction Consultant) that has entered into a Contract with the Company
to design a material portion of the Phase II Project.

“Phase II Major Architect’s Advance Certificate” means, with respect to each
Advance Request relating to the Phase II Project after the Phase II Approval
Date, a certificate from each Phase II Major Architect, as applicable, in the
form of Exhibit C-8 to the Disbursement Agreement, required to be attached
thereto pursuant to Section 2.3.1(c) of the Disbursement Agreement.

“Phase II Major Contractors” means the Phase II Primary Contractor and each
other Contractor designated by the Majority of Arrangers (in consultation with
the Construction Consultant) that has entered into a Construction Agreement with
the Company to build a material portion of the Phase II Project.

 

27



--------------------------------------------------------------------------------

“Phase II Major Contractor’s Advance Certificate” means, with respect to each
Advance Request relating to the Phase II Project after the Phase II Approval
Date, a certificate from each Phase II Major Contractor, as applicable, in the
form of Exhibit C-9 to the Disbursement Agreement, required to be attached
thereto pursuant to Section 2.3.1(c) of the Disbursement Agreement.

“Phase II Opening Date” means the date on which the Disbursement Agent
countersigns the Company’s Opening Date Certificate for the Phase II Project
pursuant to Section 6.4 of the Disbursement Agreement acknowledging that the
Opening Conditions have been satisfied.

“Phase II Primary Contractor” means a Contractor reasonably acceptable to the
Majority of the Arrangers that enters into the Phase II Primary Construction
Contract with the Company to build the Phase II Project.

“Phase II Primary Construction Contract” means one or more guaranteed, fixed
price construction contracts to be entered into by the Company and a Phase II
Primary Contractor for the construction of the Phase II Project in form and
substance reasonably satisfactory to the Majority of the Arrangers.

“Phase II Project” means Encore at Wynn Las Vegas, a hotel and casino complex to
be developed on the Site and integrated with the Phase I Project, as more
particularly described in Exhibit Q-2 to the Disbursement Agreement.

“Phase II Project Budget” means the budget for the Phase II Project delivered by
the Company and approved by the Majority of the Arrangers pursuant to
Section 3.4.2 of the Disbursement Agreement, and as amended from time to time in
accordance with Section 6.3 of the Disbursement Agreement.

“Phase II Project Schedule” means the construction schedule for the Phase II
Project delivered by the Company and approved by the Majority of the Arrangers
pursuant to Section 3.4.3 of the Disbursement Agreement, as from time to time in
accordance with Section 6.3 of the Disbursement Agreement.

“Phase II Revolving Commitment Sunset Date” means the Phase II Commitment Sunset
Date (as defined in the Bank Credit Agreement), as the same may be extended in
accordance with the terms of the Bank Credit Agreement.

“Phase II Scheduled Completion Date” means the completion date for the Phase II
Project set forth in the Phase II Project Schedule delivered by the Company and
approved by the Majority of the Arrangers pursuant to Section 3.4.3 of the
Disbursement Agreement, as the same may from time to time be extended pursuant
to Section 6.3 of the Disbursement Agreement.

“Phase II Scheduled Opening Date” means the opening date for the Phase II
Project set forth in the Phase II Project Schedule delivered by the Company and
approved by the Majority of the Arrangers pursuant to Section 3.4.3 of the
Disbursement Agreement, as the same may from time to time be extended pursuant
to Section 6.3 of the Disbursement Agreement.

 

28



--------------------------------------------------------------------------------

“Phase II Summary Anticipated Cost Report” means an anticipated cost report
substantially in the form of Exhibit F-5 to the Disbursement Agreement and which
provides the information indicated therein with respect to the Phase II Project
segregated by each Line Item Category.

“Plans and Specifications” means all plans, specifications, design documents,
schematic drawings and related items for the design, architecture and
construction of each Project that are listed on Exhibit Q-4 including, from time
to time, any further such plans, specifications, design documents, schematic
drawings and related items which are consistent with the standards of
Exhibit V-1 or Exhibit V-2, as applicable, and delivered pursuant to
Section 3.2.11 and Section 3.4.6 of the Disbursement Agreement, in each case, as
amended in accordance with Section 6.2 of this Disbursement Agreement.

“Potential Event of Default” means (i) any event which with the giving of
notice, the lapse of time, or both, would constitute an Event of Default and
(ii) the occurrence of any “Default” under any Facility Agreement.

“Primary Contractors” means, collectively, the Phase I Primary Contractor and
the Phase II Primary Contractor.

“Primary Construction Contracts” means, collectively, the Phase I Primary
Construction Contract and the Phase II Primary Construction Contract.

“Project(s)” means, collectively, the Phase I Project and the Phase II Project
provided, however, that, if the Phase II Approval Date has not occurred on or
before the Phase II Revolving Commitment Sunset Date, then “Project(s)” shall
mean solely the Phase I Project.

“Project Architects” means the Phase I Architect and the Phase II Architect.

“Project Budget” means collectively, the Phase I Project Budget and, from and
after the Phase II Approval Date, the Phase II Project Budget.

“Project Schedule Amendment Certificate” means a certificate substantially in
the form of Exhibit E to the Disbursement Agreement delivered from time to time
in accordance with Section 6.3 of the Disbursement Agreement.

“Project Certificate of Occupancy” means a permanent certificate of occupancy or
a temporary certificate of occupancy, in either case, for any Project issued by
the Building Department pursuant to applicable Legal Requirements which
permanent or temporary certificate of occupancy shall permit such Project to be
used for the Project Intended Uses, shall be in full force and effect and, in
the case of a temporary certificate of occupancy, if such temporary certificate
of occupancy shall provide for an expiration date, the number of days in the
period from the Opening Date of such Project to such expiration date shall be
not less than 133% of the number of days that the Construction Consultant,
pursuant to the applicable Opening Date Certificate, estimates it will take to
complete the Project Punchlist Items with respect to such Project (assuming
reasonable diligence in performing the same).

 

29



--------------------------------------------------------------------------------

“Project Costs” means all costs incurred or to be incurred in accordance with
the Project Budgets (other than Operating Costs with respect to the Phase I
Project incurred from and after the Phase I Opening Date and Operating Costs
with respect to the Phase II Project incurred from and after the Phase II
Opening Date), which costs shall include, but not be limited to: (a) all costs
incurred under the Contracts, (b) Debt Service accruing with respect to Advances
made under the Bank Credit Agreement or from the 2014 Notes Proceeds Account to
pay Project Costs allocated (i) to either Project under the applicable Project
Budget prior to the Phase I Opening Date and (ii) to the Phase II Project under
the Phase II Project Budget from and after the Phase I Opening Date,
(c) reasonable financing, closing and administration costs related to each
Project until the Completion Date for such Project including, but not limited
to, insurance costs (including, with respect to directors and officers insurance
costs, costs relating to such insurance extending beyond the Phase I Completion
Date for such Project), guarantee fees, legal fees and expenses, financial
advisory fees and expenses, technical fees and expenses (including, without
limitation, fees and expenses of the Construction Consultant and the Insurance
Advisor), commitment fees, management fees, and corporate overhead agency fees
(including, without limitation, fees and expenses of the Disbursement Agent),
interest (other than amounts listed in clause (b) above), taxes (including value
added tax), and other out-of-pocket expenses payable by the Company under all
documents related to the financing and administration of the Phase I Project
until the Phase I Opening Date and the Phase II Project until the Phase II
Opening Date, (d) the costs of acquiring Permits for the Phase I Project prior
to the Phase I Completion Date and the Phase II Project prior to the Phase II
Completion Date, (e) costs incurred in settling insurance claims in connection
with Events of Loss and collecting Loss Proceeds at any time prior to the
Termination Date, (f) working capital costs incurred in accordance with the
Phase I Project Budget prior to the Phase I Opening Date and the Phase II
Project Budget prior to the Phase II Opening Date, (g) cash to collateralize
commercial letters of credit to the extent that payment of any such cash amount
to the vendor or materialman who is the beneficiary of such letter of credit
would have constituted a “Project Cost”; provided that the aggregate amount of
all such letters of credit outstanding at any one time shall not exceed
$25,000,000.

“Project Credit Support Providers” means the Construction Guarantor, the
Completion Guarantor, the issuers of any Phase I Primary Contractor Payment and
Performance Bond and the issuer of any Payment and Performance Bond for the
Phase II Primary Contractor.

“Project Documents” has the meaning given in the Bank Credit Agreement.

“Project Intended Uses” means the intended uses of the Projects, as more
particularly set forth in Exhibits Q-1 and Q-2 to the Disbursement Agreement.

“Project Liquidity Reserve Account” means the account referenced in
Section 2.2.8 of the Disbursement Agreement and established pursuant to the
Company Disbursement Collateral Account Agreement.

“Project Punchlist Completion Amount” means, from time to time from and after
the Completion Date, the estimated cost to complete all remaining Project
Punchlist Items if the owner of the Project were to engage independent,
reputable and appropriately experienced and licensed contractor(s) to complete
such work and no other work (certified by the Company and the Construction
Consultant with respect to each Advance from and after the Completion Date

 

30



--------------------------------------------------------------------------------

for such Project in their respective certificates in the form of Exhibits C-1
and C-2 to the Disbursement Agreement).

“Project Punchlist Items” means, with respect to either Project, minor or
insubstantial details of construction or mechanical adjustment, the
non-completion of which, when all such items are taken together, will not
interfere in any material respect with the use or occupancy of such Projects (or
any Project) for the Project Intended Uses or the ability of the owner or master
lessee, as applicable, of any portion of such Projects (or any tenant thereof)
to perform work that is necessary or desirable to prepare such portion of such
Projects for such use or occupancy; provided that, in all events, “Project
Punchlist Items” shall include (to the extent not already completed), without
limitation, the items set forth in the punchlist to be delivered by the Company
in connection with “substantial completion” under the Primary Construction
Contracts and all items that are listed on the “punchlists” furnished by the
Building Department, the Nevada Department of Transportation or the Clark County
Department of Public Works in connection with, or after, the issuance of the
Project’s temporary certificate of occupancy as those that must be completed in
order for the Building Department to issue such Project a permanent certificate
of occupancy.

“Project Schedule” means, collectively, the Phase I Project Schedule and, from
and after the Phase II Approval Date, the Phase II Project Schedule.

“Project Security” means all real and personal property which is subject or is
intended to become subject to the security interests or liens granted by any of
the Security Documents.

“Projections” means the consolidated statements of projected cash flow,
projected debt service and projected income of the Company and its consolidated
Subsidiaries through the seventh anniversary of the Closing Date (including the
Phase I Project and the Phase II Project).

“Protective Advances” means any Advances with respect to (i) the payment of any
delinquent taxes or insurance premiums owed by any of the Company or its
Affiliates with respect to the Projects or other Mortgaged Property, (ii) the
removal of any lien or encumbrance on the Projects or the Mortgaged Property or
the defense of the Company’s or any of its Affiliates’ title thereto or of the
validity, enforceability, perfection or priority of the liens and security
interests granted or purported to be granted pursuant to the Security Documents,
(iii) the payment of Project Costs after delivery of a Stop Funding Notice by
the Disbursement Agent, or (iv) the repair, maintenance, protection or
preservation of the value of the Projects or any portion thereof, including,
without limitation, the payment of heating, gas, electric and other utility
bills.

“Realized Savings” means, with respect to each Line Item Category, a decrease in
the anticipated cost to complete the work contemplated by such Line Item
Category.

“Remaining Costs” means, at any given time for any Line Item Category or Line
Item (other than the “Construction Contingency” Line Item Category), the
“Balance to Complete (Net Amount)” set forth in column N of the Monthly
Requisition Report (as in effect from time to time); provided, however, that any
Remaining Costs which, after a particular date (such as the Phase I Opening
Date), do not constitute Project Costs for such Project in accordance with the

 

31



--------------------------------------------------------------------------------

definition of “Project Costs” shall be disregarded for purposes of calculating
whether the Project is In Balance.

“Representatives of the Initial Purchasers” means Deutsche Bank Securities Inc.
and Banc of America Securities LLC.

“Required Contractor and Architect Advance Certificates” means (a) with respect
to the Phase I Project, the Phase I Required Contractor and Architect Advance
Certificates and (b) with respect to the Phase II Project, the Phase II Major
Contractors Advance Certificates and Phase II Major Architects Advance
Certificates.

“Required Scope Change Approval” means, with respect to each proposed Scope
Change, each of the following: (a) the consent of the Construction Consultant,
and (b) the consent of the Bank Agent.

“Reserved Amounts” means, collectively, the portion, if any, of the Completion
Guaranty Deposit Account to be reserved to pay Project Punchlist Items and/or
disputed amounts pursuant to clauses (d)(i) and (ii) of the definition of
“Completion Guaranty Release Conditions” after giving effect to (a) any amounts
then on deposit in the Company’s Funds Account and the Bank Proceeds Account or
segregated as Reserved Amounts in the Company’s Concentration Account and
credited to the Construction Tracking Account and (b) any amounts then available
under the Bank Revolving Credit Facility to pay Project Costs allocated to the
Phase I Project in the Phase I Budget.

“Responsible Officer” means as to any Person, the chief executive officer,
president or chief financial officer of such Person or such Person’s member if
such Person is a member-managed limited liability company, but in any event,
with respect to financial matters, the chief financial officer of such Person.

“Retail Facility” means an up to approximately 60,000 square foot retail
facility adjoining the Projects on the Site (other than any retail facility
included in the Plans and Specifications for the Phase I Project in effect on
the Closing Date).

“Retainage Amounts” means, at any given time, amounts which have accrued and are
owing under the terms of a Contract for work or services already provided but
which at such time (and in accordance with the terms of the Contract) are being
withheld from payment to the Contractor until certain subsequent events (e.g.,
completion benchmarks) have been achieved under the Contract.

“S&P” means Standard & Poor’s Ratings Group, a New York corporation, or any
successor thereof.

“Scope Change” means any change in the Plans and Specifications or any other
change to the design, layout, architecture or quality of the Projects from that
which is contemplated on the Closing Date, (unless such change is required by
Legal Requirements), including, without limitation, (a) changes to the “Premises
and Assumptions” (as defined in the Phase I Primary Construction Contract),
(b) approval or submission to the Phase I Primary Contractor of “Drawings” or
“Specifications” (each as defined in the Phase I Primary

 

32



--------------------------------------------------------------------------------

Construction Contract) that are inconsistent with the Premises and Assumptions,
(c) additions, deletions or modifications in the “Work” (as defined in the
Phase I Primary Construction Contract) (including, without limitation, the
acceptance of any non-conforming “Work” (as defined in the Phase I Primary
Construction Contract) pursuant to Section 10.9 of the Phase I Primary
Construction Contract), (d) the issuance of a “Construction Change Directive”
(as defined in the Phase I Primary Construction Contract) directing a “Change”
(as defined in the Phase I Primary Construction Contract) in the work and a
proposed basis for adjustments, if any, in the “Guaranteed Maximum Price” (as
defined in the Phase I Primary Construction Contract) or “Contract Time” (as
defined in the Phase I Primary Construction Contract), or any combination of
them, (e) modifications to the “Drawings” (as defined in the Phase I Architect’s
Agreement) to the extent the same constitute an “Additional Service” under the
Phase I Architect’s Agreement and (f) any other similar changes, modifications
or directives entered into or issued under the Phase II Primary Construction
Contract or the Phase II Architect’s Agreement.

“Second Shortfall Quarter” has the meaning given in Section 5.1.4(b) of the
Disbursement Agreement.

“Secured Parties” means the Bank Agent, the 2014 Notes Indenture Trustee, the
Bank Lenders, the 2014 Noteholders, the Collateral Agent, the Nevada Collateral
Agent, the counterparties to any Interest Rate Agreements entered into by the
Company under the Bank Credit Agreement (to the extent that the Credit Agreement
permits such Interest Rate Agreements to be secured) and the Disbursement Agent
acting on behalf of any one or more of the foregoing.

“Securities Intermediary” means Deutsche Bank Trust Company Americas, in its
capacity as securities intermediary under the Company Disbursement Collateral
Account Agreement and the Completion Guaranty Collateral Account Agreement, and
Bank of America, N.A., in its capacity as bank under the Local Company
Collateral Account Agreements, and its successors in such capacity.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of December 14, 2004, executed by the Company and each other Loan Party, in
favor of the Collateral Agent, as the same may be amended, amended and restated,
supplemental or otherwise modified from time to time.

“Security Documents” means, collectively and without duplication, the Deeds of
Trust, the Security Agreement, the Bank Environmental Indemnity Agreements, the
2014 Notes Environmental Indemnity Agreements, the Collateral Agency Agreement,
the IP Security Agreement, the Bank Guarantee, the Completion Guaranty, the
Construction Guaranty, each Payment and Performance Bond, the Collateral Account
Agreements, the Consents, and any other deeds of trust, security agreements or
collateral account agreements entered into by any of the Loan Parties and/or one
or more of their direct or indirect Subsidiaries for the benefit of any Secured
Party in accordance with the terms of the Financing Agreements or the
Intercreditor Agreement.

 

33



--------------------------------------------------------------------------------

“Shuttle Easement” means that certain Easement Agreement, dated as of
December 14, 2004, by Wynn Golf, as grantor, and the Company, as grantee.

“Site” means all or any portion of the Projects, as described in Exhibit Q-3 to
the Disbursement Agreement, and any other real property which is subject to a
lien under any Deeds of Trust. The Site includes the Golf Course Land, the Wynn
Home Site, the Home Site Land and the Koval Land until such time (if ever) as
the release conditions set forth in Section 7.5 of the Bank Credit Agreement and
Section 10.03 of the 2014 Notes Indenture shall have been satisfied.

“Site Easements” means the easements appurtenant, easements in gross, license
agreements and other rights running for the benefit of the Company and/or
appurtenant to the Site, including, without limitation, those certain easements
and licenses described in the Title Policy. The Site Easements include the Golf
Course Land Easements until such time (if ever) as the release conditions set
forth in Section 7.5 of the Bank Credit Agreement and Section 10.03 of the 2014
Notes Indenture shall have been satisfied.

“Soft Costs” means:

(a) with respect to the Phase I Project, the Project Costs set forth in the
Phase I Project Budget under the following Line Items or Line Item Categories:

 

  (i) Capitalized Interest and Commitment Fees;

 

  (ii) Pre-Opening Expense;

 

  (iii) Transaction Fees and Expenses;

 

  (iv) Design and Engineering Fees;

 

  (v) Working Capital Requirements at Opening;

 

  (vi) Entertainment Production;

 

  (vii) Insurance/Utilities/Security;

 

  (viii) Property Taxes;

 

  (ix) Government Approvals and Permits; and

 

  (x) Miscellaneous Operating Costs.

(b) with respect to the Phase II Project, the Line Items and Line Item
Categories set forth in the Phase II Project Budget delivered by the Company
pursuant to Section 3.4.2 and designated by the Company to be associated with
Soft Costs (which designation shall be reasonably acceptable to the Disbursement
Agent and the Construction Consultant and substantially similar to those
designated as Soft Costs for the Phase I Project under clause (a) above).

 

34



--------------------------------------------------------------------------------

“Stop Funding Notice” has the meaning given in Section 2.3.2(b) of the
Disbursement Agreement.

“Stop Funding Request” has the meaning given in Section 2.3.3(b) of the
Disbursement Agreement.

“Subcontract” means any subcontract or purchase order entered into with any
Subcontractor.

“Subcontractor” means any direct or indirect subcontractor of any tier under any
Contract.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the directors, managers or trustees of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Disbursement
Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

“Summary Anticipated Cost Reports” means, collectively, the Phase I Summary
Anticipated Cost Report and, from and after the Phase II Approval Date, the
Phase II Summary Anticipated Cost Report.

“Tax” means any federal, state, local, foreign or other tax, levy, impost, fee,
assessment or other government charge, including without limitation income,
estimated income, business, occupation, franchise, property, payroll, personal
property, sales, transfer, use, employment, commercial rent, occupancy,
franchise or withholding taxes, and any premium, including without limitation
interest, penalties and additions in connection therewith.

“Termination Date” means:

(a) if the Phase II Approval Date shall have not occurred on or prior to the
Phase II Revolving Commitment Sunset Date, the later of (i) the Final Completion
Date of the Phase I Project and (ii) the Phase II Revolving Commitment Sunset
Date; and

(b) if the Phase II Approval Date shall have occurred on or prior to the
Phase II Revolving Commitment Sunset Date, the later of (i) the Final Completion
Date of the Phase I Project and (ii) the Final Completion Date of the Phase II
Project.

“Third Party Claims” has the meaning given in Section 10.3 of the Disbursement
Agreement.

“Title Insurer” means Commonwealth Land Title Company.

 

35



--------------------------------------------------------------------------------

“Title Policies” means, collectively, the policies of title insurance issued by
Title Insurer as of the Closing Date, as provided in Section 3.1.26 of the
Disbursement Agreement, including all amendments thereto, endorsements thereof
and substitutions or replacements therefor.

“2014 Noteholders” means the holders of the 2014 Notes from time to time.

“2014 Notes” means, collectively, (i) the 6-5/8% First Mortgage Notes Due 2014
in the aggregate principal amount of $1.3 billion and (ii) any Additional Notes,
in each case, including any exchange notes relating thereto and, in each case,
issued by the Company and Capital Corp., as co-issuers, pursuant to the 2014
Notes Indenture.

“2014 Notes Environmental Indemnity Agreements” means those certain Indemnity
Agreements dated as of December 14, 2004 and made by each of the Company, Wynn
Golf and Wynn Sunrise for the benefit of the 2014 Notes Indenture Trustee and
certain other indemnified parties.

“2014 Notes Indenture” means that certain First Mortgage Notes Indenture, dated
as of December 14, 2004, among the Company, Capital Corp., the guarantors
signatory thereto, and the 2014 Notes Indenture Trustee, as amended by that
certain First Supplemental Indenture, dated as of June 29, 2005, and as further
amended, amended and restated, supplemented or otherwise modified from time to
time.

“2014 Notes Indenture Trustee” means U.S. Bank National Association, in its
capacity as the initial trustee under the 2014 Notes Indenture, and its
successors in such capacity.

“2014 Notes Proceeds” means, collectively, (a) the amounts deposited in the 2014
Notes Proceeds Account on the Closing Date and (b) the net proceeds of any
Additional Notes deposited in the Additional Notes Sub-Account on the date of
issuance of such Additional Notes.

“2014 Notes Proceeds Account” means the account referenced in Section 2.2 of the
Disbursement Agreement and established pursuant to the Company Disbursement
Collateral Account Agreement and any sub-account thereof, including the
Additional Notes Sub-Account.

“Unincorporated Materials” has the meaning given in Section 3.2.19 of the
Disbursement Agreement.

“Water Access Easement” means that certain Access Easement Agreement, dated as
of December 14, 2004, by Wynn Golf, as grantor, and the Company, as grantee.

“Wynn Golf” means Wynn Golf, LLC, a Nevada limited liability company.

“Wynn Golf Deed of Trust” means that certain Deed of Trust, dated as of
December 14, 2004, between Wynn Golf, as trustor, and Nevada Title Company, as
trustee, for the benefit of the Collateral Agent, as beneficiary.

 

36



--------------------------------------------------------------------------------

“Wynn Golf Permitted Encumbrances” has the meaning given in Section 3.1.26 of
the Disbursement Agreement.

“Wynn Home Site” means the approximately two acre tract of land located on the
Golf Course where Stephen A. Wynn’s personal residence may be built after
release of the Wynn Home Site in accordance with Section 7.5 of the Bank Credit
Agreement and Section 10.03 of the 2014 Notes Indenture.

“Wynn Las Vegas Deed of Trust” means that certain Deed of Trust, dated as of
December 14, 2004, between the Company, as trustor, and Nevada Title Company, as
trustee, for the benefit of the Collateral Agent, as beneficiary.

“Wynn Las Vegas Permitted Encumbrances” has the meaning given in Section 3.1.26
of the Disbursement Agreement.

“Wynn Resorts” means Wynn Resorts, Limited, a Nevada corporation.

“Wynn Show Performers” means Wynn Show Performers, LLC, a Nevada limited
liability company.

“Wynn Sunrise” means Wynn Sunrise, LLC, a Nevada limited liability company.

“Wynn Sunrise Deed of Trust” means that certain Deed of Trust, dated as of
December 14, 2004, between Wynn Sunrise, as trustor, and Nevada Title Company,
as trustee, for the benefit of the Collateral Agent, as beneficiary.

“Wynn Sunrise Land” means the land owned by Wynn Sunrise, as more particularly
described in Part B of Exhibit Q-3 to the Disbursement Agreement.

“Wynn Sunrise Land Easements” means the easements appurtenant, easements in
gross, license agreements and other rights running for the benefit of the
Company or Wynn Sunrise and/or appurtenant to the Wynn Sunrise Land, including,
without limitation, those certain easements and licenses described in the Title
Policy.

“Wynn Sunrise Permitted Encumbrances” has the meaning given in Section 3.1.26 of
the Disbursement Agreement.

 

37



--------------------------------------------------------------------------------

RULES OF INTERPRETATION

The following rules of interpretation shall apply to the Disbursement Agreement
and this Exhibit A unless otherwise required by the context or as specifically
provided:

1. Words in the singular include the plural and words in the plural include the
singular.

2. The word “or” is not exclusive.

3. A reference to a Legal Requirement includes any amendment or modification of
such Legal Requirement, and all regulations, rulings and other Legal
Requirements promulgated under such Legal Requirement unless, in any case,
otherwise provided in such statute or the Disbursement Agreement.

4. A reference to a Person includes its permitted successors and permitted
assigns.

5. Accounting terms have the meanings assigned to them by generally accepted
accounting principles in the United States of America, as in effect from time to
time, as applied by the accounting entity to which they refer.

6. A reference to “including” means including without limiting the generality of
any description preceding such term.

7. A reference in the Disbursement Agreement to an article, section, exhibit,
schedule, annex, part, clause, paragraph, appendix or other attachment is to the
article, section, exhibit, schedule, annex, part, clause, paragraph, appendix or
other attachment of such document unless otherwise indicated in such document.

8. References to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) shall mean, unless specifically indicated, such document, instrument or
agreement as in effect on the date hereof, notwithstanding any termination,
expiration or amendment of such agreement unless all of the parties to the
Disbursement Agreement are signatories to such amendment or unless the
signatories of such amendment have the right to amend the Disbursement Agreement
without the consent of the other parties to the Disbursement Agreement, in which
case any references shall be to such agreement as so amended.

9. The words “hereof,” “herein” and “hereunder” and words of similar import when
used in the Disbursement Agreement shall refer to such document as a whole and
not to any particular provision of such document.

10. References to “days” shall mean calendar days, unless the term “Banking
Days” shall be used.

 

38



--------------------------------------------------------------------------------

11. The Financing Agreements are the result of negotiations among, and have been
reviewed by, the Company, the Company’s subsidiaries, the Funding Agents, the
Lenders and the Disbursement Agent. Accordingly, the Financing Agreements shall
be deemed to be the product of all parties thereto, and no ambiguity shall be
construed in favor of or against any such Person.

12. Words referring to a gender include any gender.

13. The headings, subheadings and tables of contents are solely for convenience
of reference and shall not constitute a part of any such document nor shall they
affect the meaning, construction or effect of any provision thereof nor shall
they modify, define, expand or limit any of the terms or provisions thereof.

14. A reference to a particular section, paragraph or other part of a particular
statute shall be deemed to be a reference to any other section, paragraph or
other part substituted therefor from time to time unless otherwise specified.

15. If a capitalized term describes, or shall be defined by reference to, a
document, instrument, or agreement that has not as of any particular date been
executed and delivered and such document, instrument or agreement is attached as
an exhibit to the Disbursement Agreement, such reference shall be deemed to be
to such form and, following such execution and delivery and subject to
paragraph 8 above, to the document, instrument or agreement as so executed and
delivered.

 

39